 

Exhibit 10.4

 

Execution Copy

 

 

 

 

 

CREDIT AGREEMENT

 

dated as of May 21, 2015

 

among

 

ITT Holdings LLC 

as US Borrower,

 

IMTT-QUEBEC INC. and IMTT-NTL, LTD.  

as Canadian Borrowers

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

 

Branch Banking and Trust Co., Compass Bank, JPMorganChase Bank, N.A.,

Regions Bank, and Wells Fargo BANK, N.A.  

as Co-Syndication Agents,

 

KeyBank National associatioN, Royal Bank of Canada and TD Bank, N.A. 

as Co-Documentation Agents,

 

and

 

SUNTRUST BANK  

as Administrative Agent

 



 

 

SUNTRUST ROBINSON HUMPHREY, INC., SUNTRUST BANK, Branch Banking and Trust Co.,
Compass Bank, JPMorganChase Bank, N.A., Regions Bank, and Wells Fargo
SECURITIES, LLC

as Joint Lead Arrangers and Co-Book Runners

 

 

 

  

ARTICLE I        DEFINITIONS; CONSTRUCTION 1       Section 1.1. Definitions 1
Section 1.2. Classifications of Loans, Bonds and Borrowings 37 Section 1.3.
Accounting Terms and Determination 38 Section 1.4. Terms Generally 38      
ARTICLE II        AMOUNT AND TERMS OF THE us COMMITMENTS 39       Section 2.1.
General Description of US Facilities 39 Section 2.2. US Revolving Loans 39
Section 2.3. Procedure for US Revolving Borrowings. 39 Section 2.4. Swingline
Commitment. 40 Section 2.5. US Letters of Credit. 41 Section 2.6. Bond Purchase
Commitments. 45 Section 2.7. Funding of US Borrowings. 46 Section 2.8. Interest
Elections. 47 Section 2.9. Extension of Stated Revolver Maturity Date. 48      
ARTICLE III        AMOUNT AND TERMS OF THE CANADIAN REVOLVING COMMITMENTS 49    
  Section 3.1. General Description of Canadian Facilities 49 Section 3.2.
Canadian Revolving Loans 49 Section 3.3. Procedure for Canadian Prime Rate
Borrowings 49 Section 3.4. Bankers’ Acceptances 50 Section 3.5. Canadian LC
Commitment. 55 Section 3.6. Exchange Rate Recalculation 58 Section 3.7. Interest
Act 59       ARTICLE IV        COMMITMENTS AND CREDIT EXTENSIONS 59      
Section 4.1. Optional Reduction and Termination of Commitments. 59 Section 4.2.
Repayment of Loans; Bond Put Right. 60 Section 4.3. Evidence of Indebtedness 61
Section 4.4. Voluntary Prepayments; Repurchases of Bonds 61 Section 4.5.
Mandatory Prepayments 62 Section 4.6. Interest on Loans; Acceptance Fees. 63
Section 4.7. Fees. 64 Section 4.8. Computation of Interest and Fees 66 Section
4.9. Inability to Determine Interest Rates 66 Section 4.10. Illegality 66
Section 4.11. Increased Costs. 67 Section 4.12. Funding Indemnity 68 Section
4.13. Taxes. 68 Section 4.14. Residency of Canadian Lenders and Canadian Funding
Agent 71 Section 4.15. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. 72 Section 4.16. Waterfall 74 Section 4.17. Increase of Commitments;
Additional Lenders. 76

 



 

 

 

Section 4.18. Mitigation of Obligations; Replacement of Lenders 78 Section 4.19.
Reallocation and Cash Collateralization of Defaulting Lender Commitment. 79
Section 4.20. Borrower Representative 80       ARTICLE V        CONDITIONS
PRECEDENT TO LOANS, PURCHASE OF BONDS AND LETTERS OF CREDIT 80       Section
5.1. Conditions To Effectiveness 80 Section 5.2. Each Credit Event 83 Section
5.3. Delivery of Documents 84 Section 5.4. Closing Date 84       ARTICLE
VI        REPRESENTATIONS AND WARRANTIES 85       Section 6.1. Existence; Power
85 Section 6.2. Organizational Power; Authorization 85 Section 6.3. Governmental
Approvals; No Conflicts 85 Section 6.4. Financial Statements 85 Section 6.5.
Litigation and Environmental Matters. 86 Section 6.6. Compliance with Laws and
Agreements 86 Section 6.7. Investment Company Act, Etc 86 Section 6.8. Taxes 86
Section 6.9. Margin Regulations 86 Section 6.10. ERISA 87 Section 6.11.
Ownership of Property 87 Section 6.12. Disclosure 87 Section 6.13. Labor
Relations 87 Section 6.14. Subsidiaries 88 Section 6.15. Insolvency 88 Section
6.16. OFAC 88 Section 6.17. Patriot Act 88 Section 6.18. Existing Indebtedness
89 Section 6.19. Purchased Bonds 89       ARTICLE VII        AFFIRMATIVE
COVENANTS 89       Section 7.1. Financial Statements and Other Information 89
Section 7.2. Notices of Material Events 91 Section 7.3. Existence; Conduct of
Business 91 Section 7.4. Compliance with Laws, Etc. 92 Section 7.5. Payment of
Obligations 92 Section 7.6. Books and Records 92 Section 7.7. Visitation,
Inspection, Etc 92 Section 7.8. Maintenance of Properties; Insurance 93 Section
7.9. Use of Proceeds and Letters of Credit 93 Section 7.10. Additional
Subsidiaries 93       ARTICLE VIII        FINANCIAL COVENANTS 94       Section
8.1. Leverage Ratio 94

 



ii

 

 

Section 8.2. Interest Coverage Ratio 94 Section 8.3. Project EBITDA Adjustments
95 Section 8.4. Restricted Subsidiaries Test. 95       ARTICLE
IX        NEGATIVE COVENANTS 95       Section 9.1. Indebtedness and Preferred
Equity 95 Section 9.2. Negative Pledge 96 Section 9.3. Fundamental Changes. 97
Section 9.4. Investments, Loans, Etc 99 Section 9.5. Restricted Payments 101
Section 9.6. Transactions with Affiliates 101 Section 9.7. Restrictive
Agreements 102 Section 9.8. Sale and Leaseback Transactions 102 Section 9.9.
Hedging Transactions 102 Section 9.10. Amendments to Partnership Agreements 102
Section 9.11. Accounting Changes; Fiscal Year 102       ARTICLE X        EVENTS
OF DEFAULT 103       Section 10.1. Events of Default 103       ARTICLE
XI        THE AGENTS and ISSUING BANKS 105       Section 11.1. Appointment of
Agents and Issuing Banks. 105 Section 11.2. Nature of Duties of Agents 106
Section 11.3. Lack of Reliance on the Agents 107 Section 11.4. Certain Rights of
the Agents 107 Section 11.5. Reliance by Agents 107 Section 11.6. The Agents in
their Individual Capacity 107 Section 11.7. Successor Agents. 107 Section 11.8.
Withholding Tax 109 Section 11.9. Administrative Agent May File Proofs of Claim.
109 Section 11.10. Authorization to Execute other Loan Documents 110 Section
11.11. Syndication and Documentation Agents 110       ARTICLE
XII        CO-BORROWER GUARANTIES 110       Section 12.1. Guaranty Obligations
110 Section 12.2. Guaranty Absolute 111 Section 12.3. Waivers 112 Section 12.4.
Contribution Rights 113 Section 12.5. Subordination of Subrogation 114 Section
12.6. Savings Clause. 114 Section 12.7. Release. 115       ARTICLE
XIII        MISCELLANEOUS 115       Section 13.1. Notices. 115 Section 13.2.
Waiver; Amendments. 118 Section 13.3. Expenses; Indemnification. 120

 



iii

 

 

Section 13.4. Successors and Assigns. 122 Section 13.5. Governing Law;
Jurisdiction; Consent to Service of Process. 126 Section 13.6. WAIVER OF JURY
TRIAL 126 Section 13.7. Right of Setoff 127 Section 13.8. Counterparts;
Integration 127 Section 13.9. Survival 127 Section 13.10. Severability 128
Section 13.11. Confidentiality 128 Section 13.12. Interest Rate Limitation 128
Section 13.13. Waiver of Effect of Corporate Seal 129 Section 13.14. Patriot Act
129 Section 13.15. No Advisory or Fiduciary Responsibility 129 Section 13.16.
Location of Closing 130 Section 13.17. Currency Provisions. 130 Section 13.18.
Release of Subsidiary Guarantors from Guaranty Agreement. 131

 

iv

 

  

Schedules

 

Schedule I - A - Leverage-Based Pricing Grid Schedule I - B - Ratings-Based
Pricing Grid Schedule II - Commitments Schedule III - Purchased Bonds Schedule
IV - List of Bond Indentures Schedule 2.5 - Existing US Letters of Credit
Schedule 3.5 - Existing Canadian Letters of Credit Schedule 6.5 - Environmental
Matters Schedule 6.14 - Subsidiaries Schedule 6.18 - Existing Restrictions
Schedule 9.1 - Outstanding Indebtedness Schedule 9.2 - Existing Liens Schedule
9.4 - Existing Investments

 

Exhibits

 

Exhibit A   Form of Assignment and Acceptance Exhibit 2.3 - Form of Notice of US
Revolving Borrowing Exhibit 2.4(b) - Form of Notice of Swingline Loan Borrowing
Exhibit 2.8(b) - Form of Notice of US Conversion/Continuation Exhibit 3.3(a) -
Form of Notice of Canadian Prime Rate Borrowing Exhibit 3.4(a) - Form of Notice
of Bankers’ Acceptances Exhibit 3.4(e) - Form of Notice of Conversion of
Bankers’ Acceptances to Canadian Prime Rate Loans Exhibit 5.1(c) - Form of
Investment Letter Exhibit 7.1(c) - Form of Compliance Certificate

 

 

 

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”) is made and entered into as of May 21,
2015 by and among ITT Holdings LLC, a Delaware limited liability company (the
“US Borrower”) and a wholly-owned direct Subsidiary of IMTT Holdings LLC,
IMTT-QUEBEC INC. a Canadian corporation and IMTT-NTL, LTD., a Canadian
corporation (together with IMTT-Quebec Inc., each a “Canadian Borrower” and
collectively, the “Canadian Borrowers”, and together with the US Borrower, the
“Borrowers”), the several banks and other financial institutions and lenders
from time to time party hereto (the “Lenders”), and SUNTRUST BANK, in its
capacity as administrative agent for the Lenders (the “Administrative Agent”)
and as swingline lender, the US issuing banks from time to time party hereto
(each, a “US Issuing Bank”) and Royal Bank of Canada, as Canadian funding agent
for the Canadian Lenders (the “Canadian Funding Agent”) and as the Canadian
issuing bank (the “Canadian Issuing Bank”, and together with the US Issuing
Banks, the “Issuing Banks”).

 

WITNESSETH:

 

WHEREAS, in connection with the refinancing of the existing senior credit
facilities under that certain Revolving Credit Agreement, dated as of February
15, 2013, by and among International-Matex Tank Terminals, a Delaware general
partnership, IMTT Bayonne, a Delaware general partnership, IMTT-Quebec, Inc. and
IMTT-NTL, Ltd. the lenders party thereto from time to time and SunTrust Bank as
administrative agent (as amended, modified or supplemented from time to time
immediately prior to the date hereof, the “Existing Credit Agreement”) and the
purchase of the Bonds, the Borrowers have requested that the Lenders establish
(a) a US$550,000,000 revolving credit facility in favor of the US Borrower, (b)
the Canadian Dollar Equivalent of a US$50,000,000 revolving credit facility in
favor of the Canadian Borrowers and (c) a US$508,975,000 bond purchase facility
in favor of the US Borrower; each on terms and conditions set forth herein;

 

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
Issuing Banks and the Swingline Lender, to the extent of their respective
Commitments as defined herein, are willing severally to establish the requested
revolving credit facilities, letter of credit subfacility and swingline
subfacility in favor of the Borrowers and severally to make the bond purchase
facility available to the US Borrower;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrowers, the Lenders, the Administrative Agent, the Issuing
Banks and the Swingline Lender agree as follows:

 

ARTICLE I

 

DEFINITIONS; CONSTRUCTION

 

Section 1.1.          Definitions. In addition to the other terms defined
herein, the following terms used herein shall have the meanings herein specified
(to be equally applicable to both the singular and plural forms of the terms
defined):

 

“Acceptance Date” shall have the meaning set forth in Section 3.4.

 



 

 

 

“Acceptance Fee” shall mean a fee payable by the applicable Canadian Borrower
with respect to the acceptance of a Bankers’ Acceptance under this Agreement, as
set forth in Section 4.6(d).

  

“Additional Commitment Amount” shall have the meaning set forth in Section 4.17.

 

“Additional Lender” shall have the meaning set forth in Section 4.17.

 

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.

 

“Administrative Agent” shall have the meaning set forth in the opening paragraph
hereof.

 

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

 

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 10%
or more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Borrowers. For
the avoidance of doubt, with respect to Macquarie Terminal Holdings LLC, the
term Affiliate shall mean only Macquarie Infrastructure Company LLC and its
direct and indirect Subsidiaries.

 

“Agents” shall mean, collectively, the Administrative Agent and the Canadian
Funding Agent.

 

“Aggregate Bond Purchase Commitments” shall mean, collectively, all Bond
Purchase Commitments of all Lenders at any time outstanding.

 

“Aggregate Canadian Commitment Amount” shall mean the aggregate principal amount
of the Aggregate Canadian Revolving Commitments from time to time. On the
Closing Date, the Aggregate Canadian Commitment Amount is the Canadian Dollar
Equivalent of US$50,000,000.

 

“Aggregate Canadian Revolving Commitments” shall mean, collectively, all
Canadian Revolving Commitments of all Lenders at any time outstanding.

 

“Aggregate Revolving Commitment Amount” shall mean the sum of the Aggregate
Canadian Commitment Amount plus the Aggregate US Revolving Commitment Amount.

 

“Aggregate US Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate US Revolving Commitments from time to time. On the
Closing Date, the Aggregate US Revolving Commitment Amount is $550,000,000.

 

“Aggregate US Revolving Commitments” shall mean, collectively, all US Revolving
Commitments of all Lenders at any time outstanding.

 



2

 

 

“Agreement” shall have the meaning set forth in the opening paragraph hereof.

  

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Borrowers, or any of their Subsidiaries from time to
time concerning or relating to bribery or corruption.

 

“Anti-Terrorism Order” shall mean Executive Order 13224, signed by President
George W. Bush on September 23, 2001.

 

“Applicable Lending Office” shall mean, for each Lender and for each Class and
Type of Loan, the “Lending Office” of such Lender (or an Affiliate of such
Lender) designated for such Type of Loan in the Administrative Questionnaire
submitted by such Lender or such other office of such Lender (or an Affiliate of
such Lender) as such Lender may from time to time specify to the Administrative
Agent, the Canadian Funding Agent (with respect to any lending office of any
Canadian Lender) and the Borrower Representative as the office by which its
Loans of such Class and Type are to be made and maintained.

 



3

 

 

“Applicable Margin” shall mean, as of any date, with respect to interest on all
Loans outstanding on any date and with respect to the letter of credit fees, a
percentage per annum determined by reference to, at the election of the Borrower
Representative, the applicable Leverage Ratio or Credit Ratings in effect on
such date as set forth in the Leverage-Based Pricing Grid or the Ratings-Based
Pricing Grid, as applicable; provided, that (i) until the later of (A) September
30, 2015 and (B) the US Borrower obtains published Credit Ratings of at least
two of the following three Credit Ratings: a Credit Rating of at least Baa3 by
Moody’s, a Credit Rating of at least BBB- by S&P and a Credit Rating of at least
BBB- by Fitch (in each case on a stable basis) and shall have notified the
Administrative Agent in writing of such Credit Ratings, the Borrower
Representative shall not have the option to elect the Applicable Margin to be
based on the Ratings-Based Pricing Grid, and the Applicable Margin shall be
based on the Leverage-Based Pricing Grid as set forth herein until the second
Business Day after the receipt by the Administrative Agent of the written notice
from the Borrower Representative in respect of the two published Credit Ratings
the US Borrower has obtained from the three applicable rating agencies and the
Borrower Representative’s election of the Ratings-Based Pricing Grid for
determining the Applicable Margin; (ii) if the US Borrower’s Credit Ratings fall
within different levels as set forth in the Ratings-Based Pricing Grid, the
applicable level shall be based on the higher of the two Credit Ratings unless
one of the two Credit Ratings is two or more grades lower than the other (with
each ratings distinction comprising a separate grade, such that e.g., BB+ is two
grades lower than BBB), in which case the applicable level shall be determined
by reference to a rating a single grade below the higher of the two ratings; if
the US Borrower’s Credit Ratings are available from each of S&P, Moody’s and
Fitch and there is a split among such ratings, then (1) if any two of such
ratings are in the same level, such level shall apply or (2) if each of such
ratings is in a different level, the level that is between the levels of the
other two ratings agencies shall apply; and (iii) if any of Moody’s or S&P or
Fitch withdraws their rating (other than by reason of the circumstances referred
to in the last sentence of this definition), the Credit Rating of the US
Borrower from such withdrawing rating agency for purposes herein shall be deemed
to be Ba1 by Moody’s or BB+ by S&P or BB+ by Fitch, as applicable; provided
further, that (1) a change in the Applicable Margin resulting from a change in
the Leverage Ratio shall be effective on the second Business Day after the
receipt by the Administrative Agent of the financial statements required by
Section 7.1(a) or (b) and the Compliance Certificate required by Section 7.1(c),
(2) a change in the Applicable Margin resulting from a change in the Credit
Ratings shall be effective on the second Business Day after the receipt by the
Administrative Agent of the written notice from the Borrower Representative in
respect of the Credit Ratings, and (3) a change in the Applicable Margin
resulting from the Borrower Representative’s election of the Leverage-Based
Pricing Grid or the Ratings-Based Pricing Grid shall be effective on the second
Business Day after the receipt by the Administrative Agent of the written notice
from the Borrower Representative in respect of its such election; provided
further, that if at any time the Borrowers shall have failed to deliver such
financial statements and such Compliance Certificate when so required the
Applicable Margin shall be at Level VI as set forth in the Leveraged-Based
Pricing Grid until such time as such financial statements and Compliance
Certificate are received by the Administrative Agent, at which time the
Applicable Margin shall be determined as provided above. Any such change in the
Applicable Margin shall not apply to outstanding Loans consisting of Bankers’
Acceptances until such Bankers’ Acceptances are converted to Canadian Prime Rate
Loans or continued as additional Bankers’ Acceptances. Notwithstanding the
foregoing, the Applicable Margin from the Closing Date until the date by which
the financial statements and Compliance Certificate for the Fiscal Quarter
ending on June 30, 2015 are delivered shall be set at the applicable Level in
the Leveraged-Based Pricing Grid based on the Leverage Ratio as of the Closing
Date (after giving effect to the incurrence of debt and the other transactions
contemplated to occur on the Closing Date) as supported by the compliance
certificate delivered on the Closing Date and the financial statements attached
thereto. In the event that any financial statement or Compliance Certificate
delivered pursuant to Section 7.1(a), (b) or (c) is shown to be inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin based upon the Leveraged-Based
Pricing Grid (the “Corrected Applicable Margin”), for any period that such
financial statement or Compliance Certificate covered, then (i) the Borrowers
shall immediately deliver to the Administrative Agent a correct financial
statement or Compliance Certificate, as the case may be, for such period, (ii)
the Applicable Margin for such period shall be adjusted retroactively such that
after giving effect to the corrected financial statement or Compliance
Certificate, as the case may be, the Applicable Margin shall be reset to the
Corrected Applicable Margin based upon the Leveraged-Based Pricing Grid, and
(iii) the Borrowers shall immediately pay to the Administrative Agent, for the
account of the US Lenders, and to the Canadian Funding Agent, for the account of
the Canadian Lenders, the accrued additional interest owing as a result of such
increased Applicable Margin for such period. In the event that the Borrower
Representative shall fail to notify the Administrative Agent of a change to the
Credit Ratings that would have led to the application of a higher Applicable
Margin based upon the Ratings-Based Pricing Grid, for any period commencing from
the actual date of such change to the Credit Ratings prior to the day that a
further change becomes effective, (i) the Applicable Margin shall be at Level V
as set forth in the Ratings-Based Pricing Grid for such period, and (ii) the
Borrowers shall immediately pay to the Administrative Agent, for the account of
the US Lenders, and to the Canadian Funding Agent, for the account of the
Canadian Lenders, the accrued additional interest owing as a result of such
increased Applicable Margin for such period. The provisions of this definition
shall not limit the rights of the Agents and the Lenders with respect to Section
4.6(e) or Article X. If the rating system of Moody’s or S&P or Fitch shall
change, or if any such rating agency shall cease to be in the business of rating
corporate debt obligations, the Borrowers and the Required Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Margin shall be determined
by reference to the rating most recently in effect prior to such change or
cessation.

 



4

 

 

“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fees, the percentage per annum determined by reference to, at the
election of the Borrower Representative, the applicable Leverage Ratio or Credit
Ratings in effect on such date as set forth in the Leverage-Based Pricing Grid
or the Ratings-Based Pricing Grid, as applicable; provided, that (i) until the
later of (A) September 30, 2015 and (B) the US Borrower obtains published Credit
Ratings of at least two of the following three Credit Ratings: a Credit Rating
of at least Baa3 by Moody’s, a Credit Rating of at least BBB- by S&P and a
Credit Rating of at least BBB- by Fitch (in each case on a stable basis) and
shall have notified the Administrative Agent in writing of such Credit Ratings,
the Borrower Representative shall not have the option to elect the Applicable
Percentage to be based on the Ratings-Based Pricing Grid, and the Applicable
Percentage shall be based on the Leverage-Based Pricing Grid as set forth herein
until the second Business Day after the receipt by the Administrative Agent of
the written notice from the Borrower Representative in respect of the two
published Credit Ratings the US Borrower has obtained from the applicable rating
agencies and the Borrower Representative’s election of the Ratings-Based Pricing
Grid for determining the Applicable Percentage; (ii) if the Credit Ratings fall
within different levels as set forth in the Ratings-Based Pricing Grid, the
applicable level shall be based on the higher of the two Credit Ratings unless
one of the two Credit Ratings is two or more grades lower than the other (with
each ratings distinction comprising a separate grade, such that e.g., BB+ is two
grades lower than BBB), in which case the applicable level shall be determined
by reference to a rating a single grade below the higher of the two ratings ; if
the US Borrower’s Credit Ratings are available from each of S&P, Moody’s and
Fitch and there is a split among such ratings, then (1) if any two of such
ratings are in the same level, such level shall apply or (2) if each of such
ratings is in a different level, the level that is between the levels of the
other two ratings agencies shall apply; and (iii) if any of Moody’s or S&P or
Fitch withdraws their rating (other than by reason of the circumstances referred
to in the last sentence of this definition), the Credit Rating of the US
Borrower from such withdrawing rating agency for purposes herein shall be deemed
to be Ba1 by Moody’s or BB+ by S&P or BB+ by Fitch, as applicable; provided
further, that (1) a change in the Applicable Percentage resulting from a change
in the Leverage Ratio shall be effective on the second Business Day after the
receipt by the Administrative Agent of the financial statements required by
Section 7.1(a) or (b) and the Compliance Certificate required by Section 7.1(c),
and (2) a change in the Applicable Percentage resulting from a change in the
Credit Ratings shall be effective on the second Business Day after the receipt
by the Administrative Agent of the written notice from the Borrower
Representative in respect of the Credit Ratings; provided further, that if at
any time the Borrowers shall have failed to deliver such financial statements
and such Compliance Certificate the Applicable Percentage shall be at Level VI
as set forth in the Leveraged-Based Pricing Grid, in each case until such time
as such financial statements and Compliance Certificate are delivered, at which
time the Applicable Percentage shall be determined as provided above.
Notwithstanding the foregoing, the Applicable Percentage for the commitment fees
from the Closing Date until the date by which the financial statements and
Compliance Certificate for the Fiscal Quarter ending June 30, 2015 are required
to be delivered shall be at Level V as set forth in the Leveraged-Based Pricing
Grid. In the event that any financial statement or Compliance Certificate
delivered pursuant to Section 7.1(a), (b) or (c) is shown to be inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Percentage based upon the Leveraged-Based
Pricing Grid (the “Corrected Applicable Percentage”), for any period that such
financial statement or Compliance Certificate covered, then (i) the Borrowers
shall immediately deliver to the Administrative Agent a correct financial
statement or Compliance Certificate, as the case may be, for such period, (ii)
the Applicable Percentage for such period shall be adjusted retroactively such
that after giving effect to the corrected financial statement or Compliance
Certificate, as the case may be, the Applicable Percentage shall be reset to the
Corrected Applicable Percentage based upon the Leveraged-Based Pricing Grid, and
(iii) the Borrowers shall immediately pay to the Administrative Agent, for the
account of the US Lenders and to the Canadian Funding Agent, on behalf of the
Canadian Lenders, the accrued additional fee owing as a result of such increased
Applicable Percentage for such period. In the event that the Borrower
Representative shall fail to notify the Administrative Agent of a change to the
Credit Ratings that would have led to the application of a higher Applicable
Percentage based upon the Ratings -Based Pricing Grid, for any period commencing
from the actual date of such change to the Credit Ratings prior to the day that
a further change becomes effective, (i) the Applicable Percentage shall be at
Level V as set forth in the Ratings -Based Pricing Grid for such period, and
(ii) the Borrowers shall immediately pay to the Administrative Agent, for the
account of the US Lenders, and to the Canadian Funding Agent, for the account of
the Canadian Lenders, the accrued additional interest owing as a result of such
increased Applicable Percentage for such period. The provisions of this
definition shall not limit the rights of the Agents and the Lenders with respect
to Section 4.6(e) or Article X. If the rating system of Moody’s or S&P or Fitch
shall change, or if any such rating agency shall cease to be in the business of
rating corporate debt obligations, the Borrowers and the Required Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Percentage shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.

 



5

 

 

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 13.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent and the Borrower Representative.

 

“Available Proceeds” shall have the meaning set forth in Section 3.4.

 

“Bank Product Amount” shall have the meaning set forth in the definition of
“Bank Product Provider”.

 

“Bank Product Obligations” shall mean, collectively, all obligations and other
liabilities of any Loan Party to any Bank Product Provider arising with respect
to any Bank Products.

 

“Bank Product Provider” means any Person that, at the time it provides any Bank
Products to any Loan Party, (i) is a Lender or an Affiliate of a Lender and (ii)
except when the Bank Product Provider is SunTrust Bank and its Affiliates, has
provided prior written notice to the Administrative Agent which has been
acknowledged by the Borrowers of (x) the existence of such Bank Product, (y) the
maximum dollar amount of obligations arising thereunder (the “Bank Product
Amount”) and (z) the methodology to be used by such parties in determining the
obligations under such Bank Product from time to time. In no event shall any
Bank Product Provider acting in such capacity be deemed a Lender for purposes
hereof to the extent of and as to Bank Products except that each reference to
the term “Lender” in Article XI and Section 13.3 shall be deemed to include such
Bank Product Provider and in no event shall the approval of any such person in
its capacity as Bank Product Provider be required in connection with the release
or termination of any security interest or Lien of the Administrative Agent. The
Bank Product Amount may be changed from time to time upon written notice to the
Administrative Agent by the applicable Bank Product Provider. No Bank Product
Amount may be established at any time that a Default or Event of Default exists.

 

“Bank Products” shall mean any of the following services provided to any Loan
Party by any Bank Product Provider: (a) any treasury or other cash management
services, including deposit accounts, automated clearing house (ACH) origination
and other funds transfer, depository (including cash vault and check deposit),
zero balance accounts and sweeps, return items processing, controlled
disbursement accounts, positive pay, lockboxes and lockbox accounts, account
reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit card (including purchasing card and
commercial card), prepaid cards, including payroll, stored value and gift cards,
merchant services processing, and debit card services.

 

“Bankers’ Acceptance” and “B/A” each shall mean, as applicable, a bill of
exchange within the meaning of the Bills of Exchange Act (Canada) denominated in
Canadian Dollars, drawn by a Canadian Borrower and accepted by a Canadian
Lender, and a depository bill issued in accordance with the Depository Act, as
amended from time to time.

 



6

 

 

“Bankruptcy Code” shall mean any of the United States Bankruptcy Code of 1978
(11 U.S.C. § 101 et seq.), the Bankruptcy and Insolvency Act (Canada) and the
Companies’ Creditors Arrangement Act (Canada), each as amended and in-effect
from time to time.

 

“Base Rate” shall mean a rate per annum equal to the highest of (i) the per
annum rate which the Administrative Agent publicly announces from time to time
to be its prime lending rate, as in effect from time to time, (ii) the Federal
Funds Rate, as in effect from time to time, plus one-half of one percent (0.50%)
per annum and (iii) the Adjusted LIBO Rate determined on a daily basis for an
Interest Period of one (1) month, plus one percent (1.00%) per annum; and when
used in reference to any Loan or Borrowing, refers to whether such Loan, or the
Loans comprising such Borrowing, bears interest at a rate determined by
reference to such rate per annum. The Administrative Agent’s prime lending rate
is a reference rate and does not necessarily represent the lowest or best rate
charged to customers. The Administrative Agent may make commercial loans or
other loans at rates of interest at, above or below the Administrative Agent’s
prime lending rate. Each change in the Administrative Agent’s prime lending rate
shall be effective from and including the date such change is publicly announced
as being effective.

 

“Bond Default” shall mean any default, event of default or other similar
occurrence or circumstance under any Bond Indenture or the other applicable Bond
Documents.

 

“Bond Documents” shall mean the Bonds, the Bond Indentures, the Bond Loan
Agreements, and any other agreement or instrument or document executed in
connection therewith.

 

“Bond Indenture Trustee” shall mean with respect to any Bonds, the indenture
trustee under the Bond Indenture governing such Bonds.

 

“Bond Indentures” shall mean the indentures as described on Schedule IV in
connection with the Bonds, as such may be amended, supplemented or otherwise
modified from time to time.

 

“Bond Issuer” shall mean the applicable issuer in respect of each of the Bonds.

 

“Bond Loan Agreements” shall mean the loan agreements and lease agreements, as
applicable, related to each series of Bonds, by and among the applicable Bond
Issuer, the US Borrower and the applicable Subsidiary of the US Borrower.

 

“Bond Mandatory Put Date” shall mean the earlier of (i) May 21, 2022 and (ii)
the date on which the Administrative Agent, by notice to the Borrower
Representative, takes any of the remedy actions set forth in Section 10.1 or all
the amounts under this Agreement have automatically become due and payable
(whether by acceleration or otherwise).

 

“Bond Purchase Commitment” shall mean any Tranche A Bond Purchase Commitment or
any Tranche B Bond Purchase Commitment, as the case may be.

 

“Bond Purchase Obligation” shall have the meaning set forth in Section 4.2(b).

 

“Bond Purchasers” shall mean, collectively, the Lenders purchasing and holding
Bonds from time to time (it being understood and agreed that a Lender with a
Bond Purchase Commitment may designate its Affiliate or Approved Fund to
purchase and hold Bonds from time to time).

 



7

 

 

“Bond Put Right” shall have the meaning set forth in Section 4.2(b).

 

“Bond Repurchase Price” shall have the meaning set forth in Section 4.2(b).

  

“Bonds” shall mean all Tranche A Bonds and Tranche B Bonds, in the aggregate or
any of them, as the context shall require.

 

“Borrower Representative” shall mean the US Borrower.

 

“Borrowers” shall have the meaning set forth in the opening paragraph hereof.

 

“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date, Bonds of the same Class,
and in the case of Eurodollar Loans, as to which a single Interest Period is in
effect, and in the case of Bankers’ Acceptances, as to which a single Canadian
Contract Period is in effect, or (ii) a Swingline Loan.

 

“Business Day” shall mean (i) with respect to any borrowing, payment or rate
selection of Loans, a day (other than a Saturday or Sunday) on which banks
generally are open in New York, New York for the conduct of substantially all of
their commercial lending activities and, with respect to Eurodollar Loans, on
which dealings in US Dollars are carried on in the London interbank market, (ii)
with respect to any borrowing, payment or rate selection of Loans under the
Aggregate Canadian Revolving Commitments, a day (other than a Saturday, Sunday
and any other day which is a statutory holiday in Toronto, Ontario or Montreal,
Quebec) on which chartered banks are open for over-the-counter business in
Toronto, Ontario and Montreal, Quebec and (iii) for all other purposes, a day
(other than a Saturday or Sunday) on which banks generally are open in New York,
New York for the conduct of substantially all of their commercial lending
activities.

 

“Canadian Allocable Amount” shall have the meaning set forth in Section 12.4(b).

 

“Canadian Borrower Guaranteed Obligations” shall have the meaning set forth in
Section 12.1(b).

 

“Canadian Borrowers” shall have the meaning set forth in the opening paragraph
hereof.

 

“Canadian Commitment” shall mean, collectively, the Canadian Revolving
Commitment and the Canadian LC Commitment.

 

“Canadian Contract Period” shall mean, for any Bankers’ Acceptances, the period
selected by a Canadian Borrower in accordance with Section 3.4 commencing on the
date such Bankers’ Acceptances are issued or extended, and expiring on a
Business Day, subject to the terms of Section 3.4(g) or 3.6 with respect to
Bankers’ Acceptances.

 

“Canadian Dollar Equivalent” shall mean, on any date, (i) with respect to any
amount denominated in Canadian Dollars, such amount and (ii) with respect to any
amount denominated in US Dollars, the amount of Canadian Dollars that would be
required to purchase the amount of such US Dollars on such date based upon the
Exchange Rate as of the applicable date of determination.

 

“Canadian Dollars” or “Cdn $” shall mean the lawful currency of Canada.

 



8

 

 

“Canadian Funding Agent” shall have the meaning set forth in the opening
paragraph hereof.

 

“Canadian Guarantor Payment” shall have the meaning set forth in Section
12.4(b).

 

“Canadian Issuing Bank” shall have the meaning set forth in the opening
paragraph hereof.

  

“Canadian LC Commitment” shall mean that portion of the Canadian Revolving
Commitment that may be used by the Canadian Borrowers for the issuance of
Canadian Letters of Credit in an aggregate face amount not to exceed the
Canadian Dollar Equivalent of US $5,000,000.

 

“Canadian LC Disbursement” shall mean a payment made by or on behalf of the
Canadian Issuing Bank pursuant to a Canadian Letter of Credit.

 

“Canadian LC Documents” shall mean the Canadian Letters of Credit and all
applications, agreements and instruments relating to the Canadian Letters of
Credit.

 

“Canadian LC Exposure” shall mean, at any time, the US Dollar Equivalent of the
sum of (i) the aggregate undrawn amount of all outstanding Canadian Letters of
Credit at such time, plus (ii) the aggregate amount of all Canadian LC
Disbursements that have not been reimbursed by or on behalf of the Canadian
Borrowers at such time. The Canadian LC Exposure of any Canadian Lender at any
time shall be its Pro Rata Share of the total Canadian LC Exposure at such time.

 

“Canadian Lenders” shall mean those Lenders that have committed Canadian
Revolving Commitments to the Canadian Borrowers and shall include, where
appropriate, each applicable Additional Lender providing a Canadian Revolving
Commitment that joins this Agreement pursuant to Section 4.17.

 

“Canadian Letter of Credit” shall mean any letter of credit issued pursuant to
Section 3.5 by the Canadian Issuing Bank for the account of the Canadian
Borrowers pursuant to the Canadian LC Commitment and the Existing Canadian
Letters of Credit.

 

“Canadian Loans” shall mean Canadian Revolving Loans plus Canadian LC Exposure.

 

“Canadian Obligations” shall mean all amounts owing by the Canadian Borrowers to
the Agents, the Canadian Issuing Bank and the Canadian Lenders pursuant to or in
connection with this Agreement or any other Loan Document, including without
limitation, all principal, interest (including any interest accruing after the
filing of any petition in bankruptcy or the commencement of any insolvency,
reorganization or like proceeding relating to any Canadian Borrower, whether or
not a claim for post-filing or post-petition interest is allowed in such
proceeding), all reimbursement obligations, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all fees and expenses of
counsel to the Agents and the Canadian Lenders incurred pursuant to this
Agreement or any other Loan Document), whether direct or indirect, absolute or
contingent, liquidated or unliquidated, now existing or hereafter arising
hereunder or thereunder, all Hedging Obligations owed by the Canadian Borrowers
to any Lender-Related Hedge Provider, and all Bank Product Obligations owed by
the Canadian Borrowers, and all obligations and liabilities incurred in
connection with collecting and enforcing the foregoing, together with all
renewals, extensions, modifications or refinancings thereof. For the avoidance
of doubt, with respect to any Guarantor, or with respect to the US Borrower or
the Canadian Borrowers under Section 12.1, Canadian Obligations shall not
include any Excluded Swap Obligations with respect to such Guarantor or such US
Borrower or Canadian Borrower.

 



9

 

 

“Canadian Prime Rate Loan” shall mean a Loan which is denominated in Canadian
Dollars and in respect of which a Canadian Borrower is obligated to pay interest
based upon the Canadian Prime Rate.

 

“Canadian Prime Rate” shall mean, with respect to a Loan or a Borrowing, on any
day, the greater of:

  

(a) the annual rate of interest announced from time to time by the Canadian
Funding Agent as being its reference rate in effect on such day for determining
interest rates on Canadian Dollar denominated commercial loans made by it in
Canada; or

 

(b) the One-Month BA Rate for such day plus 50 basis points per annum.

 

“Canadian Qualified Lender” means a Lender that is (i) not a non-resident of
Canada for the purpose of the ITA, (ii) an "authorized foreign bank" as defined
in subsection 248(1) of the ITA, that is not subject to the restrictions and
requirements referred to in subsection 524(2) of the Bank Act (Canada) and that
will receive all amounts paid or credited to it under this Agreement in respect
of its "Canadian banking business" as defined in subsection 248(1) of the ITA
for the purposes of paragraph 212(13.3)(a) of the ITA, or (iii) able to
establish to the satisfaction of the Administrative Agent and the Canadian
Borrowers based on applicable law (including, for greater certainty, any
applicable income Tax convention) in effect on the date on which it becomes a
Lender that such Lender is not subject to deduction or withholding of income or
similar Taxes imposed by Canada (or any political subdivision or taxing
authority thereof or therein) with respect to any payments to such Lender of
interest, fees, commission, or any other amount payable by the Canadian
Borrowers under this Agreement.

 

“Canadian Recipient” shall mean the Canadian Funding Agent, the Canadian Issuing
Bank and any Canadian Lenders.

 

“Canadian Revolving Commitment” shall mean, with respect to each Canadian
Lender, the commitment of such Lender to make Canadian Revolving Loans to the
Canadian Borrowers and to acquire participations in Canadian Letters of Credit
in an aggregate principal amount not exceeding the amount set forth for such
Canadian Lender on Schedule II directly below the column entitled “Canadian
Revolving Commitment Amount”, as such schedule may be amended pursuant to
Section 4.17, or in the case of a Person becoming the Canadian Lender after the
Closing Date, the amount of the assigned “Canadian Revolving Commitment” as
provided in the Assignment and Acceptance executed by such Person as an
assignee, or the joinder executed by such Person, in each case as such
commitment may subsequently be increased or decreased pursuant to terms hereof.

 

“Canadian Revolving Credit Exposure” shall mean, with respect to any Canadian
Lender, at any time, the US Dollar Equivalent of the sum of the outstanding
principal amount of such Lender’s Canadian Revolving Loans and Canadian LC
Exposure.

 

“Canadian Revolving Loan” shall mean a loan made by a Canadian Lender to the
Canadian Borrowers under its Canadian Revolving Commitment, which may either be
a Canadian Prime Rate Loan or a Bankers’ Acceptance.

 

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP; provided that leases that are or would be treated as
operating leases in accordance with GAAP as in effect on December 31, 2014 will
continue to be accounted for as operating leases (but not Capital Lease
Obligations) regardless of any change in GAAP after December 31, 2014 that would
otherwise require any of the obligations of the lessee thereunder to be treated
as Capital Lease Obligations.

 



10

 

 

“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars or in Canadian Dollars, as applicable, with the
Administrative Agent pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent (and “Cash Collateralization” has a
corresponding meaning).

 

“Change in Control” shall mean any event the result of which would be that (i)
the US Borrower shall fail to own and control, beneficially and of record,
directly or indirectly, at least 80% of the outstanding Equity Interests
(including without limitation both general and limited partnership interests and
limited liability company membership interests) of each of the Specified
Guarantors, (ii) so long as any Canadian Revolving Commitment is in place, the
US Borrower shall fail to own and control, beneficially and of record, directly
or indirectly, 100% of the outstanding Equity Interests of IMTT-NTL, LTD. or at
least 66 2/3% of the outstanding Equity Interests of IMTT-Quebec Inc., or (iii)
the Macquarie Group or any part thereof shall fail to own and control,
beneficially and of record, directly or indirectly, 100% of the outstanding
Equity Interests in both the US Borrower and IMTT Holdings (in each case on a
fully diluted basis in accordance with GAAP).

 

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or its Applicable Lending Office) or any Issuing
Bank (or for purposes of Section 4.11(b), by such Lender’s or such Issuing
Bank’s Parent Company, if applicable) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement provided, that for purposes of this
Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives in connection therewith and (y)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

“Charges” shall have the meaning set forth in Section 13.12.

 

“Class”, when used in reference to any Loan, Bonds or Borrowing, refers to
whether such Loan, Bond or the Loans or Bonds comprising such Borrowing, are US
Revolving Loans, Canadian Revolving Loans, Swingline Loans, Tranche A Bonds or
Tranche B Bonds, and when used in reference to any Commitment, refers to whether
such Commitment is a US Revolving Commitment, a Canadian Revolving Commitment,
the Swingline Commitment, a Tranche A Bond Purchase Commitment or a Tranche B
Bond Purchase Commitment. Commitments (and in each case, the Loans made pursuant
to such Commitments) that have different terms and conditions shall be construed
to be in different Classes.

 

“Closing Date” shall mean the first date on which each of the conditions
specified in Sections 5.1, 5.2 and 5.3 are satisfied (or waived in writing in
accordance with Section 13.2).

 



11

 

 

“Closing Date Existing Debt” shall mean the Indebtedness of the Loan Parties and
their affiliates outstanding on the Closing Date under or in connection with (a)
the Existing Credit Agreement, (b) the Amended and Restated BB&T Guaranty and
Credit Agreement dated as of February 15, 2013 among the Loan Parties party
thereto, Branch Banking and Trust Company as administrative agent, the lenders
and other parties party thereto, as such may have been amended, supplemented or
otherwise modified from time to time immediately prior to the date hereof, and
(c) the Bank of Nova Scotia Letter of Credit Agreement dated December 4, 2013 by
and among International-Matex Tank Terminals and The Bank of Nova Scotia, as
such may have been amended, supplemented or otherwise modified from time to time
immediately prior to the date hereof.

 

“Co-Documentation Agents” shall, collectively, refer to KeyBank National
Association, Royal Bank of Canada and TD Bank, N.A..

 

“Co-Syndication Agents” shall, collectively, refer to Branch Banking and Trust
Company, Compass Bank, JPMorganChase Bank, N.A., Regions Bank, and Wells Fargo
Bank, N.A..

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time.

 

“Commercial Operation Date” shall mean the date on which a Material Project is
substantially complete and commercially operable.

 

“Commitments” shall mean, as applicable, the US Commitments and the Canadian
Commitments.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” shall mean a certificate from the chief financial
officer, chief accounting officer or chief banking officer (or any other officer
having substantially the same duties as any of the foregoing) of the Borrower
Representative in the form of, and containing the certifications set forth in,
the certificate attached hereto as Exhibit 7.1(c).

 

“Consolidated Acquisition EBITDA Adjustments” means, for the Loan Parties for
any period, Consolidated EBITDA for such period attributable to any other Person
that is acquired by, and itself becomes, a Loan Party, or all or substantially
all of the business or assets of any other Person or operating division or
business unit of any other Person acquired by a Loan Party, in each case during
such period for a purchase price of at least $15,000,000 (as reasonably
diligenced by the Loan Parties).

 

“Consolidated EBITDA” shall mean, for the Loan Parties for any period, an amount
equal to the sum of (i) Consolidated Net Income for such period plus (ii) to the
extent deducted in determining Consolidated Net Income for such period, (A)
Consolidated Interest Expense, (B) income tax expense determined on a
consolidated basis in accordance with GAAP, (C) depreciation and amortization
determined on a consolidated basis in accordance with GAAP, (D) all other
non-cash charges (excluding write-offs and reserves for bad debt and accounts
receivable), and (E) any management fee and other fees paid in cash or accrued
during such period pursuant to the terms of the Management Agreement to the
extent such payment or accrual is permitted to be made under Section 9.5 herein,
determined on a consolidated basis in accordance with GAAP, in each case for
such period. Notwithstanding anything contained herein to the contrary, all
interest income, rental income, interest expense and rental expense related to
Intercompany Taxable Bonds and Intercompany Taxable Bond Obligations shall be
excluded for purposes of calculating Consolidated EBITDA for all purposes of
this Agreement.

 



12

 

 

“Consolidated Interest Expense” shall mean, for the Loan Parties for any period
determined on a consolidated basis in accordance with GAAP, the sum of (i) total
interest expense, including without limitation the interest component of any
payments in respect of Capital Lease Obligations during such period (whether or
not actually paid during such period) plus (ii) the net amount payable (or minus
the net amount receivable) with respect to Hedging Transactions during such
period (whether or not actually paid or received during such period).
Notwithstanding anything contained herein to the contrary, all interest income,
rental income, interest expense and rental expense related to Intercompany
Taxable Bonds and Intercompany Taxable Bond Obligations shall be excluded for
purposes of calculating Consolidated Interest Expense for all purposes of this
Agreement.

  

“Consolidated Material Project EBITDA Adjustments” means, with respect to each
Material Project:

 

(i)          prior to the Commercial Operation Date of a Material Project (but
including the Fiscal Quarter in which such Commercial Operation Date occurs), a
percentage (based on the then-current completion percentage of such Material
Project) of an amount determined by the US Borrower in its reasonable, good
faith judgment, with the approval of the Administrative Agent (such approval not
to be unreasonably withheld), as the projected Consolidated EBITDA for any
period attributable to such Material Project for the first 12-month period
following the scheduled Commercial Operation Date of such Material Project (such
amount to be determined based on customer contracts relating to such Material
Project, the creditworthiness of the other parties to such contracts, and
projected revenues from such contracts, tariffs, capital costs and expenses,
scheduled Commercial Operation Date, commodity price assumptions and other
factors deemed appropriate by US Borrower in its reasonable, good faith
judgment, with the approval of the Administrative Agent (such approval not to be
unreasonably withheld)), which may, at the option of the Borrowers, be added to
actual Consolidated EBITDA for any period for the Fiscal Quarter in which
construction of such Material Project commences and for each Fiscal Quarter
thereafter until the Commercial Operation Date of such Material Project
(including the Fiscal Quarter in which such Commercial Operation Date occurs,
but net of any actual Consolidated EBITDA attributable to such Material Project
following such Commercial Operation Date); provided that if the actual
Commercial Operation Date does not occur by the scheduled Commercial Operation
Date, then the foregoing amount shall be reduced, for quarters ending after the
scheduled Commercial Operation Date to (but excluding) the first full quarter
after its Commercial Operation Date, by the following percentage amounts
depending on the period of delay (based on the period of actual delay or
then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days but
not more than 270 days, 50%, and (iv) longer than 270 days, 100%; and

 

(ii)         beginning with the first full Fiscal Quarter following the
Commercial Operation Date of a Material Project and for the two immediately
succeeding Fiscal Quarters, an amount determined by the US Borrower in its
reasonable, good faith judgment, with the approval of the Administrative Agent
(such approval not to be unreasonably withheld), as the projected Consolidated
EBITDA attributable to such Material Project (determined in the same manner as
set forth in clause (i) above) for the balance of the four full Fiscal Quarter
period following such Commercial Operation Date, which may, at the Borrowers’
option, be added to actual Consolidated EBITDA for such Fiscal Quarters.

 

Notwithstanding the foregoing:

 

(x)          no such additions shall be allowed with respect to any Material
Project unless (a) the Borrower Representative shall have delivered to the
Administrative Agent written pro forma projections of Consolidated EBITDA for
any period attributable to such Material Project, and (b) the Administrative
Agent shall have approved such projections (such approval not to be unreasonably
withheld) and shall have received such other information and documentation as
the Administrative Agent may reasonably request, all in form and substance
reasonably satisfactory to the Administrative Agent;

 



13

 

 



(y)          Administrative Agent shall notify the Borrower Representative no
later than 30 days after receipt of such projections as to whether any proposed
Consolidated Material Project EBITDA Adjustment is approved; and

 

(z)          the aggregate amount of all Consolidated Material Project EBITDA
Adjustments during any period shall be limited to 20% of the total Consolidated
EBITDA for such period.

 

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Loan Parties for such period determined on a consolidated basis in
accordance with GAAP, excluding therefrom (to the extent otherwise included
therein) (i) any extraordinary gains or losses in accordance with GAAP, (ii) any
gains attributable to write-ups of assets, (iii) any income (or loss) of any
Person accrued prior to the date it becomes a Loan Party or is merged into or
consolidated with any Loan Party on the date that such Person’s assets are
acquired by any Loan Party (except as provided in clause (y) below) and (iv) any
equity interest of the Loan Parties in the unremitted earnings of any Person
that is not a Loan Party, but including without limitation (x) all cash
dividends, distributions, interest and fees actually received by the Loan
Parties from Persons (other than Loan Parties, but including Unrestricted
Subsidiaries) where the investments therein are accounted for using the equity
method and (y) the net income (or loss) of any Person that was an Unrestricted
Subsidiary on the first day of such period and becomes a Loan Party during such
period. Notwithstanding anything contained herein to the contrary, all interest
income, rental income, interest expense and rental expense related to
Intercompany Taxable Bonds and Intercompany Taxable Bond Obligations shall be
excluded for purposes of calculating Consolidated Net Income for all purposes of
this Agreement.

 

“Consolidated Total Funded Debt” shall mean, as of any date, (i) all
Indebtedness of the Loan Parties measured on a consolidated basis as of such
date, including without limitation the Obligations, but excluding (w)
Indebtedness of the type described in subsection (xi) of the definition thereto,
(x) Intercompany Taxable Bond Obligations and (y) reimbursement obligations in
connection with performance or surety bonds or guaranties or letters of credit
(including any Letters of Credit) and other obligations of a like nature entered
into in the ordinary course of business in an aggregate amount under this clause
(y) not to exceed $15,000,000, less (ii) unrestricted, unencumbered cash and
cash equivalents of the Loan Parties in an aggregate amount under this clause
(ii) not to exceed $75,000,000.

 

“Contractual Currency” shall have the meaning set forth in Section 13.17(a).

 

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

 

“Corrected Applicable Margin” shall have the meaning set forth in the definition
of “Applicable Margin”.

 

“Corrected Applicable Percentage” shall have the meaning set forth in the
definition of “Applicable Percentage”.

 

“Credit Rating” shall mean a non-credit enhanced, senior unsecured long-term
debt credit rating as determined and published by Moody's, S&P and/or Fitch, as
applicable.

 



14

 

 

“Currency Conversion Date” shall have the meaning set forth in Section 13.17(a).

 

“Declining Lender” has the meaning ascribed to such term in Section 2.9(a).

 

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Default Interest” shall have the meaning set forth in Section 4.6(e).

 

“Defaulting Lender” shall mean, at any time, subject to Section 4.19(b), (i) any
US Lender that has failed for two (2) or more Business Days to comply with its
obligations under this Agreement to make a Loan, to make a payment to any
Issuing Bank in respect of a Letter of Credit or to the Swingline Lender in
respect of a Swingline Loan or to make any other payment due hereunder (each a
“funding obligation”), unless such US Lender has notified the Administrative
Agent and the Borrower Representative in writing that such failure is the result
of such US Lender’s determination that one or more conditions precedent to
funding has not been satisfied (which conditions precedent, together with any
applicable Default, will be specifically identified in such writing), (ii) any
US Lender that has notified the Administrative Agent in writing, or has stated
publicly, that it does not intend to comply with any such funding obligation
hereunder, unless such writing or public statement states that such position is
based on such US Lender’s determination that one or more conditions precedent to
funding cannot be satisfied (which conditions precedent, together with any
applicable Default, will be specifically identified in such writing or public
statement), (iii) any US Lender that has, for three (3) or more Business Days
after written request of the Administrative Agent or the Borrower
Representative, failed to confirm in writing to the Administrative Agent and the
Borrower Representative that it will comply with its prospective funding
obligations hereunder (provided that such Lender will cease to be a Defaulting
Lender pursuant to this clause (iii) upon the Administrative Agent’s and the
Borrower Representative’s receipt of such written confirmation), or (iv) any US
Lender with respect to which a Lender Insolvency Event has occurred and is
continuing. Any determination by the Administrative Agent that a US Lender is a
Defaulting Lender will be conclusive and binding, absent manifest error, and
such US Lender shall be deemed to be a Defaulting Lender (subject to Section
4.19(b)) upon notification of such determination by the Administrative Agent to
the Borrower Representative, the Issuing Banks, the Swingline Lender and the US
Lenders.

 

“Depository Act” shall mean Depository Bills and Notes Act (Canada).

 

“Discount Notes” shall mean all depository bills for deposit with The Canadian
Depository for Securities Limited pursuant to the Depository Act.

 

“Discount Price” shall mean, for any Bankers’ Acceptance issued hereunder, an
amount calculated on any applicable date, by dividing

 

(a)          1

 

by

 

(b)          the sum of one plus the product of:

 

(i)          the Discount Rate applicable to the Bankers’ Acceptance, and

 

(ii)         a fraction, the numerator of which is the number of days in the
applicable Canadian Contract Period and the denominator of which is 365,

 



15

 

 

with the product being rounded up or down to the fifth decimal place and .00005
being rounded up.

 

“Discount Proceeds” shall mean, for any Bankers’ Acceptance issued hereunder, an
amount calculated by multiplying the face amount of the Bankers’ Acceptance by
the Discount Price for such Bankers’ Acceptance.

 

“Discount Rate” shall mean, with respect to an issue of Bankers’ Acceptances or
Discount Notes with the same maturity date, (A) the average B/A discount rate
for the appropriate term as quoted on Reuters Screen CDOR Page determined at or
about 10:00 a.m. (Toronto time) on that day or, (B) if the discount rate for a
particular term is not quoted on Reuters Screen CDOR Page, the arithmetic
average of the actual discount rates for B/As or Discount Notes, as applicable,
for such term quoted by the Canadian Lender but not to exceed the actual rate of
discount applicable to B/As or Discount Notes quoted by the Canadian Lender for
the same B/A or Discount Note issue.

 

“Disqualified Institutions” shall mean any of the following (the list of all
such Persons, the “Disqualified Institutions List”): (i) those Persons
specifically identified in writing by the Borrower Representative to the
Administrative Agent prior to March 28, 2015, (ii) those Persons who are
competitors of the Borrowers and their Subsidiaries that are separately and
specifically identified in writing by the Borrower Representative to the
Administrative Agent from time to time and (iii) in the case of clauses (i) and
(ii), any of their Affiliates which are controlled, controlling or under common
control (other than, in the case of clause (ii) above, any such Affiliate that
is a bona fide debt fund or investment vehicle, that is not itself an operating
company and that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of business and whose managers have fiduciary duties to third party
investors in such fund or investment vehicle independent of or in addition to
their duties to such affiliated competitor identified pursuant to clause (ii)
above) that are either separately and specifically identified in writing by the
Borrower Representative from time to time or clearly identifiable on the basis
of such Affiliate’s name. Notwithstanding anything herein to the contrary, (1)
any such Disqualified Institutions List (or any update or supplement or
modification thereto) shall not become effective until two (2) Business Days
after delivery to the Administrative Agent, and shall not apply retroactively to
disqualify an assignment of a Lender’s rights and obligations under this
Agreement that was effective prior to the effective date of such Disqualified
Institutions List (or any update or supplement or modification thereto); (2)
other than any Person specifically named by the Borrower’s Representative on any
such Disqualified Institutions List, the Administrative Agent or any assigning
Lender shall not have any obligation to inquire as to whether any potential
assignee is a competitor (or an Affiliate of a competitor) of the Borrowers or
their Subsidiaries and may conclusively rely on the Borrower’s Representative’s
designation or a representation by the potential assignee that it is not a
competitor (or an Affiliate of a competitor) of the Borrowers in the applicable
Assignment and Acceptance; and (3) Disqualified Institutions shall exclude any
Person that the Borrower’s Representative has designated as no longer being a
Disqualified Institution by written notice to the Administrative Agent from time
to time. The term “competitor” used herein means any Person that is an operating
company directly and primarily engaged in substantially similar business
operations as the Borrowers and their Subsidiaries.

 

“Disqualified Institutions List” has the meaning as set forth in the definition
of Disqualified Institutions.

 

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

 



16

 

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of any Loan Party directly or indirectly resulting
from or based upon (i) any actual or alleged violation of any Environmental Law,
(ii) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (iii) any actual or alleged exposure to any
Hazardous Materials, (iv) the Release or threatened Release of any Hazardous
Materials or (v) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

  

“Equity Interests” shall mean, for any Person, any non-redeemable capital stock,
partnership interests, limited liability company interests or other equity
interest of such Person, whether common or preferred, and of any class.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute, and the rules and
regulations promulgated thereunder from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Loan Parties, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (iii)
the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (iv) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(v) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (vi)
the incurrence by any Borrower or any ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; (vii) the receipt by any Borrower or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from any Borrower or any ERISA Affiliate
of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; or (viii) the
incurrence by any Loan Party or any ERISA Affiliate of any liability under Title
I of ERISA or the penalty or excise tax provisions of the Code.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D). Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D. The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 



17

 

 

“Event of Default” shall have the meaning set forth in Article X.

 

“Exchange Rate” shall mean on any day, (i) for purposes of converting Canadian
Dollars to US Dollars, the Bank of Canada spot rate at noon (Toronto, Ontario
time), or if such rate is unavailable, the offered rate at which Canadian
Dollars may be exchanged into US Dollars, as set forth at approximately noon
(Toronto, Ontario time) on such day on the Reuters NFX Page (or if such page is
not available or the rate does not appear on such page, the comparable page on
the Telerate or Bloomberg Service) for such currency and (ii) for purposes of
converting US Dollars to Canadian Dollars, the offered rate at which US Dollars
may be exchanged into Canadian Dollars, as set forth at approximately 11:00 a.m.
on such day on the Reuters NFX Page (or if such page is not available or the
rate does not appear on such page, the comparable page on the Telerate or
Bloomberg Service) for such currency. In the event that any such rate does not
appear on the applicable page of any such services, the “Exchange Rate” shall be
determined by reference to such other publicly available services for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Borrower Representative, or, in the absence of such agreement, such Exchange
Rate shall instead be the offered spot rate of exchange of the Administrative
Agent or, if the Administrative Agent shall so determine, one of its affiliates
in the market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about 10:00 a.m., local time, on such
date for the sale or purchase, as applicable, for delivery two (2) Business Days
later; provided that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent, after consultation
with the Borrower Representative, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act at
the time the Guarantee of such Guarantor becomes effective with respect to such
related Swap Obligation.

 

“Excluded Taxes” shall mean, (i) with respect to any US Recipient of any payment
to be made by or on account of any obligation of the US Borrower hereunder, (a)
Taxes imposed on or measured by net income (however denominated), franchise
Taxes and branch profits Taxes, in each case, (x) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Applicable Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (y)
that are Other Connection Taxes, and (b) any U.S. federal withholding Taxes that
(x) are imposed on amounts payable to such Recipient pursuant to a law in effect
on the date on which such Recipient becomes a US Recipient under this Agreement
or designates a new lending office, except in each case to the extent that
amounts with respect to such Taxes were payable either (A) to such Recipient’s
assignor immediately before such Recipient became a US Recipient under this
Agreement, or (B) to such Recipient immediately before it designated a new
lending office, (y) are attributable to such US Recipient’s failure to comply
with Section 4.13(f), or (z) are imposed as a result of a failure by such US
Recipient to satisfy the conditions for avoiding withholding under FATCA and
(ii) with respect to any Canadian Recipient of any payment to be made by or on
account of any obligation of any Canadian Borrower hereunder, (a) any Taxes
imposed on its net income or capital by any Governmental Authority as a result
of such Canadian Recipient (1) carrying on a trade or business or having a
permanent establishment in any jurisdiction or political subdivision of Canada,
(2) being organized under the laws of such jurisdiction or any political
subdivision of Canada, or (3) being or being deemed to be resident in such
jurisdiction or political subdivision of Canada, (b) any withholding tax
(including any Taxes payable as a result of non-residency in Canada of any
Lender) imposed by the ITA on a payment made to such Canadian Recipient, except
to the extent that a Canadian Borrower is required to make deductions or
withholdings for or on account of such withholding tax as a result of a change
in or an amendment to any applicable law, which change or amendment is announced
after the Closing Date, (c) any other Taxes resulting from the Canadian
Recipient changing the residency of any relevant branch or undergoing any
reorganization, recapitalization or other change in its corporate status after
the Closing Date and (d) any withholding taxes that are imposed as a result of a
failure by the Canadian Recipient to satisfy the conditions for avoiding
withholding under FATCA.

 



18

 

 

“Existing Canadian Letters of Credit” shall mean collectively those outstanding
letters of credit issued by the Canadian Issuing Bank for the account of any
Loan Party as set forth in Schedule 3.5. Such letters of credit shall be deemed
issued under the Canadian Revolving Commitments pursuant to Section 3.5 as of
the Closing Date.

 

“Existing Credit Agreement” has the meaning ascribed to such term in the
recitals herein.

 

“Existing US Letters of Credit” shall mean, collectively, those outstanding
letters of credit issued by SunTrust Bank for the account of any Loan Party as
set forth in Schedule 2.5. Such letters of credit shall be deemed issued under
the US Revolving Commitments pursuant to Section 2.5 as of the Closing Date.

 

“Extending Lender” has the meaning ascribed to such term in Section 2.9(a).

 

“Extension Effective Date” has the meaning ascribed to such term in Section
2.9(a).

 

“Extension Request Date” has the meaning ascribed to such term in Section
2.9(a).

 

“Facility” means a given Class of Bonds, Loans or Commitments, as the context
may require.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date of this
Agreement (known as the Foreign Account Tax Compliance Act), or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with, any current or future regulations or official
interpretations or guidance thereof, any agreements entered into pursuant to
Section 1471(b) of the Code and any intergovernmental agreements entered into in
connection with the implementation of such Sections of the Code and any laws or
regulations imposing any such intergovernmental agreement.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

 



19

 

 

“Fee Letter” shall mean that certain fee letter, dated as of May 21, 2015, by
and among SunTrust Robinson Humphrey, Inc., SunTrust Bank and the US Borrower.

 

“Fiscal Quarter” shall mean any fiscal quarter of the Borrowers.

 

“Fiscal Year” shall mean any fiscal year of the Borrowers.

 

“Fitch” means Fitch Ratings Inc.

 

“Foreign Person” shall mean any Person that is not a U.S. Person.

 

“Funds Disbursement Letter” shall mean that certain funds disbursement letter
dated as of the Closing Date, by the Borrowers.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

 

“Governmental Authority” shall mean the government of the United States of
America, Canada, any other nation or any political subdivision thereof, whether
state, provincial, territorial or local, and any municipality, agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation, or (v) otherwise to assure the owner of such indebtedness or
obligation against loss in respect thereof; provided, that the term “Guarantee”
shall not include endorsements for collection or deposit in the ordinary course
of business. In any computation of the indebtedness or other liabilities of the
obligor under any Guarantee, the indebtedness or other obligations that are the
subject of such Guarantee shall be assumed to be direct obligations of such
obligor. The term “Guarantee” used as a verb has a corresponding meaning.

 



20

 

 

“Guarantor” shall mean each of (i) on the date hereof, International-Matex Tank
Terminals, a Delaware general partnership, IMTT Bayonne, a Delaware general
partnership, IMTT-Virginia, a Delaware general partnership, IMTT-Gretna, a
Delaware general partnership, IMTT-BC, a Delaware general partnership,
IMTT-Pipeline, a Delaware general partnership, IMTT-BX, a Delaware general
partnership, IMTT-Richmond-CA, a Delaware general partnership, IMTT-Illinois, a
Delaware general partnership, IMTT-Petroleum Management, a Delaware general
partnership, IMTT-Geismar, a Delaware general partnership, IMTT-Finco, LLC, a
Delaware limited liability company, St. Rose Nursery LLC, a Louisiana limited
liability company, East Jersey Railroad and Terminal Company, a New Jersey
corporation, Bayonne Industries, Inc., a New Jersey corporation, Oil Mop,
L.L.C., a Louisiana limited liability company, ITT-Storage, Inc., a Louisiana
corporation, ITT-Bayonne Storage, Inc., a Louisiana corporation, ITT-BX Storage,
Inc., a Louisiana corporation, ITT-Pipeline Partner, Inc., a Louisiana
corporation, ITT-Interterminal Pipeline, Inc., a Louisiana corporation,
ITT-Gretna Storage, Inc., a Louisiana corporation, ITT-Virginia Storage, Inc., a
Louisiana corporation, ITT-Richmond-CA Storage, Inc., a Louisiana corporation,
ITT-Illinois Storage, Inc., a Louisiana corporation, ITT-SPR Partner, Inc., a
Louisiana corporation, ITT-Geismar Storage, Inc., a Louisiana corporation,
ITT-IEP Partner, Inc., a Louisiana corporation, International Tank Terminals,
LLC, a Louisiana limited liability company, International Tank Bayonne, Inc., a
Louisiana corporation, ITT-BX, Inc., a Louisiana corporation, ITT-Pipeline,
Inc., a Louisiana corporation, ITT-BC, Inc., a Louisiana corporation,
ITT-Gretna, LLC, a Louisiana limited liability company, ITT-Virginia, Inc., a
Louisiana corporation, ITT-Richmond-CA. Inc., a Louisiana corporation,
ITT-Illinois, Inc., a Louisiana corporation, ITT-Petroleum Management, Inc., a
Louisiana corporation, ITT-Geismar, LLC, a Louisiana limited liability company,
International Environmental Services, Inc., a Louisiana corporation, (ii) ITT
NTL, Inc., a Louisiana corporation, and (iii) any other Person that executes or
becomes a party to the Guaranty Agreement (or, in the case of a Canadian
Subsidiary, a supplement to this Agreement to become a Guarantor of the Canadian
Borrower Guarantor Obligations; it being understood and agreed that for purposes
of the Loan Documents, ITT NTL, Inc., a Louisiana corporation, shall be deemed
to be a Canadian Subsidiary to the extent it remains as a U.S. Subsidiary
substantially all of the direct and indirect assets of which consist of Stock of
IMTT-NTL, Ltd., a Canadian corporation) in form and substance reasonably
satisfactory to the Administrative Agent; provided that any Guarantor released
pursuant to Section 13.18 shall not be Guarantor, from and after the date of
such release, for the purposes of this Agreement and any other Loan Document.

 

“Guaranty Agreement” shall mean that certain Guaranty Agreement, dated as of the
date hereof, executed by each Person named in clause (i) of the definition of
Guarantor, together with future Subsidiaries of the Loan Parties (other than
Unrestricted Subsidiaries) created, formed or acquired after the Closing Date,
in favor of the Administrative Agent for the benefit of the Agents, the Issuing
Banks and the Lenders.

 

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

 

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.

 

“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 



21

 

 

“IMTT Holdings” means IMTT Holdings LLC (f/k/a IMTT Holdings Inc.), a Delaware
limited liability company.

 

“Incremental Bond Interest” shall have the meaning set forth in Section 4.6(b).

 

“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than (a) obligations in respect of customer advances received and held in
the ordinary course of business, and (b) trade payables incurred in the ordinary
course of business; provided, that for purposes of Section 10.1(f), trade
payables overdue by more than 120 days shall be included in this definition
except to the extent that any of such trade payables are being disputed in good
faith and by appropriate measures), (iv) all obligations of such Person under
any conditional sale or other title retention agreement(s) relating to property
acquired by such Person, (v) all Capital Lease Obligations of such Person, (vi)
all obligations, contingent or otherwise, of such Person in respect of letters
of credit (except letters of credit that support Indebtedness described in
clauses (i) through (v) of this definition), acceptances or similar extensions
of credit, (vii) all Guarantees of such Person of the type of Indebtedness
described in clauses (i) through (vi) above (without duplication of such
Indebtedness), (viii) all Indebtedness of a third party secured by any Lien on
property owned by such Person, whether or not such Indebtedness has been assumed
by such Person, (ix) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any common stock of such
Person, (x) Off-Balance Sheet Liabilities and (xi) any Hedging Obligations. The
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture in which such Person is a general partner or a joint venturer,
except to the extent that the terms of such Indebtedness expressly provide that
such Person is not liable therefor. Indebtedness of any Person shall include all
obligations of such Person of the character described in clauses (i) through
(xi) to the extent such Person remains legally liable in respect thereof
notwithstanding that any such obligation is deemed to be extinguished under
GAAP.

 

“Indemnified Taxes” shall mean Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document.

 

“Indemnitee” shall have the meaning set forth in Section 13.3(c).

 

“Information Memorandum” shall mean the Confidential Executive Summary dated
April 2015 relating to the Borrowers and the transactions contemplated by this
Agreement and the other Loan Documents.

 

“Intercompany Loan” means collectively, (a) the $198,000,000 promissory note,
dated July 31, 2014, of International Tank Terminal LLC payable to the order of
Macquarie Terminal Holdings LLC and (b) the $2,000,000 promissory note, dated
July 31, 2014, of ITT-Storage Inc. payable to the order of Macquarie Terminal
Holdings LLC.

 

“Intercompany Taxable Bond Obligations” shall mean the lease or loan obligations
of any Borrower or Guarantor owed to any Governmental Authority that has issued
Intercompany Taxable Bonds, to the extent that all of the Intercompany Taxable
Bonds are owned beneficially and of record by any of the Borrowers and/or the
Guarantors.

 



22

 

 

“Intercompany Taxable Bonds” shall mean bonds issued by any Governmental
Authority, the proceeds of which are applied to finance the purchase or
development of any property that is owned by, or leased to, a Borrower or
Guarantor from time to time, so long as such bonds are owned beneficially and of
record by the Borrowers and/or the Guarantors and are for the purpose of
obtaining ad valorem property tax exemptions and the amounts payable to the Loan
Parties in respect thereof along with the timing of such payments are in all
material respects commensurate with the amounts payable to such Governmental
Authority and the timing thereof.

 

“Interest Coverage Ratio” shall mean, as of any date, the ratio of (i)
Consolidated EBITDA for the four consecutive Fiscal Quarters ending on or
immediately prior to such date, to (ii) Consolidated Interest Expense for the
four consecutive Fiscal Quarters ending on or immediately prior to such date.

 

“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three, six or, to the extent available to all relevant affected
Lenders, twelve months; provided, that:

 

(i)          the initial Interest Period for such Borrowing shall commence on
the date of such Borrowing (including the date of any conversion from a
Borrowing of another Type), and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;

 

(ii)         if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;

 

(iii)        any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of such calendar month; and

 

(iv)        no Interest Period may extend beyond the Revolving Commitment
Termination Date.

 

“Investments” shall have the meaning set forth in Section 9.4.

 

“Issuing Banks” shall have the meaning set forth in the opening paragraph
hereof.

 

“ITA” shall mean the Income Tax Act (Canada), as amended, and any successor
thereto, and any regulations promulgated thereunder, as in effect on the Closing
Date.

 

“Joint Lead Arrangers” shall mean, collectively, SunTrust Robinson Humphrey,
Inc. (with respect to the Revolving Commitments), SunTrust Bank (with respect to
the Bond Purchase Commitments), Wells Fargo Securities, LLC, Branch Banking and
Trust Company, Regions Bank, Compass Bank, and JPMorganChase Bank, N.A..

 

“LC Disbursements” shall mean, collectively, the US LC Disbursements and
Canadian LC Disbursements.

 

“LC Exposure” shall mean, collectively, the US LC Exposure and Canadian LC
Exposure.

 



23

 

 

“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, (ii) a Lender or its Parent Company
is the subject of a bankruptcy, insolvency, reorganization, liquidation or
similar proceeding, or a receiver, trustee, conservator, custodian or similar
Person charged with reorganization or liquidation of its business or assets,
including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such capacity, has been appointed for
such Lender or its Parent Company, or such Lender or its Parent Company has
taken any action in furtherance of or indicating its consent to or acquiescence
in any such proceeding or appointment, or (iii) a Lender or its Parent Company
has been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Person or its assets to be, insolvent; provided
that, for the avoidance of doubt, a Lender Insolvency Event shall not be deemed
to have occurred  solely by virtue of the ownership or acquisition of any equity
interest in or control of a Lender or a Parent Company thereof by a Governmental
Authority or an instrumentality thereof so long as such ownership or acquisition
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

 

“Lender-Related Hedge Provider” means any Person that, at the time it enters
into a Hedging Transaction with any Loan Party, (i) is a Lender or an Affiliate
of a Lender and (ii) except when the Lender-Related Hedge Provider is SunTrust
Bank and its Affiliates, has provided prior written notice to the Administrative
Agent which has been acknowledged by the Borrowers of (x) the existence of such
Hedging Transaction, and (y) the methodology to be used by such parties in
determining the obligations under such Hedging Transaction from time to time. In
no event shall any Lender-Related Hedge Provider acting in such capacity be
deemed a Lender for purposes hereof to the extent of and as to Hedging
Obligations except that each reference to the term “Lender” in Article XI and
Section 13.3 shall be deemed to include such Lender-Related Hedge Provider. In
no event shall the approval of any such Person in its capacity as Lender-Related
Hedge Provider be required in connection with the release or termination of any
security interest or Lien of the Administrative Agent

 

“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender,
the Bond Purchasers and each Additional Lender that joins this Agreement
pursuant to Section 4.17.

 

“Letters of Credit” shall mean, collectively, the Canadian Letters of Credit and
the US Letters of Credit.

 

“Leverage Ratio” shall mean, as of any date, the ratio of (i) Consolidated Total
Funded Debt as of such date to (ii) the sum of (A) Consolidated EBITDA, plus (B)
any Consolidated Material Project EBITDA Adjustments, plus (C) any Consolidated
Acquisition EBITDA Adjustments, in each case for the four consecutive Fiscal
Quarters ending on or immediately prior to such date.

 

“Leverage Ratio Increase Election” shall have the meaning set forth in Section
8.1.

 

“Leverage-Based Pricing Grid” shall mean the “Leverage-Based Pricing Grid” set
forth on Schedule I - A attached hereto.

 



24

 

 

“LIBOR” shall mean, for any applicable Interest Period with respect to any
Eurodollar Loan, the higher of (a) 0.0% per annum and (b) the rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters
Screen LIBOR01 Page (or any successor page) as the London interbank offered rate
for deposits in US Dollars at approximately 11:00 a.m. (London, England time),
two Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period; provided, that if the Administrative Agent
determines that the relevant foregoing sources are unavailable for the relevant
Interest Period, LIBOR shall mean the rate of interest determined by the
Administrative Agent to be the average (rounded upward, if necessary, to the
nearest 1/100th of 1%) of the rates per annum at which deposits in US Dollars
are offered to the Administrative Agent two (2) Business Days preceding the
first day of such Interest Period by leading banks in the London interbank
market as of 10:00 a.m. (New York time) for delivery on the first day of such
Interest Period, for the number of days comprised therein and in an amount
comparable to the amount of the Eurodollar Loan of the Administrative Agent.

 

“Lien” shall mean with respect to any Person, any mortgage, pledge, security
interest, hypothec, lien (statutory or otherwise), charge, encumbrance,
hypothecation, assignment, deposit arrangement, or other arrangement having the
practical effect of the foregoing or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any interest or title of any vendor, lessor, lender or other secured
party to or of such Person under any conditional sale or other title retention
agreement and any capital lease having the same economic effect as any of the
foregoing), upon or with respect to any property or asset of such Person
(including in the case of stock, stockholder agreements, voting trust agreements
and all similar arrangements). A negative pledge is not a Lien.

 

“Liquidation Currency” shall have the meaning set forth in Section 13.17(b).

 

“Loan Documents” shall mean, collectively, this Agreement, the US LC Documents,
the Canadian LC Documents, the Fee Letter, the Guaranty Agreement, all Notices
of Borrowing, all Notices of US Conversion/Continuation, all Compliance
Certificates, any promissory notes executed pursuant to Section 4.3 and any and
all other instruments, agreements, documents and writings executed in connection
with any of the foregoing.

 

“Loan Parties” shall mean the Borrowers and the Guarantors. For purposes of
clarity, Unrestricted Subsidiaries shall not be Loan Parties.

 

“Loans” shall mean all Revolving Loans, all Swingline Loans, in the aggregate or
any of them, as the context shall require.

 

“Macquarie Group” shall mean Macquarie Terminal Holdings LLC, a Delaware limited
liability company, and any affiliate thereof.

 

“Management Agreement” shall mean that certain Services Agreement, dated as of
(or prior to) the Closing Date, by and among, inter alios, Macquarie
Infrastructure Company LLC, Macquarie Infrastructure Company Inc. and certain
Loan Parties party thereto, in the form delivered to the Lenders on May 7, 2015
with such changes thereto as are not materially adverse to the Administrative
Agent and the Lenders, and, thereafter, as amended to the extent permitted
pursuant to Section 9.10.

 

“Master Agreement” shall have the meaning set forth in the definition of
“Hedging Transaction”.

 

“Material Acquisition” shall have the meaning set forth in Section 8.1.

 



25

 

 

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on, (i)
the business, operations, financial condition, affairs, assets or liabilities of
the Loan Parties taken as a whole, (ii) the ability of the Loan Parties taken as
a whole to perform their respective obligations under any of the Loan Documents,
(iii) the rights and remedies of the Agents, the Issuing Banks and the Lenders
under any of the Loan Documents or the Bond Documents or (iv) the legality,
validity or enforceability of any of the Loan Documents or the Bond Documents.

 

“Material Credit Facility” means, as to the Loan Parties, (a) the Senior Notes,
including any renewals, extensions, amendments, supplements, restatements,
replacements or refinancing thereof; and (b) if there are no Senior Notes, any
other agreement(s) creating or evidencing indebtedness for borrowed money
entered into on or after the Closing Date by any Loan Party, or in respect of
which any Loan Party is an obligor or otherwise provides a Guarantee or other
credit support (“Credit Facility”), in a principal amount outstanding or
available for borrowing equal to or greater than $100,000,000 (or the equivalent
of such amount in the relevant currency of payment, determined as of the date of
the closing of such facility based on the exchange rate of such other currency);
and if no Credit Facility or Credit Facilities equal or exceed such amounts,
then the largest Credit Facility shall be deemed to be a Material Credit
Facility.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans, Bond
Purchase Obligations and Letters of Credit) and Hedging Obligations of any Loan
Party, individually or in an aggregate principal amount exceeding $20,000,000.
For purposes of determining the amount of attributed Indebtedness from Hedging
Obligations, the “principal amount” of any Hedging Obligations at any time shall
be the Net Mark-to-Market Exposure of such Hedging Obligations.

 

“Material Project” means the construction or expansion of any capital project of
the Loan Parties, the aggregate capital cost of which exceeds $10,000,000.

 

“Maximum Rate” shall have the meaning set forth in Section 13.12(a).

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

 

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligations, the excess (if any) of
all unrealized losses over all unrealized profits of such Person arising under
such Hedging Obligation. “Unrealized losses” shall mean the fair market value of
the cost to settle or terminate the Hedging Transaction giving rise to such
final settlement obligation as of the date of determination (assuming the
Hedging Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain in settling or terminating such
Hedging Transaction as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date).

 

“New Lender” has the meaning ascribed to such term in Section 2.9(a).

 

“Non-Consenting Lender” shall have the meaning set forth in Section 4.18(b).

 

“Non-Defaulting Lender” shall mean, at any time, a US Lender that is not a
Defaulting Lender.

 



26

 

 

“Notice of Bankers’ Acceptances” shall have the meaning set forth in Section
3.4(a).

 

“Notice of Borrowing” shall mean any Notice of US Revolving Borrowing, Notice of
Swingline Loan Borrowing, Notice of Bankers’ Acceptances, Notice of Canadian
Prime Rate Borrowing or Notice of Conversion of Bankers’ Acceptances to Canadian
Prime Rate Loans.

 

“Notice of Canadian Prime Rate Borrowing” shall have the meaning set forth in
Section 3.3(a).

 

“Notice of Conversion of Banker’s Acceptances to Canadian Prime Rate Loans”
shall have the meaning set forth in Section 3.4(e).

 

“Notice of Swingline Loan Borrowing” shall have the meaning as set forth in
Section 2.4(b).

 

“Notice of US Conversion/Continuation” shall mean the notice given by the
Borrower Representative to the Administrative Agent in respect of the conversion
or continuation of an outstanding US Revolving Borrowing as provided in Section
2.8(b).

 

“Notice of US Revolving Borrowing” shall have the meaning as set forth in
Section 2.3.

 

“Obligations” shall mean, collectively, the US Obligations and the Canadian
Obligations.

 

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.

 

“One-Month BA Rate” means, on any day, the annual rate of interest which is the
arithmetic average of the “BA 1 month” rates applicable to Canadian Dollar
bankers’ acceptances identified as such on the Reuters Screen CDOR Page at
approximately 10:00 a.m. on such day (as adjusted by the Canadian Funding Agent
after 10:00 a.m. to reflect any error in any posted rate or in the posted
average annual rate). If the rate does not appear on the Reuters Screen CDOR
Page as contemplated above, then the One-Month BA Rate on any day shall be
calculated as the arithmetic average of the 30 day discount rates applicable to
Canadian Dollar bankers’ acceptances quoted by the Canadian Funding Agent for
the purchase of its own B/As as of 10:00 a.m., or if the day is not a Business
Day, then on the immediately preceding Business Day.

 

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 



27

 

 

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made hereunder or under any other Loan Document or from the execution,
delivery, performance or enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, this
Agreement or any other Loan Document.

 

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Regulation Y), if any, of such Lender, and/or any Person owning,
beneficially or of record, directly or indirectly, a majority of the shares of
such Lender.

 

“Participant” shall have the meaning set forth in Section 13.4(d).

 

“Participant Register” shall have the meaning set forth in Section 13.4(e).

 

“Patriot Act” shall mean the USA PATRIOT Improvement and Reauthorization Act of
2005 (Pub. L. 109-177 (signed into law March 9, 2006)), as amended and in effect
from time to time.

 

“Payment Office” shall mean, (i) with respect to payments of principal,
interest, fees or other amounts relating to the US Obligations, the office of
the Administrative Agent located at 303 Peachtree St., NE, Atlanta, Georgia
30308, or such other location as to which the Administrative Agent shall have
given written notice to the Borrower Representative and the US Lenders, which
office must be in the United States of America or (ii) with respect to payments
of principal, interest, fees or other amounts relating to the Canadian
Obligations, the office of the Canadian Funding Agent located at 700 Place
d'Youville, Quebec, (Quebec), Canada G1R 3P2, Attention: Marie-José Marceau,
Telecopy number: 418-692-8578, or such other location as to which the Canadian
Funding Agent shall have given written notice to the Borrower Representative,
the Administrative Agent and the Canadian Lenders, which office must be in
Canada.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

 

“Permitted Encumbrances” shall mean:

 

(i)          Liens imposed by law for Taxes that are not yet delinquent or which
are being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are being maintained in
accordance with GAAP;

 

(ii)         statutory law Liens of landlords, carriers, warehousemen,
mechanics, customs, construction contractors, materialmen and similar Liens
arising by operation of law in the ordinary course of business for amounts not
overdue for a period of more than 60 days or which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves are
being maintained in accordance with GAAP;

 

(iii)        pledges and deposits made in the ordinary course of business (a) in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations or (b) to secure reimbursement or indemnities in
favor of providers of insurance in the ordinary course of business in connection
with insurance (including self-insurance);

 



28

 

 

(iv)        deposits to secure the performance of bids, tenders, trade
contracts, leases, governmental contracts, statutory obligations, surety, stay,
customs, bid and appeal bonds, performance and return of money bonds,
performance and completion guarantees, agreements with utilities and other
obligations of a like nature (including those to secure health, safety and
environmental obligations), in each case in the ordinary course of business;

 

(v)         judgment and attachment liens not giving rise to an Event of Default
or Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;

 

(vi)        customary rights of set-off, revocation, refund or chargeback under
deposit agreements or under the Uniform Commercial Code or common law of banks
or other financial institutions where any Loan Party maintains deposits (other
than deposits intended as cash collateral) in the ordinary course of business;

 

(vii)       easements, servitudes, rights-of-way, restrictions (including
zoning, building and similar restrictions), encroachments, protrusions,
covenants, variations in area of measurement, declarations on or with respect to
the use of property, matters of record affecting title, liens restricting or
prohibiting access to or from lands abutting on controlled access highways or
covenants affecting the use to which lands may be put, and other similar
encumbrances and title defects affecting real property that, individually or in
the aggregate, do not materially detract from the value of the affected property
or materially interfere with the ordinary conduct of the business of the Loan
Parties taken as a whole or the use of the property for its intended purpose;

 

(viii)      Liens arising from precautionary Uniform Commercial Code financing
statement filings regarding operating leases entered into in the ordinary course
of business;

 

(ix)         (1) licenses, sublicenses, leases or subleases granted by any Loan
Party or a subsidiary to other Persons and which do not materially interfere
with the conduct of the business of the Loan Parties taken as a whole and (2)
any interest or title of a lessor, sublessor or licensor under any lease or
license agreement permitted by this Agreement to which any Loan Party is a
party; and

 

(x)          Liens on earnest money deposits not to exceed $250,000 in the
aggregate at any time outstanding made in connection with any letter of intent
or purchase agreement in respect of an anticipated acquisition permitted under
this Agreement.

 

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness (other than any bank guaranties or letters of credit
expressly permitted above).

 

“Permitted Investments” shall mean:

 

(i)          direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States or Canada (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States or Canada), in each case maturing within one
year from the date of acquisition thereof;

 

(ii)         commercial paper having a rating of at least A1 or P1, at the time
of acquisition thereof, by S&P or Moody’s and in either case maturing within 270
days from the date of acquisition thereof;

 



29

 

 

(iii)        certificates of deposit, bankers’ acceptances and time deposits
maturing within 180 days of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof or Canada which has a combined capital and surplus
and undivided profits of not less than $500,000,000 or the Canadian Dollar
Equivalent thereof;

 

(iv)        fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (i) above and entered into with
a financial institution satisfying the criteria described in clause (iii) above;
and

 

(v)         mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.

 

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

 

“Plan” shall mean an “employee benefit plan” (as defined in section 3(3) of
ERISA) subject to Title I of ERISA that is or, within the preceding five years,
has been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by any Loan Party
or any ERISA Affiliate or with respect to which any Loan Party or any ERISA
Affiliate may have any liability.

 

“Pro Rata Share” shall mean (i) with respect to any Commitment of any Lender at
any time, a percentage, the numerator of which shall be such Lender’s Commitment
(or if the Revolving Commitments have been terminated or expired or the Loans
have been declared to be due and payable and the Bond Mandatory Put Date has
occurred, such Lender’s Revolving Credit Exposure or Bonds, as applicable, and
the denominator of which shall be the sum of such Commitments of all Lenders (or
if the Revolving Commitments have been terminated or expired or the Loans have
been declared to be due and payable and the Bond Mandatory Put Date has
occurred, all Revolving Credit Exposure and Bonds, as applicable, of all
Lenders) and (ii) with respect to all Commitments of any Lender at any time, the
numerator of which shall be the sum of such Lender’s Commitments (or if such
Lender’s Revolving Commitment has been terminated or expired or the Loans have
been declared to be due and payable and the Bond Mandatory Put Date has
occurred, such Lender’s Revolving Credit Exposure, or if such Lender’s Bond
Purchase Commitment has been terminated or expired, the Bonds) and the
denominator of which shall be the sum of all Lenders’ Commitments (or if the
Revolving Commitments have been terminated or expired or the Loans have been
declared to be due and payable and the Bond Mandatory Put Date has occurred, all
Revolving Credit Exposure of all Lenders funded under such Commitments, and if
the Bond Purchase Commitments have terminated, all Bonds).

 

“Ratings-Based Pricing Grid” shall mean the “Ratings-Based Pricing Grid” set
forth on Schedule I - B attached hereto.

 

“Received Currency” shall have the meaning set forth in Section 13.17(a).

 

“Recipient” shall mean any of the Canadian Recipients and the US Recipients.

 

“Register” shall have the meaning set forth in Section 13.4(c).

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 



30

 

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation Y” shall mean Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment of any substance (including ambient air, surface water, groundwater,
land surface or subsurface strata) or within any building, structure, facility
or fixture.

 

“Required Canadian Lenders” shall mean (i) at any time on or prior to the
Revolving Commitment Termination Date, Lenders holding more than 50% of the
aggregate outstanding Canadian Commitments; and (ii) at any time after the
Revolving Commitment Termination Date, Lenders holding more than 50% of the
Canadian Revolving Credit Exposure.

 

“Required Lenders” shall mean (i) at any time on or prior to the Revolving
Commitment Termination Date, Lenders holding more than 50% of the aggregate
principal amount of the Revolving Commitments and Bonds; and (ii) at any time
after the Revolving Commitment Termination Date, Lenders holding more than 50%
of the then aggregate outstanding principal amount of all Revolving Credit
Exposure and Bonds; provided, that to the extent that any Lender is a Defaulting
Lender, such Defaulting Lender and all of its Revolving Commitments and
Revolving Credit Exposure shall be excluded for purposes of determining Required
Lenders.

 

“Required Revolving Lenders” shall mean, at any time, Lenders holding more than
50% of the aggregate outstanding Revolving Commitments at such time or, if the
Lenders have no Revolving Commitments outstanding, then Lenders holding more
than 50% of the aggregate Revolving Credit Exposure; provided that to the extent
that any Lender is a Defaulting Lender, such Defaulting Lender and all of its
Revolving Commitments and Revolving Credit Exposure shall be excluded for
purposes of determining Required Revolving Lenders.

 

“Required Tranche A Bond Lenders” shall mean, at any time, Lenders holding a
majority of the Tranche A Bonds outstanding at such time.

 

“Required Tranche B Bond Lenders” shall mean, at any time, Lenders holding a
majority of the Tranche B Bonds outstanding at such time.

 

“Required US Lenders” shall mean (i) at any time on or prior to the Revolving
Commitment Termination Date, Lenders holding more than 50% of the aggregate
principal amount of the US Revolving Commitments and Bonds; and (ii) at any time
after the Revolving Commitment Termination Date, Lenders holding more than 50%
of the then aggregate outstanding principal amount of all US Revolving Credit
Exposure and Bonds; provided, that to the extent that any such Lender is a
Defaulting Lender, such Defaulting Lender and all of its US Revolving
Commitments, US Revolving Credit Exposure and Bonds shall be excluded for
purposes of determining Required US Lenders.

 



31

 

 

“Required US Revolving Lenders” shall mean (i) at any time on or prior to the
Revolving Commitment Termination Date, Lenders holding more than 50% of the
aggregate principal amount of the US Revolving Commitments; and (ii) at any time
after the Revolving Commitment Termination Date, Lenders holding more than 50%
of the then aggregate outstanding principal amount of all US Revolving Credit
Exposure; provided, that to the extent that any Lender is a Defaulting Lender,
such Defaulting Lender and all of its US Revolving Commitments and US Revolving
Credit Exposure shall be excluded for purposes of determining  Required US
Revolving Lenders.

 

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Reset Date” shall mean (i) the date that any Canadian Loan is made or Canadian
Letter of Credit is issued hereunder, (ii) the date that any payment or
prepayment is made by any Canadian Borrower pursuant to the Loan Documents,
(iii) the date that any remedy is exercised under the Loan Documents and (iv)
any other date that either Agent, the Canadian Borrowers or the Required Lenders
request that the Exchange Rate be reset; provided that the Canadian Borrowers
and the Required Lenders must give one (1) Business Day notice prior to a Reset
Date and shall not have the right to request that the Exchange Rate be reset
within 15 days of another Reset Date.

 

“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of any Borrower or such other representative of the
Borrowers as may be designated in writing by any one of the foregoing with the
consent of the Administrative Agent; and, with respect to the financial
covenants only, the chief financial officer or the treasurer of each Borrower.

 

“Restricted Payment” shall mean, for any Person, any dividend or distribution on
any class of its Equity Interests, or any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
retirement, defeasance or other acquisition of, any shares of its Equity
Interests, any Indebtedness subordinated to the Obligations or any Guarantee
thereof or any options, warrants, or other rights to purchase such Equity
Interests or such Indebtedness, whether now or hereafter outstanding, or any
payment of the management fee, service fee, consulting fee or other fees under
the Management Agreement or otherwise.

 

“Restricted Subsidiaries” shall mean Subsidiaries of a Loan Party other than the
Unrestricted Subsidiaries.

 

“Reuters Screen” shall mean, when used in connection with any designated page
for LIBOR, the display page so designated on the Reuter Monitor Money Rates
Service (or such other page as may replace that page on that service for the
purpose of displaying rates comparable to LIBOR).

 

“Reuters Screen CDOR Page” shall mean the display designated as page CDOR on the
Reuters Monitor Money Rates Service or other page as may, from time to time,
replace that page on that service for the purpose of displaying bid quotations
for bankers’ acceptances accepted by leading Canadian banks.

 



32

 

 

“Revolving Availability Period” shall mean the period from the Closing Date to
but excluding the Revolving Commitment Termination Date.

 

“Revolving Commitment Termination Date” shall mean the earliest of (i) the
Stated Revolver Maturity Date, (ii) the date on which the Revolving Commitments
are terminated pursuant to Section 4.1 and (iii) the date on which all amounts
outstanding under this Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise).

 

“Revolving Commitments” shall mean, collectively, the US Revolving Commitments
and the Canadian Revolving Commitments.

 

“Revolving Credit Exposure” shall mean, collectively, the US Revolving Credit
Exposure and the Canadian Revolving Credit Exposure.

 

“Revolving Loans” shall mean, collectively, the US Revolving Loans and the
Canadian Revolving Loans.

 

“S&P” shall mean Standard & Poor’s, a Division of the McGraw-Hill Companies.

 

“Sale/Leaseback" shall have the meaning set forth in Section 9.8.

 

“Sanctioned Country” shall mean, at any time, a country or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

“Senior Note Documents” shall have the meaning set forth in Section 5.1(c)(xvi).

 

“Senior Notes” shall have the meaning set forth in Section 5.1(c)(xvi).

 

“Specified Guarantors” shall mean collectively, International-Matex Tank
Terminals, IMTT-Bayonne, IMTT-BX, IMTT-BC, Bayonne Industries, Inc. and IMTT
Geismar.

 

“Stated Revolver Maturity Date” shall mean May 21, 2020, or such later date as
extended pursuant to the terms and conditions in Section 2.9.

 



33

 

 

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other Equity Interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of the Loan Parties.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $35,000,000.

 

“Swingline Exposure” shall mean, with respect to each US Lender, the principal
amount of the Swingline Loans in which such US Lender is legally obligated
either to refinance by making a Base Rate Loan or to purchase a participation in
accordance with Section 2.4, which shall equal such Lender’s Pro Rata Share of
all outstanding Swingline Loans.

 

“Swingline Lender” shall mean SunTrust Bank or any subsequent US Lender that may
agree to make Swingline Loans hereunder.

 

“Swingline Loans” shall mean, collectively, the loans made to the US Borrower by
the Swingline Lender pursuant to the Swingline Commitment.

 

“Synthetic Lease” shall mean, at any time, any lease (including leases that may
be terminated by the lessee at any time) of any property (a) that is accounted
for as an operating lease under GAAP and (b) in respect of which the lessee
retains or obtains ownership of the property so leased for U.S. federal income
tax purposes, other than any such lease under which such Person is the lessor.

 

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, and (ii)
all rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

 

“Tax-Exempt Bond Obligations” shall mean the lease or loan obligations of any
Borrower or Guarantor owed to any Governmental Authority that has issued
Tax-Exempt Bonds.

 

“Tax-Exempt Bonds” shall mean tax-exempt bonds issued by any Governmental
Authority and supported by a Letter of Credit issued hereunder (or purchased and
held by the Lenders under this Agreement in lieu of such Letter of Credit), the
proceeds of which are applied to finance the purchase or development of any
property that is owned by, or leased back to, a Borrower or Guarantor.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 



34

 

 

“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time

 

“Tranche A Bond Purchase Commitment” shall mean a commitment of a Lender to
purchase (or have an Affiliate or Approved Fund thereof to purchase) a portion
of the Tranche A Bonds as set forth on Schedule II.

 

“Tranche A Bonds” shall mean those certain tax-exempt bonds listed on Schedule
III under the heading “Tranche A Bonds” purchased and held by Bond Purchasers
hereunder, as such schedule may be updated from time to time.

 

“Tranche B Bond Purchase Commitment” shall mean a commitment of a Lender to
purchase (or have an Affiliate or Approved Fund thereof to purchase) a portion
of the Tranche B Bonds as set forth on Schedule II.

 

“Tranche B Bonds” shall mean those certain tax-exempt bonds listed on Schedule
III under the heading “Tranche B Bonds” purchased and held by Bond Purchasers
hereunder, as such schedule may be updated from time to time.

 

“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Base Rate or Canadian
Prime Rate.

 

“United States” or “U.S.” shall mean the United States of America.

 

“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
4.13(f)(ii)(C).

 

“Unrestricted Subsidiary” shall mean any Subsidiary of a Loan Party that has
been designated in writing by the Borrower Representative to the Administrative
Agent as an “Unrestricted Subsidiary”. As of the Closing Date, there are no
Unrestricted Subsidiaries.

 

“US Avoidance Provisions” shall have the meaning set forth in Section 12.6(a).

 

“US Borrower” shall have the meaning set forth in the opening paragraph hereof.

 

“US Borrower Guaranteed Bond Obligations” shall have the meaning set forth in
Section 12.1(c).

 

“US Borrower Guaranteed Obligations” shall have the meaning set forth in Section
12.1(a).

 

“US Borrowing” shall mean a Borrowing by a US Borrower consisting of (i) Loans
or Bonds of the same Class and Type, made, converted or continued on the same
date and in the case of Eurodollar Loans, as to which a single Interest Period
is in effect or (ii) a Swingline Loan.

 

“US Commitments” shall mean, collectively, the US Revolving Commitments, the US
LC Commitment, the Swingline Commitment and the Bond Purchase Commitments.

 



35

 

 

“US Default Interest” shall have the meaning set forth in Section 4.6(e).

 

“US Dollar”, “Dollar” and the sign “$” shall mean lawful money of the United
States of America.

 

“US Dollar Equivalent” shall mean, on any date, (i) with respect to any amount
denominated in US Dollars, such amount and (ii) with respect to any amount
denominated in Canadian Dollars, the amount of US Dollars that would be required
to purchase the amount of Canadian Dollars on such date based upon the Exchange
Rate as of the applicable date of determination.

 

“US Issuing Bank” shall mean each of SunTrust Bank and each other US Lender
designated by the US Borrower (with the written approval of the Administrative
Agent (such approval not to be withheld unreasonably) that agrees to act as a US
Issuing Bank in respect of a US Letter of Credit requested by the US Borrower to
be issued under this Agreement.

 

“US LC Commitment” shall mean a portion of the US Revolving Commitments that may
be used by the Loan Parties for the issuance of US Letters of Credit in an
aggregate face amount not to exceed the Aggregate US Revolving Commitment
Amount.

 

“US LC Disbursement” shall mean a payment made by or on behalf of any US Issuing
Bank pursuant to a US Letter of Credit.

 

“US LC Documents” shall mean all applications, agreements and instruments
relating to the US Letters of Credit.

 

“US LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding US Letters of Credit at such time, plus (ii) the
aggregate amount of all US LC Disbursements that have not been reimbursed by or
on behalf of the US Borrower at such time. The US LC Exposure of any US Lender
at any time shall be its Pro Rata Share of the total US LC Exposure at such
time.

 

“US Lenders” shall mean those Lenders that have committed US Commitments to the
US Borrower and shall include, where appropriate, the Swingline Lender and each
applicable Additional Lender that joins this Agreement pursuant to Section 4.17.

 

“US Letter of Credit” shall mean the Existing US Letters of Credit and any
letter of credit issued pursuant to Section 2.5 by any US Issuing Bank for the
account of the US Borrower pursuant to the US LC Commitment.

 

“US Loan Party” shall mean all Loan Parties organized under the laws of the
United States or any state thereof.

 

“US Loans” shall mean, collectively, all US Revolving Loans and Swingline Loans
in the aggregate or either of them, as the context shall require.

 



36

 

 

“US Obligations” shall mean all amounts owing by the US Borrower to the
Administrative Agent, any US Issuing Bank or any US Lender (including the
Swingline Lender) pursuant to or in connection with this Agreement or any other
Loan Document, including without limitation, all principal, interest (including
any interest accruing after the filing of any petition in bankruptcy or the
commencement of any insolvency, reorganization or like proceeding relating to
the US Borrower, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), all reimbursement obligations, all bond
purchase obligations (including the Bond Purchase Obligation), fees, expenses,
indemnification and reimbursement payments, costs and expenses (including all
fees and expenses of counsel to the Administrative Agent, any US Issuing Bank
and any US Lender (including the Swingline Lender) incurred pursuant to this
Agreement or any other Loan Document), whether direct or indirect, absolute or
contingent, liquidated or unliquidated, now existing or hereafter arising
hereunder or thereunder, all Hedging Obligations owed by any Loan Party
(excluding the Canadian Borrowers) to any Lender-Related Hedge Provider, and all
Bank Product Obligations owed by any Loan Party (excluding the Canadian
Borrowers), together with all renewals, extensions, modifications or
refinancings of any of the foregoing, and all obligations and liabilities
incurred in connection with collecting and enforcing the foregoing, together
with all renewals, extensions, modifications or refinancings thereof. For the
avoidance of doubt, with respect to any Guarantor, or with respect to the US
Borrower under Section 12.1, US Obligations shall not include any Excluded Swap
Obligations with respect to such Guarantor or the US Borrower.

 

“US Recipient” shall mean, as applicable, the Administrative Agent, the US
Issuing Banks and any US Lenders.

 

“US Revolving Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make US Revolving Loans to the US Borrower and to
acquire participations in US Letters of Credit and Swingline Loans in an
aggregate principal amount not exceeding the amount set forth with respect to
such US Lender on Schedule II, as such schedule may be amended pursuant to
Section 4.17, or in the case of a Person becoming a Lender after the Closing
Date, the amount of the assigned “US Revolving Commitment” as provided in the
Assignment and Acceptance executed by such Person as an assignee, or the joinder
executed by such Person, in each case as such commitment may subsequently be
increased or decreased pursuant to terms hereof.

 

“US Revolving Credit Exposure” shall mean, with respect to any Lender, at any
time, the sum of the outstanding principal amount of such Lender’s US Revolving
Loans, US LC Exposure and Swingline Exposure.

 

“US Revolving Lenders” shall mean those Lenders with a US Revolving Commitment
or US Revolving Credit Exposure.

 

“US Revolving Loan” shall mean a loan made by a US Lender (other than the
Swingline Lender) to the US Borrower under such Lender’s US Revolving
Commitment, made pursuant to Section 2.2.

 

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of a Loan Party and the Loan Party’s other
Wholly-Owned Subsidiaries at such time.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” shall mean the Borrower, any other Loan Party or any Agent,
as applicable.

 

Section 1.2.          Classifications of Loans, Bonds and Borrowings. For
purposes of this Agreement, Loans and Bonds may be classified and referred to by
Class (e.g. a “US Revolving Loan” or “Canadian Revolving Loan” or “Tranche A
Bonds” or “Tranche B Bonds”) or by Type (e.g. a “Eurodollar Loan” or “Base Rate
Loan”) or any combination thereof. Borrowings also may be classified and
referred to by Class (e.g. “US Revolving Borrowing”) or by Type (e.g.
“Eurodollar Borrowing”) or by any combination thereof.

 



37

 

 

Section 1.3.          Accounting Terms and Determination. Unless otherwise
defined or specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with GAAP as in effect from time to time, applied on a basis
consistent with the most recent audited consolidated financial statement of the
Loan Parties delivered pursuant to Section 7.1(a); provided, that if the
Borrowers notify the Administrative Agent that the Borrowers wish to amend any
covenant in Article VIII to eliminate the effect of any change in GAAP on the
operation of such covenant (or if the Administrative Agent notifies the Borrower
Representative that the Required Lenders wish to amend Article VIII for such
purpose), then compliance by the Borrowers with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner satisfactory to the Borrowers and the Required Lenders.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Accounting Standards Codification Section 825-10 (or any
other financial accounting standard having a similar result or effect) to value
any Indebtedness of any Loan Party or any Subsidiary of any Loan Party at “fair
value”, as defined therein. It is understood and agreed that, notwithstanding
anything to the contrary in GAAP or set forth herein, where reference is made to
the Loan Parties on a consolidated basis or the US Borrower and its Subsidiaries
on a consolidated basis or similar language, such consolidation shall not
include any Unrestricted Subsidiary for purposes of the calculations of
financial covenants or any ratio tests (except with respect to the covenant and
tests under Section 8.4 that will be measured based on the Consolidated Net
Income and total assets of the US Borrower and all of its Subsidiaries as more
fully described therein).

 

Section 1.4.          Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement and (v) all references to a
specific time shall be construed to refer to the time in the city and state of
the Administrative Agent’s principal office, unless otherwise indicated.

 



38

 

 

ARTICLE II

AMOUNT AND TERMS OF THE us COMMITMENTS

 

Section 2.1.          General Description of US Facilities. Subject to and upon
the terms and conditions herein set forth, (i) the US Lenders hereby establish
in favor of the US Borrower a revolving credit facility pursuant to which each
US Lender severally agrees (to the extent of its US Revolving Commitment) to
make US Revolving Loans to the US Borrower in accordance with Section 2.2(a),
(ii) each US Issuing Bank agrees to issue US Letters of Credit in accordance
with Section 2.5, (iii) the Swingline Lender agrees to make Swingline Loans in
accordance with Section 2.4, (iv) each US Lender agrees to purchase a
participation interest in the US Letters of Credit and the Swingline Loans
pursuant to the terms and conditions hereof; provided, that in no event shall
the aggregate principal amount of all outstanding US Revolving Loans, Swingline
Loans and outstanding US LC Exposure exceed at any time the Aggregate US
Revolving Commitment Amount from time to time in effect, (v) each Tranche A Bond
Purchaser severally agrees to purchase a pro rata share of all series of Tranche
A Bonds in an aggregate principal amount not exceeding such Bond Purchaser’s
Tranche A Bond Purchase Commitment on the Closing Date; and (vi) each Tranche B
Bond Purchaser severally agrees to purchase a pro rata share of all series of
Tranche B Bonds in an aggregate principal amount not exceeding such Bond
Purchaser’s Tranche B Bond Purchase Commitment on the Closing Date.

 

Section 2.2.          US Revolving Loans. Subject to the terms and conditions
set forth herein, each US Lender severally agrees to make US Revolving Loans,
ratably in proportion to its Pro Rata Share based on its US Revolving Commitment
and the Aggregate US Revolving Commitment Amount, to the US Borrower, from time
to time during the Revolving Availability Period, in an aggregate principal
amount outstanding at any time that will not result in (a) such Lender’s US
Revolving Credit Exposure exceeding such Lender’s US Revolving Commitment or (b)
the aggregate US Revolving Credit Exposure of all Lenders exceeding the
Aggregate US Revolving Commitment Amount. During the Revolving Availability
Period, the US Borrower shall be entitled to borrow, prepay and reborrow US
Revolving Loans in accordance with the terms and conditions of this Agreement;
provided, that the US Borrower may not borrow or reborrow should there exist a
Default or Event of Default.

 

Section 2.3.          Procedure for US Revolving Borrowings.

 

The Borrower Representative shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of each US Revolving
Borrowing substantially in the form of Exhibit 2.3 (a “Notice of US Revolving
Borrowing”) (x) prior to 11:00 a.m. (New York time) on the requested Business
Day of each Base Rate Borrowing and (y) prior to 11:00 a.m. (New York time)
three (3) Business Days prior to the requested date of each Eurodollar
Borrowing. Each Notice of US Revolving Borrowing shall be irrevocable and shall
specify: (i) the aggregate principal amount of such Borrowing, (ii) the date of
such Borrowing (which shall be a Business Day), (iii) the Type of such US
Revolving Loan comprising such Borrowing, (iv) the account of the US Borrower to
which the proceeds of such US Revolving Borrowing shall be credited and (v) in
the case of a Eurodollar Borrowing, the duration of the initial Interest Period
applicable thereto (subject to the provisions of the definition of Interest
Period). Each US Revolving Borrowing shall consist entirely of Base Rate Loans
or Eurodollar Loans, as the Borrower Representative may request. The aggregate
principal amount of each Eurodollar Borrowing shall be not less than $2,000,000
or a larger multiple of $1,000,000, and the aggregate principal amount of each
Base Rate Borrowing shall not be less than $1,000,000 or a larger multiple of
$100,000; provided, that Base Rate Loans made pursuant to Section 2.4 or Section
2.5(d) may be made in lesser amounts as provided therein. At no time shall the
total number of Eurodollar Borrowings under the US Revolving Commitments
outstanding at any time exceed twelve. Promptly following the receipt of a
Notice of US Revolving Borrowing in accordance herewith, the Administrative
Agent shall advise each US Lender of the details thereof and the Pro Rata Share
of such US Lender of such US Revolving Borrowing.

 



39

 

 

Section 2.4.         Swingline Commitment.

 

(a)          Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans to the US Borrower, from time to time
during the Revolving Availability Period, in an aggregate principal amount
outstanding at any time not to exceed the lesser of (i) the Swingline Commitment
then in effect and (ii) the Aggregate US Revolving Commitment Amount less the
aggregate US Revolving Credit Exposure of all US Lenders immediately prior to
giving effect to such Swingline Loan. During the Revolving Availability Period,
the US Borrower shall be entitled to borrow, repay and reborrow Swingline Loans
in accordance with the terms and conditions of this Agreement.

 

(b)          The Borrower Representative shall give the Administrative Agent
written notice (or telephonic notice promptly confirmed in writing) of each
Swingline Loan Borrowing substantially in the form of Exhibit 2.4(b) attached
hereto (“Notice of Swingline Loan Borrowing”) prior to 12:00 noon (New York
time) on the requested date of each Swingline Loan Borrowing. Each Notice of
Swingline Loan Borrowing shall be irrevocable and shall specify: (i) the US
Borrower, (ii) the principal amount of such Swingline Loan, (iii) the date of
such Swingline Loan (which shall be a Business Day) and (iv) the account of the
US Borrower to which the proceeds of such Swingline Loan should be credited. The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Loan Borrowing. Each Swingline Loan shall accrue interest at the Base
Rate plus the Applicable Margin for US Revolving Loans. The Swingline Lender
will make the proceeds of each Swingline Loan available in US Dollars in
immediately available funds to the US Borrower and the account specified by the
Borrower Representative in the applicable Notice of Swingline Loan Borrowing not
later than 2:00 p.m. (New York time) on the requested date of such Swingline
Loan.

 

(c)          The Swingline Lender, at any time and from time to time in its sole
discretion, may, but in no event no less frequently than once each calendar week
shall, on behalf of the US Borrower (which hereby irrevocably authorizes and
directs the Swingline Lender to act on its behalf), give a Notice of US
Revolving Borrowing to the Administrative Agent requesting the US Lenders
(including the Swingline Lender) to make Base Rate Loans in an amount equal to
the unpaid principal amount of any Swingline Loan. Each US Lender will make the
proceeds of its Base Rate Loan included in such Borrowing available to the
Administrative Agent for the account of the Swingline Lender in accordance with
Section 2.7, which will be used solely for the repayment of such Swingline Loan.

 

(d)          If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each US Lender (other than the
Swingline Lender) shall purchase an undivided participating interest in such
Swingline Loan in an amount equal to its Pro Rata Share thereof (based on its US
Revolving Commitment and the Aggregate US Revolving Commitment Amount) on the
date that such Base Rate Borrowing should have occurred. On the date of such
required purchase, each US Lender shall promptly transfer, in immediately
available funds, the amount of its participating interest to the Administrative
Agent for the account of the Swingline Lender. If such Swingline Loan bears
interest at a rate other than the Base Rate, such Swingline Loan shall
automatically become a Base Rate Loan on the effective date of any such
participation and interest shall become payable on demand.

 



40

 

 

(e)          Each US Lender’s obligation to make a Base Rate Loan pursuant to
Section 2.4(c) or to purchase the participating interests pursuant to Section
2.4(d) shall be absolute and unconditional and shall not be affected by any
circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such US Lender or any other Person may
have or claim against the Swingline Lender, any Borrower or any other Person for
any reason whatsoever, (ii) the existence of a Default or an Event of Default or
the termination of any US Revolving Commitment, (iii) the existence (or alleged
existence) of any event or condition which has had or could reasonably be
expected to have a Material Adverse Effect, (iv) any breach of this Agreement or
any other Loan Document by any Loan Party, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline Lender by any US Lender, the Swingline Lender shall
be entitled to recover such amount on demand from such US Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter. Until such time as such US Lender makes
its required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents. In addition, such US Lender shall be deemed to
have assigned any and all payments made of principal and interest on its Loans
and any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such US Lender’s participation interest in such Swingline Loans that
such US Lender failed to fund pursuant to this Section 2.4, until such amount
has been purchased in full.

 

Section 2.5.         US Letters of Credit.

 

(a)          During the Revolving Availability Period, each US Issuing Bank, in
reliance upon the agreements of the US Lenders pursuant to Section 2.5(d),
agrees to issue, at the request of the Borrower Representative, US Letters of
Credit for the account of any Loan Party (excluding the Canadian Borrowers) on
the terms and conditions hereinafter set forth; provided, that each US Letter of
Credit shall expire on the date that is two (2) Business Days prior to the
Revolving Commitment Termination Date; and the US Borrower may not request any
US Letter of Credit, if, after giving effect to such issuance (A) the aggregate
US LC Exposure would exceed the US LC Commitment or (B) the aggregate US
Revolving Credit Exposure of all US Lenders would exceed the Aggregate US
Revolving Commitment Amount. Upon the issuance of each US Letter of Credit, each
US Lender shall be deemed to, and hereby irrevocably and unconditionally agrees
to, purchase from the relevant US Issuing Bank without recourse a participation
in such US Letter of Credit equal to such US Lender’s Pro Rata Share of the
aggregate amount available to be drawn under such US Letter of Credit. Each
issuance of a US Letter of Credit shall be deemed to utilize the US Revolving
Commitment of each US Lender by an amount equal to the amount of such
participation. As of the Closing Date, each of the Existing US Letters of Credit
shall be deemed to have been issued under the US Revolving Commitments pursuant
to this Section and each US Lender is deemed to have purchased a participation
in all Existing US Letters of Credit in accordance with this Section 2.5.

 

(b)          To request the issuance of a US Letter of Credit (or any amendment,
renewal or extension of an outstanding US Letter of Credit), the Borrower
Representative shall give the relevant US Issuing Bank and the Administrative
Agent irrevocable written notice at least three (3) Business Days prior to the
requested date of such issuance specifying the date (which shall be a Business
Day) such US Letter of Credit is to be issued (or amended, extended or renewed,
as the case may be), the expiration date of such US Letter of Credit, the amount
of such US Letter of Credit, the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such US Letter of Credit. In addition to the satisfaction of the conditions in
Article V, the issuance of such US Letter of Credit (or any amendment which
increases the amount of such US Letter of Credit) will be subject to the further
conditions that such US Letter of Credit shall be in such form and contain such
terms as the relevant US Issuing Bank shall approve and that the US Borrower
shall have executed and delivered any additional applications, agreements and
instruments relating to such US Letter of Credit as the relevant US Issuing Bank
shall reasonably require; provided, that in the event of any conflict between
such applications, agreements or instruments and this Agreement, the terms of
this Agreement shall control.

 



41

 

 

(c)          At least two (2) Business Days prior to the issuance of any US
Letter of Credit, the relevant US Issuing Bank will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received such notice and if not, the relevant US Issuing Bank will provide
the Administrative Agent with a copy thereof. Unless the relevant US Issuing
Bank has received notice from the Administrative Agent on or before the Business
Day immediately preceding the date such US Issuing Bank is to issue the
requested US Letter of Credit directing such US Issuing Bank not to issue the US
Letter of Credit because such issuance is not then permitted hereunder because
of the limitations set forth in Section 2.5(a) or that one or more conditions
specified in Article V are not then satisfied, then, subject to the terms and
conditions hereof, the relevant US Issuing Bank shall, on the requested date,
issue such US Letter of Credit in accordance with the relevant US Issuing Bank’s
usual and customary business practices.

 

(d)          Each US Issuing Bank shall examine all documents purporting to
represent a demand for payment under a US Letter of Credit promptly following
its receipt thereof. Each US Issuing Bank shall notify the Borrower
Representative and the Administrative Agent of such demand for payment and
whether such US Issuing Bank has made or will make a US LC Disbursement
thereunder; provided, that any failure to give or delay in giving such notice
shall not relieve the US Borrower of its obligation to reimburse such US Issuing
Bank and the US Lenders with respect to such US LC Disbursement. The US Borrower
shall be irrevocably and unconditionally obligated to reimburse each US Issuing
Bank for any US LC Disbursements paid by such US Issuing Bank in respect of such
drawing, without presentment, demand or other formalities of any kind and
regardless of who the account beneficiary of such Letter of Credit is. Unless
the Borrower Representative shall have notified the relevant US Issuing Bank and
the Administrative Agent prior to 11:00 a.m. (New York time) on the Business Day
immediately prior to the date on which any drawing under a Letter of Credit is
honored, that the US Borrower intends to reimburse such US Issuing Bank for the
amount of such drawing in funds other than from the proceeds of US Revolving
Loans, the Borrower Representative shall be deemed to have timely given a Notice
of US Revolving Borrowing to the Administrative Agent requesting the US Lenders
to make a Base Rate Borrowing on the date on which such drawing is honored in an
exact amount due to such US Issuing Bank; provided, that for purposes solely of
such Borrowing, the conditions precedent set forth in Section 5.2 shall not be
applicable. The Administrative Agent shall notify the US Lenders of such
Borrowing in accordance with Section 2.3, and each US Lender shall make the
proceeds of its Base Rate Loan included in such Borrowing available to the
Administrative Agent for the account of such US Issuing Bank in accordance with
this Section 2.5. The proceeds of such Borrowing shall be applied directly by
the Administrative Agent to reimburse such US Issuing Bank for such US LC
Disbursement.

 

(e)          If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each US Lender (other than the
relevant US Issuing Bank) shall be obligated to fund the participation that such
US Lender purchased pursuant to subsection (a) in an amount equal to its Pro
Rata Share of such US LC Disbursement on and as of the date which such Base Rate
Borrowing should have occurred. Each US Lender’s obligation to fund its
participation shall be absolute and unconditional and shall not be affected by
any circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
against the relevant US Issuing Bank or any other Person for any reason
whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Commitment, (iii) any adverse change in the condition
(financial or otherwise) of the Loan Parties or their Subsidiaries, (iv) any
breach of this Agreement or the other Loan Documents by any Loan Party or any
other Lender, (v) any amendment, renewal or extension of any Letter of Credit or
(vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. On the date that such participation is required
to be funded, each US Lender shall promptly transfer, in immediately available
funds, the amount of its participation to the Administrative Agent for the
account of the relevant US Issuing Bank. Whenever, at any time after any US
Issuing Bank has received from any such US Lender the funds for its
participation in a US LC Disbursement, such US Issuing Bank (or the
Administrative Agent on its behalf) receives any payment on account thereof, the
Administrative Agent or such US Issuing Bank, as the case may be, will
distribute to the US Lender its Pro Rata Share of such payment; provided, that
if such payment is required to be returned for any reason to any Borrower or to
a trustee, receiver, liquidator, custodian or similar official in any bankruptcy
proceeding, such US Lender will return to the Administrative Agent or such US
Issuing Bank any portion thereof previously distributed by the Administrative
Agent or such US Issuing Bank to it.

 



42

 

 

(f)          To the extent that any US Lender shall fail to pay any amount
required to be paid pursuant to paragraphs (d) or (e) of this Section on the due
date therefor, such US Lender shall pay interest to the relevant US Issuing Bank
(through the Administrative Agent) on such amount from such due date to the date
such payment is made at a rate per annum equal to the Federal Funds Rate;
provided, that if such US Lender shall fail to make such payment to the relevant
US Issuing Bank within three (3) Business Days of such due date, then,
retroactively to the due date, such US Lender shall be obligated to pay interest
on such amount at the rate set forth in Section 4.6(e).

 

(g)          If any Event of Default shall occur and be continuing, on the
Business Day that the Borrower Representative receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the US Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the US Issuing Banks and the US Lenders, an amount in
cash equal to the US LC Exposure as of such date plus any accrued and unpaid
fees thereon; provided, that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or notice of any kind, upon the occurrence of
any Event of Default with respect to the US Borrower described in clause (g) or
(h) of Section 10.1. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the US Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. The US
Borrower agrees to execute any documents and/or certificates to effectuate the
intent of this paragraph. Such deposits shall be invested solely at the
election, as well as the risk and expense, of the Borrower Representative, and
if so elected shall be invested solely in interest-bearing deposit accounts by
the Administrative Agent. All interest resulting from such investment shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse each US Issuing Bank for US LC Disbursements
for which it had not been reimbursed and to the extent so applied, shall be held
for the satisfaction of the reimbursement obligations of the US Borrower for the
US LC Exposure at such time or, if the maturity of the US Loans has been
accelerated be applied to satisfy other obligations of the US Borrower under
this Agreement and the other Loan Documents. If the US Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not so applied as aforesaid)
shall be returned to the US Borrower within three (3) Business Days after all
Events of Default have been cured or waived.

 

(h)          The US Borrower’s obligation to reimburse US LC Disbursements
hereunder shall be absolute, unconditional and irrevocable and shall be
performed strictly in accordance with the terms of this Agreement under all
circumstances whatsoever and irrespective of any of the following circumstances:

 

(i)          Any lack of validity or enforceability of any US Letter of Credit
or this Agreement;

 



43

 

 

(ii)         The existence of any claim, set-off, defense or other right which
any Loan Party or any Subsidiary or Affiliate of any Loan Party may have at any
time against a beneficiary or any transferee of any US Letter of Credit (or any
Persons or entities for whom any such beneficiary or transferee may be acting),
any US Lender (including the relevant US Issuing Bank) or any other Person,
whether in connection with this Agreement or the US Letter of Credit or any
document related hereto or thereto or any unrelated transaction;

 

(iii)        Any draft or other document presented under a US Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;

 

(iv)        Payment by any US Issuing Bank under a US Letter of Credit against
presentation of a draft or other document to such US Issuing Bank that does not
comply with the terms of such US Letter of Credit;

 

(v)         Any other event or circumstance whatsoever, whether or not similar
to any of the foregoing, that might, but for the provisions of this Section 2.5,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the US Borrower’s obligations hereunder; or

 

(vi)        The existence of a Default or an Event of Default.

 

Neither the Administrative Agent, the Issuing Banks, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any US Letter of
Credit or any payment or failure to make any payment thereunder (irrespective of
any of the circumstances referred to above), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any US Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
relevant US Issuing Bank; provided, that the foregoing shall not be construed to
excuse any US Issuing Bank from liability to the US Borrower to the extent of
any actual direct damages (as opposed to special, indirect (including claims for
lost profits or other consequential damages), or punitive damages, claims in
respect of which are hereby waived by the US Borrower to the extent permitted by
applicable law) suffered by the US Borrower that are caused by such US Issuing
Bank’s failure to exercise due care when determining whether drafts or other
documents presented under a US Letter of Credit comply with the terms thereof.
The parties hereto expressly agree, that in the absence of gross negligence or
willful misconduct on the part of any US Issuing Bank (as finally determined by
a court of competent jurisdiction), such US Issuing Bank shall be deemed to have
exercised due care in each such determination. In furtherance of the foregoing
and without limiting the generality thereof, the parties agree that, with
respect to documents presented that appear on their face to be in substantial
compliance with the terms of a US Letter of Credit, any US Issuing Bank may, in
its sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
US Letter of Credit.

 

(i)          Unless otherwise expressly agreed by the relevant US Issuing Bank
and the US Borrower when a US Letter of Credit is issued and subject to
applicable laws, performance under US Letters of Credit by any US Issuing Bank,
its correspondents, and the beneficiaries thereof will be governed by (i) either
(x) the rules of the “International Standby Practices 1998” (ISP98) (or such
later revision as may be published by the Institute of International Banking Law
& Practice on any date any US Letter of Credit may be issued) or (y) the rules
of the “Uniform Customs and Practices for Documentary Credits” (1993 Revision),
International Chamber of Commerce Publication No. 500 (or such later revision as
may be published by the International Chamber of Commerce on any date any Letter
of Credit may be issued) and (ii) to the extent not inconsistent therewith, the
governing law of this Agreement set forth in Section 13.5.

 



44

 

 

(j)          The outstanding principal amount of any Borrowing made pursuant to
this Section 2.5 (together with accrued and unpaid interest thereon) shall be
due and payable in full on the Revolving Commitment Termination Date.

 

Section 2.6.         Bond Purchase Commitments.

 

(a)          On the Closing Date, (i) the US Borrower agrees to sell (or cause
to sell) to each Tranche A Bond Purchaser, and subject to the terms and
conditions set forth herein, each Tranche A Bond Purchaser severally agrees to
purchase, Tranche A Bonds at par in an aggregate face amount equal to such
Tranche A Bond Purchaser’s Tranche A Bond Purchase Commitment on the Closing
Date, ratably with all other Tranche A Bond Purchasers in accordance with their
respective Pro Rata Share of the Aggregate Bond Purchase Commitments of the same
Class on the Closing Date, allocated ratably across all series of the Tranche A
Bonds; and (ii) the US Borrower agrees to sell (or cause to sell) to each
Tranche B Bond Purchaser, and subject to the terms and conditions set forth
herein, each Tranche B Bond Purchaser severally agrees to purchase, Tranche B
Bonds at par in an aggregate face amount equal to such Tranche B Bond
Purchaser’s Tranche B Bond Purchase Commitment on the Closing Date, ratably with
all other Tranche B Bond Purchasers in accordance with their respective Pro Rata
Share of the Aggregate Bond Purchase Commitments of the same Class on the
Closing Date, allocated ratably across all series of the Tranche B Bonds. The
execution and delivery of this Agreement by the US Borrower and the satisfaction
or waiver of all conditions precedent pursuant to Section 5.1 shall be deemed to
constitute the US Borrower’s request for the Bond Purchasers to purchase the
Bonds on the Closing Date. On the Closing Date, the US Borrower will deliver (or
cause to deliver) to each Bond Purchaser at the offices of King & Spalding, 1185
Avenue of the Americas, New York, New York, a ratable share of all Bonds of each
Class registered in its name, evidencing the aggregate principal amount of such
Bonds to be purchased by such Bond Purchaser, and in the denomination or
denominations specified with respect to such Bond Purchaser as set forth on
Schedule III, against payment of the purchase price thereof in accordance with
the Funds Disbursement Letter delivered pursuant to Section 5.1(c)(vi). No Bond
Purchaser shall be responsible for any default by any other Bond Purchaser in
its obligations hereunder, and each Bond Purchaser shall be obligated to
purchase Bonds up to its Bond Purchase Commitment, regardless of the failure of
any other Bond Purchaser to purchase Bonds in accordance with its Bond Purchase
Commitments.

 

(b)          The Administrative Agent may assume that each Bond Purchase Lender
has made available to the Administrative Agent the full purchase price of the
Bonds it is purchasing on the Closing Date, and the Administrative Agent, in
reliance on such assumption, may make available to the applicable Bond Indenture
Trustees the aggregate purchase price for all Bonds on the Closing Date.  If
such corresponding amount is not in fact made available to the Administrative
Agent by such Bond Purchase Lender on the Closing Date, the Administrative Agent
shall be entitled to recover such corresponding amount on demand from such Bond
Purchase Lender, together with interest at the Federal Funds Rate until the
second Business Day after such demand and thereafter at the Base Rate.  If such
Bond Purchase Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower Representative, and the US Borrower shall immediately pay
such corresponding amount to the Administrative Agent together with interest at
the rate specified for such Bonds.  Nothing in this subsection shall be deemed
to relieve any Bond Purchase Lender from its obligation to fund its Bond
Purchase Commitment hereunder or to prejudice any rights which the US Borrower
may have against any Bond Purchase Lender as a result of any default by such
Bond Purchase Lender hereunder.  To the extent that the Administrative Agent is
not reimbursed in accordance with the foregoing, the Bonds that should have been
purchased by such Bond Purchase Lender will be titled in the name of the
Administrative Agent for its own account.

 



45

 

 

(c)          Unless specifically set forth otherwise in this Agreement, the
Bonds shall be governed in all respects by the respective Bond Documents
applicable thereto, including without limitation with respect to the payment of
principal and interest on such Bonds. Subject to Section 4.6(b), all calculation
of interest rates and the payment of principal and interest on the Bonds shall
be as set forth in the respective Bond Documents. Except as expressly set forth
herein, the Administrative Agent shall have no duties, liabilities or
obligations with respect to the Bonds, the Bond Indentures or to any holder of
any Bond or any Bond Indenture Trustee, whether under or pursuant to any Bond,
any Bond Indenture or otherwise. Except as expressly set forth in this Agreement
and the Guaranty Agreement, each Bond purchased by the Bond Purchasers will be
payable from the loan, lease or installment payments to be received under an
agreement between the applicable Bond Issuer and the applicable US Loan Party in
respect of such Bond.

 

Section 2.7.         Funding of US Borrowings.

 

(a)          Each US Lender will make available each US Loan to be made by it
hereunder on the proposed date thereof by wire transfer in immediately available
funds by 2:00 p.m. (New York time) to the Administrative Agent at the Payment
Office; provided, that the Swingline Loans will be made as set forth in Section
2.4. The Administrative Agent will make such US Revolving Loans available to the
US Borrower designated by the Borrower Representative to the Administrative
Agent by promptly crediting the amounts that it receives, in like funds by the
close of business on such proposed date, to an account maintained by the US
Borrower with the Administrative Agent or at the Borrower Representative’s
option, by effecting a wire transfer of such amounts to an account designated by
the Borrower Representative to the Administrative Agent.

 

(b)          Unless the Administrative Agent shall have been notified by any US
Lender prior to 5:00 p.m. (New York time) one (1) Business Day prior to the date
of a US Revolving Borrowing in which such US Lender is to participate that such
US Lender will not make available to the Administrative Agent such US Lender’s
share of such US Revolving Borrowing, the Administrative Agent may assume that
such US Lender has made such amount available to the Administrative Agent on
such date, and the Administrative Agent, in reliance on such assumption, may
make available to the US Borrower on such date a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such US Lender on the date of such US Revolving Borrowing, the Administrative
Agent shall be entitled to recover such corresponding amount on demand from such
US Lender together with interest at the Federal Funds Rate until the second
Business Day after such demand and thereafter at the Base Rate. If such US
Lender does not pay such corresponding amount forthwith upon the Administrative
Agent’s demand therefor, the Administrative Agent shall promptly notify the
Borrower Representative, and the US Borrower shall immediately pay such
corresponding amount to the Administrative Agent together with interest at the
rate specified for such Borrowing. Nothing in this subsection shall be deemed to
relieve any US Lender from its obligation to fund its Pro Rata Share of any US
Revolving Borrowing hereunder or to prejudice any rights which the US Borrower
may have against any Lender as a result of any default by such US Lender
hereunder.

 

(c)          All US Revolving Borrowings shall be made by the US Lenders on the
basis of their respective Pro Rata Shares of the US Revolving Commitments. No US
Lender shall be responsible for any default by any other US Lender in its
obligations hereunder, and each US Lender shall be obligated to make its US
Revolving Loans provided to be made by it hereunder, regardless of the failure
of any other US Lender to make its US Revolving Loans hereunder.

 



46

 

 

Section 2.8.         Interest Elections.

 

(a)          Each US Revolving Borrowing initially shall be of the Type
specified in the applicable Notice of US Revolving Borrowing and, in the case of
a Eurodollar Borrowing, shall have an initial Interest Period as specified in
such Notice of US Revolving Borrowing. Thereafter, the Borrower Representative
may elect to convert such Revolving Borrowing into a different Type or to
continue such US Revolving Borrowing and, in the case of a Eurodollar Borrowing,
may elect Interest Periods therefor, all as provided in this Section 2.8. The
Borrower Representative may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding Loans comprising such Borrowing, and
the US Revolving Loans comprising each such portion shall be considered a
separate Borrowing. This Section 2.8 shall not apply to Swingline Loan
Borrowings, which may not be converted or continued.

 

(b)          Pursuant to this Section 2.8, the Borrower Representative shall
give the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of each US Revolving Borrowing substantially in the form
of Exhibit 2.8(b) attached hereto (a “Notice of US Conversion/Continuation”)
that is to be converted or continued, as the case may be, (x) prior to 10:00
a.m. (New York time) one (1) Business Day prior to the requested date of a
conversion of a US Revolving Borrowing into a Base Rate Borrowing and (y) prior
to 11:00 a.m. (New York time) three (3) Business Days prior to a continuation of
or conversion of a US Borrowing into a Eurodollar Borrowing. Each Notice of US
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of US Continuation/Conversion applies and if different
options are being elected with respect to different portions thereof, the
portions thereof that are to be allocated to each resulting Borrowing (in which
case the information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of US Continuation/Conversion, which shall be a
Business Day, (iii) whether any resulting US Revolving Borrowing is to be a Base
Rate Borrowing or a Eurodollar Borrowing; (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”. The principal amount of any resulting Borrowing shall
satisfy the minimum borrowing amount set forth in Section 2.3.

 

(c)          If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Borrower Representative shall have failed to deliver a
Notice of US Conversion/ Continuation, then, unless such Borrowing is repaid as
provided herein, the Borrower Representative shall be deemed to have elected to
convert any such US Revolving Borrowing to a Base Rate Borrowing. No Borrowing
may be converted into, or continued as, a Eurodollar Borrowing if a Default or
an Event of Default exists, unless the Administrative Agent and each of the US
Lenders shall have otherwise consented in writing. No conversion of any
Eurodollar Loans shall be permitted except on the last day of the Interest
Period in respect thereof.

 

(d)          Upon receipt of any Notice of US Conversion/Continuation, the
Administrative Agent shall promptly notify each applicable US Lender, of the
details thereof and of such US Lender’s portion of each resulting US Revolving
Borrowing.

 



47

 

 

Section 2.9.         Extension of Stated Revolver Maturity Date.

 

(a)          From time to time after the first anniversary of the Closing Date,
but at least 45 days prior to the scheduled Stated Revolver Maturity Date then
in effect, the Borrowers may, by written notice from the Borrower Representative
to the Administrative Agent, request that the scheduled Stated Revolver Maturity
Date then in effect be extended by one calendar year, effective as of a date
selected by the Borrowers (the “Extension Effective Date”); provided, that (i)
the Borrowers may only make one such request in any calendar year and no more
than two such requests during the term of this Agreement and (ii) the Extension
Effective Date shall be at least 45 days, but not more than 60 days, after the
date such extension request is received by the Administrative Agent (the
“Extension Request Date”). Upon receipt of the extension request, the
Administrative Agent shall promptly notify each Lender of such request. If a
Lender agrees, in its sole discretion, to so extend the Stated Revolver Maturity
Date applicable to its Revolving Commitment (an “Extending Lender”), it shall
deliver to the Administrative Agent a written notice of its agreement to do so
no later than 15 days after the Extension Request Date (or such later date to
which the Borrowers and the Administrative Agent shall agree), and the
Administrative Agent shall promptly thereafter notify the Borrowers of such
Extending Lender's agreement to extend the Stated Revolver Maturity Date
applicable to such Lender’s Revolving Commitment (and such agreement shall be
irrevocable until the Extension Effective Date). The Revolving Commitment of any
Lender that fails to accept or respond to the Borrowers’ request for extension
of the Stated Revolver Maturity Date (a “Declining Lender”) shall be terminated
on the Stated Revolver Maturity Date then in effect for such Lender (without
regard to any extension by other Lenders) and on such Stated Revolver Maturity
Date the Borrowers shall pay in full the unpaid principal amount of all
Revolving Loans owing to such Declining Lender, together with all accrued and
unpaid interest thereon and all accrued and unpaid fees owing to such Declining
Lender under this Agreement to the date of such payment of principal and all
other amounts due to such Declining Lender under this Agreement.

 

(b)          The Administrative Agent shall promptly notify each Extending
Lender of the aggregate Revolving Commitments of the Declining Lenders. Each
Extending Lender may offer to increase its respective Revolving Commitment by an
amount not to exceed the aggregate amount of the Declining Lenders' Revolving
Commitments, and such Extending Lender shall deliver to the Administrative Agent
a notice of its offer to so increase its Revolving Commitment no later than 30
days after the Extension Request Date (or such later date to which the Borrowers
and the Administrative Agent shall agree), and such offer shall be irrevocable
until the Extension Effective Date. To the extent the aggregate amount of
additional Revolving Commitments that the Extending Lenders offer pursuant to
the preceding sentence exceeds the aggregate amount of the Declining Lenders'
Revolving Commitments, such additional Revolving Commitments shall be reduced on
a pro rata basis. To the extent the aggregate amount of Revolving Commitments
that the Extending Lenders have so offered to extend is less than the aggregate
amount of Revolving Commitments that the Borrowers have so requested to be
extended, the Borrowers shall have the right to seek additional Commitments from
other Persons. Once the Borrowers have obtained offers to provide the full
amount of any Declining Lender’s Commitments (whether from Extending Lenders or
other Persons), the Borrowers shall have the right but not the obligation to
require any Declining Lender to (and any such Declining Lender shall) assign in
full its rights and obligations under this Agreement to one or more banks or
other financial institutions (which may be, but need not be, one or more of the
Extending Lenders) which at the time agree to, in the case of any such Person
that is an Extending Lender, increase its Revolving Commitment and in the case
of any other such Person (a “New Lender”) become a party to this Agreement;
provided that (i) such assignment is otherwise in compliance with Section 13.4,
(ii) such Declining Lender receives payment in full of the unpaid principal
amount of all Revolving Loans owing to such Declining Lender, together with all
accrued and unpaid interest thereon and all fees accrued and unpaid under this
Agreement to the date of such payment of principal and all other amounts due to
such Declining Lender under this Agreement and (iii) any such assignment shall
be effective on the date on or before such Extension Effective Date as may be
specified by the Borrowers and agreed to by the respective New Lenders and
Extending Lenders, as the case may be, and the Administrative Agent.

 

(c)          If, but only if, Extending Lenders and New Lenders, as the case may
be, have agreed to provide Revolving Commitments in an aggregate amount greater
than 50% of the aggregate amount of the Revolving Commitments outstanding
immediately prior to such Extension Effective Date and the conditions precedent
in Section 5.2 are met, the Stated Revolver Maturity Date in effect with respect
to the Revolving Commitments of such Extending Lenders and New Lenders shall be
extended by twelve months.

 



48

 

 

ARTICLE III

AMOUNT AND TERMS OF THE CANADIAN REVOLVING COMMITMENTS

 

Section 3.1.         General Description of Canadian Facilities. Subject to and
upon the terms and conditions herein set forth, (i) the Canadian Lenders hereby
establish in favor of the Canadian Borrowers a revolving credit facility
pursuant to which each Canadian Lender severally agrees (to the extent of its
Canadian Revolving Commitment) to make Canadian Revolving Loans to the Canadian
Borrowers in accordance with Section 3.2; provided, that in no event shall the
US Dollar Equivalent of the aggregate principal amount of all outstanding
Canadian Revolving Loans exceed at any time the Aggregate Canadian Commitment
Amount from time to time in effect.

 

Section 3.2.         Canadian Revolving Loans. Subject to the terms and
conditions set forth herein, each Canadian Lender severally agrees to make
Canadian Revolving Loans, ratably in proportion to its Pro Rata Share, to the
Canadian Borrowers, from time to time during the Revolving Availability Period,
in an aggregate principal amount outstanding at any time that will not result in
(a) such Lender’s Canadian Revolving Credit Exposure exceeding such Lender’s
Canadian Revolving Commitment or (b) the aggregate Canadian Revolving Credit
Exposures of all Canadian Lenders exceeding the Aggregate Canadian Commitment
Amount. During the Revolving Availability Period, the Canadian Borrowers shall
be entitled to issue Bankers’ Acceptances and to borrow, prepay and reborrow
Canadian Prime Rate Loans in accordance with the terms and conditions of this
Agreement; provided, that the Canadian Borrowers may not borrow or reborrow or
issue Bankers’ Acceptances should there exist a Default or Event of Default. All
Bankers’ Acceptances and Canadian Prime Rate Loans shall be made in Canadian
Dollars.

 

Section 3.3.         Procedure for Canadian Prime Rate Borrowings.

 

(a)          The Borrower Representative shall give the Canadian Funding Agent
written notice (or telephonic notice promptly confirmed in writing) of each
Borrowing of Canadian Prime Rate Loans to be made under the Canadian Revolving
Commitments substantially in the form of Exhibit 3.3(a) (a “Notice of Canadian
Prime Rate Borrowing”) prior to 11:00 a.m. (New York time) on the requested date
of each Canadian Prime Rate Loan. Each Notice of Canadian Prime Rate Borrowing
shall be irrevocable and shall specify: (i) the aggregate principal amount of
any Canadian Prime Rate Borrowing, (ii) the date of such Borrowing or issuance
(which shall be a Business Day), and (iii) the account of the applicable
Canadian Borrower to which the proceeds of such Canadian Prime Rate Loan should
be credited. The aggregate principal amount of each Canadian Prime Rate Loan
shall be not less than Cdn $100,000 or a larger multiple thereof; provided, that
Canadian Prime Rate Loans made pursuant to Section 3.5(e) may be made in lesser
amounts as provided therein. Promptly following the receipt of a Notice of
Canadian Prime Rate Borrowing in accordance herewith, the Canadian Funding Agent
shall advise each Canadian Lender of the details thereof and such Lender’s Pro
Rata Share of the requested Borrowing.

 

(b)          Each Canadian Lender will make available each Canadian Prime Rate
Loan to be made by it hereunder on the proposed date thereof by wire transfer in
immediately available funds by 2:00 p.m. (New York time) to the Canadian Funding
Agent at the Payment Office. The Canadian Funding Agent will make such Canadian
Prime Rate Loans available to the applicable Canadian Borrower designated by the
Borrower Representative to the Canadian Funding Agent by promptly crediting the
amounts that it receives, in like funds by the close of business on such
proposed date, to an account maintained by such Canadian Borrower with the
Canadian Funding Agent or at the Borrower Representative’s option, by effecting
a wire transfer of such amounts to an account designated by the Borrower
Representative to the Canadian Funding Agent.

 



49

 

 

(c)          Unless the Canadian Funding Agent shall have been notified by any
Canadian Lender prior to 5:00 p.m. (New York time) one (1) Business Day prior to
the date of a Canadian Revolving Borrowing in which such Canadian Lender is to
participate that such Canadian Lender will not make available to the Canadian
Funding Agent such Canadian Lender’s share of such Borrowing, the Canadian
Funding Agent may assume that such Canadian Lender has made such amount
available to the Canadian Funding Agent on such date, and the Canadian Funding
Agent, in reliance on such assumption, may make available to the applicable
Canadian Borrower on such date a corresponding amount. If such corresponding
amount is not in fact made available to the Canadian Funding Agent by such
Canadian Lender on the date of such Canadian Prime Rate Borrowing, the Canadian
Funding Agent shall be entitled to recover such corresponding amount on demand
from such Canadian Lender together with interest at the One-Month BA Rate until
the second Business Day after such demand and thereafter at the Canadian Prime
Rate. If such Canadian Lender does not pay such corresponding amount forthwith
upon the Canadian Funding Agent’s demand therefor, the Canadian Funding Agent
shall promptly notify the Borrower Representative, and the applicable Canadian
Borrower shall immediately pay such corresponding amount to the Canadian Funding
Agent together with interest at the rate specified for such Borrowing. Nothing
in this subsection shall be deemed to relieve any Canadian Lender from its
obligation to fund its Pro Rata Share of any Canadian Prime Rate Borrowing
hereunder or to prejudice any rights which the applicable Canadian Borrower may
have against any Canadian Lender as a result of any default by such Canadian
Lender hereunder.

 

(d)          All Canadian Prime Rate Borrowings shall be made by the Canadian
Lenders on the basis of their respective Pro Rata Shares of the Canadian
Revolving Commitments. No Canadian Lender shall be responsible for any default
by any other Canadian Lender in its obligations hereunder, and each Canadian
Lender shall be obligated to make its Canadian Prime Rate Loans provided to be
made by it hereunder, regardless of the failure of any other Canadian Lender to
make its Canadian Prime Rate Loans hereunder.

 

Section 3.4.         Bankers’ Acceptances.

 

(a)          At any time during the Revolving Availability Period, by notice in
writing to the Canadian Funding Agent substantially in the form annexed hereto
as Exhibit 3.4(a) (“Notice of Bankers’ Acceptance”) given at least one (1)
Business Day prior to the date of the requested issuance of Bankers’ Acceptances
(for the purposes of this Section 3.4 called the “Acceptance Date”) and before
1:00 p.m. (Toronto, Ontario time), the Canadian Borrowers may request that
Bankers’ Acceptances be issued, that Canadian Prime Rate Loans be converted into
one or more Bankers’ Acceptances or that Bankers’ Acceptances or any part
thereof be extended, as the case may be. Bankers’ Acceptances shall be issued on
each Acceptance Date, in a minimum amount of Cdn $500,000 or integral multiples
of Cdn $100,000, with respect to each Canadian Contract Period, and shall have a
Canadian Contract Period of one, two, three or six months, and shall, in no
event, mature on a date after the Revolving Commitment Termination Date. No
Bankers’ Acceptances shall be issued if a Default or an Event of Default exists,
unless the Canadian Funding Agent and each of the Canadian Lenders shall have
otherwise consented in writing.

 

(b)          B/A Request. Prior to making any request for Bankers’ Acceptances,
the Canadian Borrowers shall deliver:

 

(i)          to the Canadian Lenders, in the name of each Canadian Lender which
is a bank that accepts bankers’ acceptances or depository bills (as defined in
the Depository Act), bills of exchange or depository bills in form and substance
acceptable to the Canadian Funding Agent and the Canadian Lenders; and

 



50

 

 

(ii)         to the Canadian Lenders, in the name of each Canadian Lender which
is not a bank or does not accept bankers’ acceptances or depository bills (as
defined in the Depository Act), Discount Notes;

 

completed and executed by its authorized signatories in sufficient quantity for
the Bankers’ Acceptances requested and in appropriate denominations to
facilitate the sale of the Bankers’ Acceptances in the financial markets. No
Canadian Lender shall be responsible or liable for its failure to accept a
Bankers’ Acceptance hereunder if such failure is due, in whole or in part, to
the failure of the applicable Canadian Borrower to give appropriate instructions
to the Canadian Funding Agent on a timely basis, nor shall the Canadian Funding
Agent or any Canadian Lender be liable for any damage, loss or other claim
arising by reason of any loss or improper use of any such instrument except a
loss or improper use arising by reason of the gross negligence or willful
misconduct of the Canadian Funding Agent, such Canadian Lender, or their
respective employees. In order to facilitate issuances of Bankers’ Acceptances
pursuant hereto, in accordance with the instructions given from time to time by
the Canadian Borrowers, the Canadian Borrowers hereby authorize each Canadian
Lender, and for this purpose appoints each Canadian Lender its lawful attorney,
to complete and sign Bankers' Acceptances on behalf of the Canadian Borrowers,
in handwritten or facsimile or mechanical signature or otherwise, and once so
completed, signed and endorsed, and following acceptance of them as Bankers’
Acceptances, to provide the Available Proceeds (as defined in Section 3.4(c)) to
the Canadian Funding Agent in accordance with the provisions hereof. Drafts so
completed, signed, endorsed and negotiated on behalf of the Canadian Borrowers
by any Canadian Lender shall bind the Canadian Borrowers as fully and
effectively as if so performed by an authorized officer of the Canadian
Borrowers. No Canadian Lender shall be liable for any damage, loss or other
claim arising by reason of any loss of improper use of any such instrument
except the gross negligence or willful misconduct of such Canadian Lender. Each
Canadian Lender shall maintain a record with respect to such instruments (i)
received by it hereunder, (ii) voided by it for any reason, (iii) accepted by it
hereunder and (iv) cancelled at their respective maturities. Each Canadian
Lender agrees to provide such records to the Canadian Borrowers promptly upon
request and, at the request of the Canadian Borrowers, to cancel such
instruments which have been so completed and executed and which are held by such
Canadian Lender and have not yet been issued hereunder.

 

(c)          Acceptance Procedure. With respect to any Loan comprised of
Bankers’ Acceptances:

 

(i)          The Canadian Funding Agent shall promptly notify in writing each
Canadian Lender of the details of the proposed issue, specifying:

 

(a)          For each Canadian Lender which is a bank that accepts bankers’
acceptances or depository bills (as defined in the Depository Act), (i) the
principal amount of the Bankers’ Acceptances to be accepted by such Canadian
Lender, and (ii) the Canadian Contract Period of such Bankers’ Acceptances; and

 

(b)          For each Canadian Lender which is not a bank or does not accept
bankers’ acceptances or depository bills (as defined in the Depository Act), (i)
the principal amount of the Discount Notes to be issued to such Canadian Lender,
and (ii) the Canadian Contract Period of such Discount Notes.

 



51

 

 

(ii)         The Canadian Funding Agent shall establish the Discount Rate at or
about 12:00 p.m. (Toronto, Ontario time) on the Acceptance Date, and the
Canadian Funding Agent shall promptly determine the amount of the Discount
Proceeds.

 

(iii)        Forthwith, and in any event not later than 1:30 p.m. (Toronto,
Ontario time) on the Acceptance Date, the Canadian Funding Agent shall indicate
in writing to each Canadian Lender:

 

(a)          the Discount Rate;

 

(b)          the amount of the Acceptance Fees applicable to those Bankers’
Acceptances to be accepted by such Canadian Lender on the Acceptance Date,
calculated in accordance with Section 4.6(d), any such Canadian Lender being
authorized by the Canadian Borrowers to collect the Acceptance Fees out of the
Discount Proceeds of those Bankers’ Acceptances;

 

(c)          the Discount Proceeds of the Bankers’ Acceptances to be purchased
by such Canadian Lender on such Acceptance Date; and

 

(d)          the amount obtained (the “Available Proceeds”) by subtracting the
Acceptance Fees from the Discount Proceeds;

 

(iv)        Not later than 3:00 p.m. (Toronto, Ontario time) on the Acceptance
Date, each Canadian Lender shall make available to the Canadian Funding Agent
its Available Proceeds.

 

(v)         Not later than 4:00 p.m. (Toronto, Ontario time) on the Acceptance
Date, the Canadian Funding Agent shall transfer the Available Proceeds to the
Canadian Borrowers and shall notify the Canadian Borrowers on such day either by
telex, fax or telephone (if by telephone, to be confirmed subsequently in
writing) of the details of the issue.

 

(d)          Purchase of Bankers’ Acceptances and Discount Notes. Before giving
value to the Canadian Borrowers, the Canadian Lenders which:

 

(i)          are banks that accept bankers’ acceptances or depository bills (as
defined in the Depository Act) shall, on the Acceptance Date, accept the
Bankers’ Acceptances by inserting the appropriate principal amount, Acceptance
Date and maturity date in accordance with the Notice of Bankers’ Acceptance
relating thereto and affixing their acceptance stamps thereto, and shall
purchase or sell same; and

 

(ii)         are not banks or do not accept bankers’ acceptances or depository
bills (as defined in the Depository Act) shall, on the Acceptance Date, complete
the Discount Notes by inserting the appropriate principal amount, Acceptance
Date and maturity date in accordance with the Notice of Bankers’ Acceptance
relating thereto.

 

(e)          Maturity Date of Bankers’ Acceptances. The Canadian Borrowers shall
no later than 10:00 a.m. (Toronto, Ontario time), one (1) Business Day prior to
the end of the Canadian Contract Period of each Bankers’ Acceptance then
outstanding and reaching maturity,

 



52

 

 

(i)          Notify the Canadian Funding Agent in the form of Exhibit 3.4(e)
requesting that that the Canadian Lenders convert all or any part of the Loan
consisting of Bankers’ Acceptances then maturing be converted into a Canadian
Prime Rate Loan in an amount equal to the face amount of the maturing Bankers’
Acceptances (a “Notice of Conversion of Bankers’ Acceptances to Canadian Prime
Rate Loans”); or

 

(ii)         Notify the Canadian Funding Agent in the form of Exhibit 3.4(a),
requesting that the Canadian Lenders extend all or any part of the Loan
consisting of Bankers’ Acceptances then maturing by issuing new Bankers’
Acceptances, subject to compliance with the provisions of Exhibit 3.4(a) with
respect to the minimum amounts; or

 

(iii)        Notify the Canadian Funding Agent that it intends to deposit in its
account for the account of the Canadian Lenders on the last day of such Canadian
Contract Period an amount equal to the face amount of each such Bankers’
Acceptance.

 

(f)          Deemed Conversions on the Maturity Date. If the Canadian Borrowers
do not deliver to the Canadian Funding Agent one or more of the notices
contemplated by Section 3.4(e) or make the deposit contemplated by Section
3.4(e)(iii), the Canadian Borrowers shall be deemed to have requested that the
part of the Loan consisting of Bankers’ Acceptances then maturing be converted
into a Canadian Prime Rate Loan in an amount equal to the face amount of the
maturing Bankers’ Acceptances.

 

(g)          Conversion and Extension Mechanism

 

(i)          If under the conditions of Section 3.4(e)(i) and 3.4(f), the
Canadian Borrowers request or are deemed to have requested, as the case may be,
that the Canadian Funding Agent convert the portion of the Loan consisting of
Bankers’ Acceptances then maturing into Canadian Prime Rate Loans, the Canadian
Lenders shall pay the Bankers’ Acceptances which are outstanding and maturing.
Such payments by the Canadian Lenders will constitute a Canadian Prime Rate Loan
within the meaning of this Agreement and the interest thereon shall be
calculated and payable as the Canadian Borrowers may request or may be deemed to
have requested; or

 

(ii)         If under the conditions of Section 3.4(e)(iii), a Canadian Borrower
makes a deposit in its account, each Canadian Borrower hereby expressly and
irrevocably authorizes the Canadian Funding Agent to make any debits necessary
in its account in order to pay the Bankers’ Acceptances which are outstanding
and maturing.

 

(h)          Prepayment of Bankers’ Acceptances Notwithstanding any provision
hereof, the Canadian Borrowers may not prepay any Bankers’ Acceptance other than
on its maturity date; however, this provision shall not prevent any Canadian
Borrower from acquiring, in its discretion but subject to the other provisions
of this Agreement, any Bankers’ Acceptance in circulation from time to time.
Alternatively, the Canadian Borrowers may provide to the Canadian Funding Agent
cash collateral in an amount equal to the face amount of the Bankers'
Acceptances that it wishes to prepay, which cash collateral shall be held by the
Canadian Funding Agent in an interest bearing account and used to repay same at
maturity.

 



53

 

 

(i)          Apportionment Amongst the Canadian Lenders The Canadian Funding
Agent is authorized by each Canadian Borrower and each Canadian Lender to
allocate amongst the Canadian Lenders the Bankers’ Acceptances to be issued in
such manner and amounts as the Canadian Funding Agent may, in its sole
discretion, but acting reasonably, consider necessary, so as to ensure that no
Canadian Lender is required to accept a Bankers’ Acceptance for a fraction of
Cdn $10,000, and in such event, the Canadian Lenders’ respective participations
in any such Bankers’ Acceptances and repayments thereof shall be altered
accordingly. Further, the Canadian Funding Agent is authorized by each Canadian
Borrower and each Canadian Lender to cause the proportionate share of one or
more Canadian Lender’s Canadian Loans (calculated based on its Pro Rata Share)
to be exceeded by no more than Cdn $10,000 each as a result of such allocations
provided that the principal amount of outstanding Canadian Loans, including
Bankers’ Acceptances, shall not thereby exceed the maximum amount of the
Canadian Commitment of each Canadian Lender. Any resulting amount by which the
requested face amount of any such Bankers’ Acceptance shall have been so reduced
shall be advanced, converted or continued, as the case may be, as a Canadian
Prime Rate Loan, to be made contemporaneously with the Bankers’ Acceptance.

 

(j)          Days of Grace No Canadian Borrower shall claim from the Canadian
Lenders any days of grace for the payment at maturity of any Bankers’
Acceptances presented and accepted by the Canadian Lenders pursuant to the
provisions of this Agreement. Further, each Canadian Borrower waives any defense
to payment which might otherwise exist if for any reason a Bankers’ Acceptance
shall be held by any Canadian Lender in its own right at the maturity thereof.

 

(k)          Obligations Absolute. The obligations of the Canadian Borrowers
with respect to Bankers’ Acceptances shall be unconditional and irrevocable and
shall be paid strictly in accordance with the provisions of this Agreement under
all circumstances, including the following circumstances:

 

(i)          any lack of validity or enforceability of any draft accepted by any
Canadian Lender as a Bankers’ Acceptance; or

 

(ii)         the existence of any claim, set-off, defense or other right which
any Canadian Borrower may have at any time against the holder of a Bankers’
Acceptance, the Canadian Lenders, or any other Person or entity, whether in
connection with this Agreement or otherwise.

 

(l)          If at any time or from time to time there no longer exists a market
for Bankers’ Acceptances for a selected Canadian Contract Period, a Canadian
Lender shall so advise the Canadian Funding Agent and such Canadian Lender shall
not be obliged to accept drafts of the Canadian Borrowers presented to such
Canadian Lender pursuant to the provisions of this Agreement nor to honor any
Notices of Bankers’ Acceptance.

 

(m)          If a notice has been given by the Canadian Funding Agent in
accordance with Section 3.4(l), the Loan comprised of Bankers’ Acceptance shall
not be made, converted or extended by the Canadian Lenders and the right of the
Canadian Borrowers to request the issuance, conversion to or extension of
Bankers’ Acceptances shall be suspended until such time as the Canadian Funding
Agent has determined that the circumstances having given rise to such suspension
no longer exist, in respect of which determination the Canadian Funding Agent
shall advise the Canadian Borrowers within a reasonable time period.

 

(n)          Bankers’ Acceptances may be issued in the form of a depository bill
and deposited with a clearing house, both terms as defined in the Depository
Act. The Canadian Funding Agent and the Canadian Borrowers shall agree to the
procedures to be followed, acting reasonably. The Canadian Lenders are also
authorized at such time to issue depository bills as replacements for previously
issued Bankers’ Acceptances, on the same terms as those replaced, and deposit
them with a clearing house against cancellation of the previously issued
Bankers’ Acceptances.

 



54

 

 

(o)          Waiver of Presentment and Other Conditions. Each Canadian Borrower
waives presentment for payment and any other defense to payment of any amounts
due to the Canadian Lender in respect of a Bankers’ Acceptance accepted by it
pursuant to this Agreement which might exist solely by reason of the Bankers’
Acceptance being held, at the maturity thereof, by the Canadian Lender in its
own right and each Canadian Borrower agrees not to claim any days of grace if
the Canadian Lenders as holder sues each Canadian Borrower on the Bankers’
Acceptance for payment of the amount payable by such Canadian Borrower
thereunder.

 

Section 3.5.         Canadian LC Commitment.

 

(a)          During the Revolving Availability Period, the Canadian Issuing
Bank, in reliance upon the agreements of the other Canadian Lenders pursuant to
Section 3.5(e), agrees to issue, at the request of the Canadian Borrowers,
Canadian Letters of Credit for the account of any Canadian Borrower on the terms
and conditions hereinafter set forth; provided, that (i) each Canadian Letter of
Credit shall expire on the date that is two (2) Business Days prior to the
Revolving Commitment Termination Date; (ii) each Canadian Letter of Credit shall
be in a stated amount of at least Cdn $100,000; and (iii) the Canadian Borrowers
may not request any Canadian Letter of Credit, if, after giving effect to such
issuance (A) the aggregate Canadian LC Exposure would exceed the Canadian LC
Commitment or (B) the aggregate Canadian Revolving Credit Exposure of all
Canadian Lenders would exceed the Aggregate Canadian Commitment Amount. Upon the
issuance of each Canadian Letter of Credit, each Canadian Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Canadian Issuing Bank without recourse a participation in such Canadian Letter
of Credit equal to such Canadian Lender’s Pro Rata Share of the aggregate amount
available to be drawn under such Canadian Letter of Credit. Each issuance of a
Canadian Letter of Credit shall be deemed to utilize the Canadian Revolving
Commitment of each Canadian Lender by an amount equal to the amount of such
participation.

 

(b)          To request the issuance of a Canadian Letter of Credit under the
Canadian Revolving Commitment (or any amendment, renewal or extension of an
outstanding Letter of Credit), the Canadian Borrowers shall give the Canadian
Issuing Bank and the Canadian Funding Agent irrevocable written notice at least
three (3) Business Days prior to the requested date of such issuance specifying
the date (which shall be a Business Day) such Canadian Letter of Credit is to be
issued (or amended, extended or renewed, as the case may be), the expiration
date of such Canadian Letter of Credit, the amount of such Canadian Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such
Canadian Letter of Credit. In addition to the satisfaction of the conditions in
Article V, the issuance of such Canadian Letter of Credit (or any amendment
which increases the amount of such Canadian Letter of Credit) will be subject to
the further conditions that such Canadian Letter of Credit shall be in such form
and contain such terms as the Canadian Issuing Bank shall approve and that the
Canadian Borrowers shall have executed and delivered any additional
applications, agreements and instruments relating to such Canadian Letter of
Credit as the Canadian Issuing Bank shall reasonably require; provided, that in
the event of any conflict between such applications, agreements or instruments
and this Agreement, the terms of this Agreement shall control.

 

(c)          At least two (2) Business Days prior to the issuance of any
Canadian Letter of Credit, the Canadian Issuing Bank will confirm with the
Canadian Funding Agent (by telephone or in writing) that the Canadian Funding
Agent has received such notice and if not, the Canadian Issuing Bank will
provide the Canadian Funding Agent with a copy thereof. Unless the Canadian
Issuing Bank has received notice from either the Canadian Funding Agent on or
before the Business Day immediately preceding the date the Canadian Issuing Bank
is to issue the requested Canadian Letter of Credit (1) directing the Canadian
Issuing Bank not to issue the Canadian Letter of Credit because such issuance is
not then permitted hereunder because of the limitations set forth in Section
3.5(a) or (2) that one or more conditions specified in Article V are not then
satisfied, then, subject to the terms and conditions hereof, the Canadian
Issuing Bank shall, on the requested date, issue such Canadian Letter of Credit
in accordance with the Canadian Issuing Bank’s usual and customary business
practices.

 



55

 

 

(d)          The Canadian Issuing Bank shall examine all documents purporting to
represent a demand for payment under a Canadian Letter of Credit promptly
following its receipt thereof. The Canadian Issuing Bank shall notify the
Canadian Borrowers and the Canadian Funding Agent of such demand for payment and
whether the Canadian Issuing Bank has made or will make a Canadian LC
Disbursement thereunder; provided, that any failure to give or delay in giving
such notice shall not relieve any Canadian Borrower of its obligation to
reimburse the Canadian Issuing Bank and the Canadian Lenders with respect to
such Canadian LC Disbursement. Each Canadian Borrower shall be irrevocably and
unconditionally obligated to reimburse the Canadian Issuing Bank for any
Canadian LC Disbursements paid by the Canadian Issuing Bank in respect of such
drawing, without presentment, demand or other formalities of any kind. Unless
the applicable Canadian Borrower shall have notified the Canadian Issuing Bank
and the Canadian Funding Agent prior to 11:00 a.m. (New York time) on the
Business Day immediately prior to the date on which such drawing is honored that
such Canadian Borrower intends to reimburse the Canadian Issuing Bank for the
amount of such drawing in funds other than from the proceeds of Canadian Loans,
the Canadian Borrowers shall be deemed to have timely given a Notice of Canadian
Prime Rate Borrowing to the Canadian Funding Agent requesting the Canadian
Lenders to make a Canadian Prime Rate Loan on the date on which such drawing is
honored in an exact amount due to the Canadian Issuing Bank; provided, that for
purposes solely of such Borrowing, the conditions precedent set forth in Section
5.2 shall not be applicable. The Canadian Funding Agent shall notify the
Canadian Lenders of such Borrowing in accordance with Section 3.3, and each
Canadian Lender shall make the proceeds of its Canadian Prime Rate Loan included
in such Borrowing available to the Canadian Funding Agent for the account of the
Canadian Issuing Bank in accordance with Section 3.3. The proceeds of such
Borrowing shall be applied directly by the Canadian Funding Agent to reimburse
the Canadian Issuing Bank for such Canadian LC Disbursement and any such
Borrowing shall constitute timely repayment of such Canadian LC Disbursement.

 

(e)          If for any reason a Canadian Prime Rate Loan may not be (as
determined in the sole discretion of the Canadian Funding Agent), or is not,
made in accordance with the foregoing provisions, then each Canadian Lender
(other than the Canadian Issuing Bank) shall be obligated to fund the
participation that such Canadian Lender purchased pursuant to subsection (a) in
an amount equal to its Pro Rata Share of such Canadian LC Disbursement on and as
of the date which such Canadian Prime Rate Loan should have occurred. Each
Canadian Lender’s obligation to fund its participation shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or any other Person may have against the Canadian Issuing Bank or
any other Person for any reason whatsoever, (ii) the existence of a Default or
an Event of Default or the termination of the Commitments, (iii) any adverse
change in the condition (financial or otherwise) of any Loan Party or any of its
Subsidiaries, (iv) any breach of this Agreement by any Borrower or any other
Lender, (v) any amendment, renewal or extension of any Letter of Credit or (vi)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing. On the date that such participation is required to be
funded, each Canadian Lender shall promptly transfer, in immediately available
funds in the currency of the subject Letter of Credit, the amount of its
participation to the Canadian Funding Agent for the account of the Canadian
Issuing Bank. Whenever, at any time after the Canadian Issuing Bank has received
from any such Lender the funds for its participation in a Canadian LC
Disbursement, the Canadian Issuing Bank (or the Canadian Funding Agent on its
behalf) receives any payment on account thereof, the Canadian Funding Agent or
the Canadian Issuing Bank, as the case may be, will distribute to such Canadian
Lender its Pro Rata Share of such payment; provided, that if such payment is
required to be returned for any reason to any Canadian Borrower or to a trustee,
receiver, liquidator, custodian or similar official in any bankruptcy
proceeding, such Canadian Lender will return to the Canadian Funding Agent or
the Canadian Issuing Bank any portion thereof previously distributed by the
Canadian Funding Agent or the Canadian Issuing Bank to it.

 



56

 

 

(f)          To the extent that any Canadian Lender shall fail to pay any amount
required to be paid pursuant to paragraph (d) on the due date therefor, such
Canadian Lender shall pay interest to the Canadian Issuing Bank (through the
Canadian Funding Agent) on such amount from such due date to the date such
payment is made at a rate per annum equal to the One-Month BA Rate; provided,
that if such Canadian Lender shall fail to make such payment to the Canadian
Issuing Bank within three (3) Business Days of such due date, then,
retroactively to the due date, such Canadian Lender shall be obligated to pay
interest on such amount as set forth in Section 4.6(e).

 

(g)          If any Event of Default shall occur and be continuing, on the
Business Day that any Canadian Borrower receives notice from the Canadian
Funding Agent or the Required Canadian Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Canadian Borrowers shall deposit in
an account with the Canadian Funding Agent, in the name of the Canadian Funding
Agent and for the benefit of the Canadian Issuing Bank and the Canadian Lenders,
an amount in cash equal to the Canadian LC Exposure as of such date plus any
accrued and unpaid fees thereon; provided, that the obligation to deposit such
cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or notice of any kind, upon
the occurrence of any Event of Default with respect to any Borrower described in
Section 10.1(g) or (h). Such deposit shall be held by the Canadian Funding Agent
as collateral for the payment and performance of the obligations of the Canadian
Borrowers under this Agreement. The Canadian Funding Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. The Canadian Borrowers agree to execute any documents and/or
certificates to effectuate the intent of this paragraph. Such deposits shall be
invested solely at the election, as well as the risk and expense, of the
Borrower Representative, and if so elected shall be invested solely in
interest-bearing deposit accounts by the Canadian Issuing Bank. All interest
resulting from such investment shall accumulate in such account. Moneys in such
account shall be applied by the Canadian Funding Agent to reimburse the Canadian
Issuing Bank for Canadian LC Disbursements for which it had not been reimbursed
and to the extent so applied, shall be held for the satisfaction of the
reimbursement obligations of the Canadian Borrowers for the Canadian LC Exposure
at such time or, if the maturity of the Loans has been accelerated, with the
consent of the Required Canadian Lenders, be applied to satisfy other
obligations of the Canadian Borrowers under this Agreement and the other Loan
Documents. If any Canadian Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not so applied as aforesaid) shall be returned to such
Canadian Borrower within three (3) Business Days after all Events of Default
have been cured or waived.

 

(h)          A Canadian Borrower’s obligation to reimburse Canadian LC
Disbursements hereunder shall be absolute, unconditional and irrevocable and
shall be performed strictly in accordance with the terms of this Agreement under
all circumstances whatsoever and irrespective of any of the following
circumstances:

 

(i)          Any lack of validity or enforceability of any Letter of Credit or
this Agreement;

 

(ii)         The existence of any claim, set-off, defense or other right which
any Borrower or any Subsidiary or Affiliate of any Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Canadian Issuing Bank) or any other Person, whether in
connection with this Agreement or the Letter of Credit or any document related
hereto or thereto or any unrelated transaction;

 



57

 

 

(iii)        Any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;

 

(iv)        Payment by the Canadian Issuing Bank under a Letter of Credit
against presentation of a draft or other document to the Canadian Issuing Bank
that does not comply with the terms of such Letter of Credit;

 

(v)         Any other event or circumstance whatsoever, whether or not similar
to any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Canadian Borrower’s obligations hereunder; or

 

(vi)        The existence of a Default or an Event of Default.

 

Neither the Agents, the Issuing Banks, the Lenders nor any Related Party of any
of the foregoing shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Canadian Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to above), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Canadian Issuing
Bank; provided, that the foregoing shall not be construed to excuse the Canadian
Issuing Bank from liability to any Canadian Borrower to the extent of any actual
direct damages (as opposed to special, indirect (including claims for lost
profits or other consequential damages), or punitive damages, claims in respect
of which are hereby waived by each Canadian Borrower to the extent permitted by
applicable law) suffered by such Canadian Borrower that are caused by the
Canadian Issuing Bank’s failure to exercise due care when determining whether
drafts or other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree, that in the absence of gross
negligence or willful misconduct on the part of the Canadian Issuing Bank (as
finally determined by a court of competent jurisdiction), the Canadian Issuing
Bank shall be deemed to have exercised due care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Canadian Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

 

(i)          Each Canadian Letter of Credit shall be subject to the Uniform
Customs and Practices for Documentary Credits (1993 Revision), International
Chamber of Commerce Publication No. 500, as the same may be amended from time to
time, and, to the extent not inconsistent therewith, the governing law of this
Agreement set forth in Section 13.5.

 

Section 3.6.         Exchange Rate Recalculation. Not later than 12:00 noon
(Toronto, Ontario time) on each Reset Date, the Canadian Funding Agent shall (A)
determine the Exchange Rate of US Dollars to Canadian Dollars and the aggregate
outstanding Canadian Revolving Credit Exposure (after giving effect to any
Canadian Prime Rate Loans, Bankers’ Acceptances or Canadian Letters of Credit
being made, issued, repaid, or cancelled or reduced on such date), and (B)
notify the Administrative Agent, the Canadian Lenders and the Canadian Borrowers
thereof. The Exchange Rate as so determined shall become effective on the first
Business Day immediately following the Reset Date, shall remain effective until
the next succeeding Reset Date, and shall for all purposes of this Agreement,
other than as provided in Section 13.17(a) or (b), be the Exchange Rate employed
in determining the US Dollar Equivalent of any amount measured in Canadian
Dollars.

 



58

 

 

Section 3.7.        Interest Act. For the purposes of the Interest Act of
Canada, any amount of interest or fees calculated on the Canadian Revolving
Commitments using 360, 365 or 366 days per year and expressed as an annual rate
is equal to the said rate of interest or fees multiplied by the actual number of
days comprised within the calendar year, divided by 360, 365 or 366, as the case
may be. The parties agree that all interest under the Canadian Revolving
Commitments will be calculated using the nominal rate method and not the
effective rate method, and that the deemed re-investment principle shall not
apply to such calculations. In addition, the parties acknowledge that there is a
material distinction between the nominal and effective rates of interest and
that they are capable of making the calculations necessary to compare such
rates.

 

ARTICLE IV

COMMITMENTS AND CREDIT EXTENSIONS

 

Section 4.1.         Optional Reduction and Termination of Commitments.

 

(a)          Unless previously terminated, all Revolving Commitments shall
terminate on the Revolving Commitment Termination Date. All Bond Purchase
Commitments shall terminate on the Closing Date immediately after the Bond
Purchasers purchase the applicable Bonds.

 

(b)          Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable), the Borrowers may reduce the Revolving
Commitments in part or terminate the Revolving Commitments in whole, in each
case without premium or penalty, other than amounts due pursuant to Section
4.12; provided, that (i) any partial reduction of the US Revolving Commitments
shall apply to reduce proportionately and permanently the US Revolving
Commitment of each US Lender, (ii) any partial reduction of the Canadian
Revolving Commitments shall apply to reduce proportionately and permanently the
Canadian Revolving Commitment of each Canadian Lender, (iii) any partial
reduction of the US Revolving Commitments pursuant to this Section 4.1 shall be
in an amount of at least $5,000,000 and any larger multiple of $1,000,000, (iv)
any partial reduction of the Canadian Revolving Commitments pursuant to this
Section 4.1(c) shall be in an amount of at least $500,000 and any larger
multiple of $100,000, (v) no such reduction shall be permitted which would
reduce the Aggregate US Revolving Commitments to an amount less than the
outstanding US Revolving Credit Exposures of all US Lenders, (vi) no such
reduction shall be permitted which would reduce the Aggregate Canadian Revolving
Commitments to an amount less than the outstanding Canadian Revolving Credit
Exposures of all Canadian Lenders. Any such reduction in the Aggregate US
Revolving Commitment Amount below the sum of the principal amount of the
Swingline Commitment and the US LC Commitment shall result in a dollar for
dollar reduction in the Swingline Commitment and the US LC Commitment. Any such
reduction in the Aggregate Canadian Commitment Amount below the principal amount
of the Canadian LC Commitment shall result in a dollar for dollar reduction in
the Canadian LC Commitment.         

 

(c)          With the written approval of the Administrative Agent, the
Borrowers may terminate (on a non-ratable basis) the unused amount of the US
Revolving Commitment of a Defaulting Lender, and in such event the provisions of
Section 4.19 will apply to all amounts thereafter paid by any Borrower for the
account of any such Defaulting Lender under this Agreement (whether on account
of principal, interest, fees, indemnity or other amounts), provided that such
termination will not be deemed to be a waiver or release of any claim the
Borrowers, the Administrative Agent, any US Issuing Bank, the Swingline Lender
or any US Lender may have against such Defaulting Lender.

 



59

 

 

(d)          Notice of reduction or termination of Revolving Commitments given
by the Borrowers pursuant to Section 4.1(b) above shall be irrevocable unless
such notice expressly conditions such reduction or termination upon consummation
of a transaction which is contemplated to result in such reduction or
termination of the Revolving Commitments, in which event such notice may be
conditioned upon such consummation.         

 

Section 4.2.         Repayment of Loans; Bond Put Right.

 

(a)          The outstanding principal amount of all Revolving Loans and the
Swingline Loans shall be due and payable in full (together with accrued and
unpaid interest thereon) on the Revolving Commitment Termination Date.

 

(b)          On the Bond Mandatory Put Date, the US Borrower shall purchase all
of the Bonds at par by wiring the aggregate principal amount of such Bonds plus
all accrued and unpaid interest thereon (collectively, the “Bond Repurchase
Price”) in immediately available funds to the account specified at such time by
the Administrative Agent. Upon receipt of the Bond Repurchase Price as set forth
in the preceding sentence, each Lender holding Bonds will tender such Bonds to
the US Borrower at its address set forth herein or such other address as the US
Borrower shall specify in writing. The right of the Lenders holding Bonds to
have the Bonds repurchased on the Bond Mandatory Put Date shall be referred to
as the “Bond Put Right”; the obligation of the US Borrower to purchase the Bonds
in accordance with this subsection (b) shall be referred to as the “Bond
Purchase Obligation”). The US Borrower may satisfy its Bond Purchase Obligation
by causing one or more of its Subsidiaries or a third party to purchase or
repurchase the Bonds in accordance with the terms set forth herein. The Bond
Purchase Obligation shall be absolute, unconditional and irrevocable and shall
be performed strictly in accordance with the terms of this Agreement under all
circumstances whatsoever and irrespective of any of the following circumstances:
(i) any lack of validity or enforceability of this Agreement, any Bond, any
other Bond Document or any Loan Document; (ii) the existence of any claim,
set-off, defense or other right which any Loan Party or any Subsidiary or
Affiliate of any Loan Party may have at any time against a holder or transferee
of any Bond (or any Persons or entities for whom any such holder or transferee
may be acting), any Lender (including the relevant Bond Purchasers) or any other
Person, whether in connection with this Agreement, the Bonds, any Bond Documents
or any other document related hereto or thereto or any unrelated transaction;
(iii) any Bond proving to be forged, fraudulent or invalid in any respect or any
statement in any Bond Document being untrue or inaccurate in any respect; (iv)
any Bond Issuer being insolvent or bankrupt or otherwise subject to proceeding
or petition seeking liquidation, reorganization, moratorium, or similar relief
under any federal, state, provincial or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect; (v) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 4.2, constitute a legal or equitable discharge
of, or provide a right of setoff against, the Bond Purchase Obligation
hereunder; or (v) the existence of a Default or an Event of Default.

 



60

 

 

Section 4.3.       Evidence of Indebtedness. Each Lender shall maintain in
accordance with its usual practice appropriate records evidencing the
Indebtedness of each Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Lender from time to time under this Agreement.
The Administrative Agent shall maintain appropriate records in which shall be
recorded (i) the US Revolving Commitments of each Lender, (ii) the amount of
each Loan made hereunder by each US Lender, the applicable Borrower, the Class
and Type thereof and the Interest Period applicable thereto, the date of each
continuation thereof pursuant to Section 2.8, the date of each conversion of all
or a portion thereof to another Type pursuant to Section 2.8, (iii) the date and
amount of any principal or interest due and payable or to become due and payable
from the US Borrower to each US Lender hereunder in respect of such Loans and
(iv) both the date and amount of any sum received by the Administrative Agent
hereunder from the US Borrower in respect of the Loans, each Lender’s Pro Rata
Share thereof. The Administrative Agent shall maintain appropriate records in
which shall be recorded (i) the principal amount of each series of Bonds
purchased and held by Lenders hereunder and (ii) the Incremental Bond Interest.
The Canadian Funding Agent shall maintain appropriate records in which shall be
recorded (i) the Canadian Revolving Commitments of each Lender, (ii) the amount
of each Loan made hereunder by each Canadian Lender, the applicable Canadian
Borrower, the Class and Type thereof and the Interest Period applicable thereto,
(iii) the date of each continuation thereof pursuant to Section 3.3 or Section
3.4 (iv) the date of each conversion of all or a portion thereof to another Type
pursuant to Section 3.3 or Section 3.4, (v) the date and amount of any principal
or interest due and payable or to become due and payable from each Canadian
Borrower to each Canadian Lender hereunder in respect of such Canadian Loans and
(vi) both the date and amount of any sum received by the Canadian Funding Agent
hereunder from each Canadian Borrower in respect of the Canadian Loans and each
Canadian Lender’s Pro Rata Share thereof. The entries made in such records shall
be prima facie evidence of the existence and amounts of the obligations of the
Borrowers therein recorded; provided, that the failure or delay of any Lender or
any Agent in maintaining or making entries into any such record or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans and purchase the Bonds (both principal and unpaid accrued interest) of
such Lender in accordance with the terms of this Agreement.

 

(a)          This Agreement shall evidence all Loans, Bond Purchase Obligations
and other Obligations extended or incurred hereunder and shall be considered a
“note-less” credit agreement. However, at the request of any Lender (including
the Swingline Lender) at any time, the Borrowers agree that they will jointly
and severally execute and deliver to such Lender a promissory note in form and
substance reasonably satisfactory to the Administrative Agent evidencing the
applicable Revolving Commitment of such Lender and the applicable Loans made by
such Lender to the Borrowers, such promissory note to be payable to the order of
such Lender.

 

Section 4.4.        Voluntary Prepayments; Repurchases of Bonds. ((a) The
Borrowers shall have the right at any time and from time to time to prepay any
Borrowing (other than Bankers’ Acceptances and the Bonds), in whole or in part,
without premium or penalty, other than amounts due pursuant to Section 4.12, by
giving irrevocable written notice (or telephonic notice promptly confirmed in
writing) to the Administrative Agent (with respect to US Borrowings) or the
Canadian Funding Agent (with respect to Canadian Revolving Loans) no later than
12:00 noon (New York time) (i) in the case of prepayment of any Eurodollar
Borrowing, not less than three (3) Business Days prior to any such prepayment,
(ii) in the case of any prepayment of any Base Rate Borrowing or Canadian Prime
Rate Borrowing, not less than one (1) Business Day prior to the date of such
prepayment, and (iii) in the case of Swingline Loan Borrowings, on the date of
such prepayment. Each such notice shall be irrevocable and shall specify the
proposed date of such prepayment and the principal amount of each Borrowing or
portion thereof to be prepaid, if any. Upon receipt of any such notice, the
applicable Agent shall promptly notify each affected Lender of the contents
thereof and of such Lender’s Pro Rata Share of any such prepayment. If such
notice is given, the aggregate amount specified in such notice shall be due and
payable on the date designated in such notice, together with accrued interest to
such date on the amount so prepaid in accordance with Section 4.6(c); provided,
that if a Eurodollar Borrowing is prepaid on a date other than the last day of
an Interest Period applicable thereto, the Borrowers shall also pay all amounts
required pursuant to Section 4.12. No Bankers’ Acceptances may be prepaid. Each
partial prepayment of any Loan shall be in an amount that would be permitted in
the case of an advance of a Revolving Borrowing of the same Type pursuant to
Section 2.2. Each prepayment of a Borrowing shall be applied ratably to the
Loans comprising such Borrowing. Any prepayment of a Eurodollar Rate Loan, shall
be accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 4.12. Notice of prepayment by
the Borrowers pursuant to Section 4.4(a) above shall be irrevocable unless such
notice expressly conditions such prepayment upon consummation of a transaction
which is contemplated to result in the prepayment and concurrent permanent
termination or permanent reduction of corresponding Revolving Commitments, in
which event such notice may be conditioned upon such consummation.

 



61

 

 

(b)          The Bonds shall be subject to redemption, repurchase or conversion
in accordance with the terms of the applicable Bond Documents; provided that (x)
notwithstanding anything to the contrary in the Bond Documents, each of the Loan
Parties and the Lenders holding any of the Bonds hereby agrees that none of the
Bonds may be tendered, redeemed, repurchased or converted, except for
redemption, repurchase or conversion on a ratable basis across all the series of
the Bonds of the same Class (unless otherwise agreed by the Required Revolving
Lenders, the Required Tranche A Bond Lenders and the Required Tranche B Bond
Lenders), (y) any Bonds so redeemed, repurchased or converted in accordance with
the terms of the applicable Bond Documents shall cease to constitute a portion
of the Bonds for purposes of this Agreement and the other Loan Documents, and
(z) the proceeds of any such repurchase, redemption or conversion of any Bonds
during the continuance of an Event of Default received by any Lender shall be
shared ratably among all Lenders in accordance with Section 4.15.

 

Section 4.5.         Mandatory Prepayments.

 

(a)          If at any time the US Revolving Credit Exposure of all Lenders
exceeds the Aggregate US Revolving Commitment Amount, as reduced pursuant to
Section 4.1 or otherwise, the US Borrower shall immediately repay US Revolving
Loans in an amount equal to such excess, together with all accrued and unpaid
interest on such excess amount and any amounts due under Section 4.12. Each
prepayment of US Revolving Loans shall be applied first to the Swingline Loans
to the full extent thereof, second to the Base Rate Loans to the full extent
thereof, and finally to Eurodollar Loans to the full extent thereof. If after
giving effect to prepayment of all Swingline Loans and US Revolving Loans, the
US Revolving Credit Exposure of all Lenders exceeds the Aggregate US Revolving
Commitment Amount, the US Borrower shall Cash Collateralize its reimbursement
obligations with respect to US Letters of Credit by depositing cash collateral
in an amount equal to such excess plus any accrued and unpaid fees thereon to be
held as collateral for the US LC Exposure. Such account shall be administered in
accordance with Section 2.5(g).

 

(b)          If at any time the Canadian Revolving Credit Exposure of all
Lenders exceeds the Aggregate Canadian Commitment Amount, as reduced pursuant to
Section 4.1, as a result of fluctuation in the Exchange Rates or otherwise, the
Canadian Borrowers shall immediately prepay Canadian Revolving Loans in an
amount equal to such excess, together with all accrued and unpaid interest on
such excess amount and any amounts due under Section 4.12. Each such prepayment
shall be applied first to the Canadian Prime Rate Loans to the full extent
thereof, and then to the repurchase of Bankers’ Acceptances. If after giving
effect to such prepayment of Canadian Revolving Loans, the Canadian Revolving
Credit Exposure of all Lenders continues to exceed the Aggregate Canadian
Commitment Amount, the Canadian Borrowers shall deposit in an account with the
Canadian Funding Agent, in the name of the Canadian Funding Agent and for the
benefit of the Canadian Issuing Bank and the Canadian Lenders, an amount in
Canadian Dollars equal to such excess plus any accrued and unpaid fees thereon
to be held as collateral for the Canadian LC Exposure. Such account shall be
administered in accordance with Section 3.5(g).

 

(c)          The applicable Bonds shall be subject to the mandatory principal
payments on such dates and in such amounts as set forth and pursuant to the
terms of the applicable Bond Documents.

 



62

 

 

Section 4.6.         Interest on Loans; Acceptance Fees.

 

(a)          The US Borrower shall pay interest (i) on each Base Rate Revolving
Loan and Swingline Loan at the Base Rate in effect from time to time plus the
Applicable Margin in effect from time to time and (ii) on each Eurodollar
Revolving Loan at the Adjusted LIBO Rate for the applicable Interest Period in
effect for such US Loan plus the Applicable Margin in effect from time to time.

 

(b)           The Bonds shall bear interest at the “Bank Rate” (as defined in
the applicable Bond Indenture for such Bonds) in accordance with the terms of
the applicable Bond Documents, and interest on the Bonds shall be payable to the
Lenders holding Bonds in accordance with the terms of such Bond
Documents; provided, however that in the event that interest on the Bonds
calculated at such “Bank Rate” shall, at any time, exceed the “Maximum Rate” (as
defined in the applicable Bond Indenture for such Bonds), the US Borrower hereby
agrees to pay to each such Lender holding such Bonds additional amounts,
calculated by each such Lender, sufficient to assure that such Lender shall
receive, on an after-tax basis, the full amount that would have been payable to
each Lender at the “Bank Rate” for such period without giving effect to such
“Maximum Rate” (such amount being referred to as the “Incremental Bond
Interest”).  A certificate of each such Lender setting forth the amount of the
Incremental Bond Interest necessary to provide for payment in full of the
interest at the “Bank Rate”, on an after-tax basis, without giving effect to
such “Maximum Rate”, shall be delivered to the Borrower Representative and shall
be conclusive, absent manifest error.

 

(c)          The Canadian Borrowers shall jointly and severally pay interest on
each Canadian Prime Rate Loan at the Canadian Prime Rate in effect from time to
time plus the Applicable Margin in effect from time to time.

 

(d)          Upon acceptance of Bankers’ Acceptances by the Canadian Lenders,
the applicable Canadian Borrower shall pay to the Canadian Funding Agent for the
benefit of the Canadian Lenders a fee (the “Acceptance Fee”) calculated on the
face amount of the Bankers’ Acceptances at a rate per annum equal to the
Applicable Margin on the basis of the number of days in the Canadian Contract
Period for the Bankers’ Acceptances and a year of 365 days.

 

(e)          While an Event of Default exists or after acceleration, at the
option of the Required Lenders, the US Borrower shall pay interest (“US Default
Interest”) on all outstanding Obligations hereunder (A) with respect to all
Eurodollar Revolving Loans, at the rate otherwise applicable for the
then-current Interest Period plus an additional 2% per annum until the last day
of such Interest Period, and thereafter in accordance with clause (B) and (B)
with respect to all Base Rate Revolving Loans and all other US Obligations
hereunder (other than US Revolving Loans and the Bonds), at the rate in effect
for Base Rate Loans, plus an additional 2% per annum. While an Event of Default
exists or after acceleration, at the option of the Required Lenders, the
Canadian Borrowers shall jointly and severally pay interest (together with the
US Default Interest, “Default Interest”) (i) on the principal amount of any
outstanding Bankers’ Acceptance at 2% per annum until the last day of the
applicable Canadian Contract Period, at which time such Bankers’ Acceptance
shall be converted to a Canadian Prime Rate Loan and (ii) on all Canadian Prime
Rate Loans and all other Canadian Obligations hereunder (other than Canadian
Prime Rate Loans), at the rate in effect for Canadian Prime Rate Loans, plus an
additional 2% per annum.

 



63

 

 

(f)          Interest on the principal amount of all Loans (excluding Loans
comprised of Bankers’ Acceptances) shall accrue from and including the date such
Loans are made to but excluding the date of any repayment thereof. Interest on
all outstanding Base Rate Loans, Swingline Loans and Canadian Prime Rate Loans
shall be payable (i) quarterly in arrears on the last day of each March, June,
September and December and (ii) on the Revolving Commitment Termination Date.
Interest on all outstanding Eurodollar Revolving Loans shall be payable on the
last day of each Interest Period applicable thereto, and in the case of any
Eurodollar Revolving Loans having an Interest Period in excess of three months
on each day which occurs every three months after the initial date of such
Interest Period. Interest on any US Revolving Loan or Swingline Loan which is
converted into a US Loan of another Type or which is repaid or prepaid shall be
payable on the date of such conversion or on the date of any such repayment or
prepayment (on the amount repaid or prepaid) thereof. Interest on any Canadian
Prime Rate Loan which is converted into a Loan consisting of Bankers’
Acceptances or which is repaid or prepaid shall be payable on the date of such
conversion or on the date of any such repayment or prepayment (on the amount
repaid or prepaid) thereof. Interest on the Bonds shall accrue from the date
hereof until the date such Bonds are repaid, redeemed or repurchased in full and
shall be payable on the dates set forth in the applicable Bond Document
governing such Bonds, which as of the Closing Date is the first Business Day of
each calendar month, on the Bond Mandatory Put Date and on the applicable
maturity date of the Bonds. Incremental Bond Interest shall be payable on the
first Business Day of each calendar month, on the Bond Mandatory Put Date and on
the applicable maturity date of the Bonds. All Default Interest shall be payable
on demand.

 

(g)          The Administrative Agent shall determine each interest rate
applicable to the US Loans hereunder and shall promptly notify the Borrower
Representative and the Lenders of such rate in writing (or by telephone,
promptly confirmed in writing). The Canadian Funding Agent shall determine each
interest rate and fees applicable to the Canadian Loans hereunder and shall
promptly notify the Borrower Representative and the Canadian Lenders of such
rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.

 

Section 4.7.         Fees.

 

(a)          The US Borrower agrees to pay to the Administrative Agent for its
own account fees in the amounts and at the times previously agreed upon in
writing by the Borrowers and the Administrative Agent.

 

(b)          The US Borrower agrees to pay to the Administrative Agent for the
account of each US Lender a commitment fee, which shall accrue at the Applicable
Percentage per annum (determined daily in accordance with Schedule I-A and
Schedule I-B) on the daily amount of the unused US Revolving Commitment of such
Lender during the Revolving Availability Period. For purposes of computing
commitment fees with respect to the US Revolving Commitments the US Revolving
Commitment of each US Lender shall be deemed used to the extent of the
outstanding US Revolving Loans and US LC Exposure, but not Swingline Exposure,
of such Lender.

 

(c)          The Canadian Borrowers jointly and severally agree to pay to the
Canadian Funding Agent for the account of each Canadian Lender a commitment fee,
which shall accrue at the Applicable Percentage per annum (determined daily in
accordance with Schedule I-A and Schedule I-B) on the daily amount of the unused
Canadian Revolving Commitment of such Lender during the Revolving Availability
Period. For purposes of computing commitment fees with respect to the Canadian
Revolving Commitments, the Canadian Revolving Commitment of each Canadian Lender
shall be deemed used to the extent of the outstanding Canadian Revolving Loans
and Canadian LC Exposure of such Lender.

 



64

 

 

(d)          The US Borrower agrees to pay (i) to the Administrative Agent, for
the account of each US Lender, a letter of credit fee with respect to its
participation in each US Letter of Credit, which shall accrue at a rate per
annum equal to (x) the Applicable Margin for Eurodollar Loans then in effect on
the average daily amount of such Lender’s US LC Exposure attributable to such US
Letter of Credit during the period from and including the date of issuance of
such US Letter of Credit to but excluding the date on which such US Letter of
Credit expires or is drawn in full (including without limitation any US LC
Exposure that remains outstanding after the Revolving Commitment Termination
Date), less (y) 50% of the Applicable Margin for Eurodollar Loans then in effect
on the average daily amount of cash collateral in which the US Borrower has
granted a first priority perfected Lien to the Administrative Agent to secure US
LC Exposure (excluding cash collateral posted pursuant to Section 4.19(a)), and
(ii) to each Issuing Bank for its own account a fronting fee, which shall accrue
at the rate of 0.125% per annum on the average daily amount of the US LC
Exposure (excluding any portion thereof attributable to unreimbursed US LC
Disbursements) during the Revolving Availability Period (or until the date that
such US Letter of Credit is irrevocably cancelled, whichever is later), as well
as each US Issuing Bank’s standard fees with respect to issuance, amendment,
renewal or extension of any US Letter of Credit or processing of drawings
thereunder. Notwithstanding the foregoing, if the Required Lenders elect to
increase the interest rate on the Loans to the Default Interest pursuant to
Section 4.6(e), the rate per annum used to calculate the letter of credit fee
pursuant to clause (i) above shall automatically be increased by an additional
2% per annum.

 

(e)          The Canadian Borrowers jointly and severally agree to pay (i) to
the Canadian Funding Agent, for the account of each Canadian Lender, a letter of
credit fee with respect to its participation in each Canadian Letter of Credit,
which shall accrue at a rate per annum equal to the Applicable Margin for
Bankers’ Acceptances then in effect on the average daily amount of such Lender’s
Canadian LC Exposure attributable to such Canadian Letters of Credit during the
period from and including the date of issuance of such Canadian Letters of
Credit to but excluding the date on which such Canadian Letter of Credit expires
or is drawn in full (including without limitation any Canadian LC Exposure that
remains outstanding after the Revolving Commitment Termination Date), and (ii)
to the Canadian Issuing Bank for its own account a fronting fee, which shall
accrue at the rate of 0.125% per annum on the average daily amount of the
Canadian LC Exposure (excluding any portion thereof attributable to unreimbursed
Canadian LC Disbursements) during the Revolving Availability Period (or until
the date that such Canadian Letter of Credit is irrevocably cancelled, whichever
is later), as well as the Canadian Issuing Bank’s standard fees with respect to
issuance, amendment, renewal or extension of any Canadian Letter of Credit or
processing of drawings thereunder. Notwithstanding the foregoing, if the
Required Lenders elect to increase the interest rate on the Loans to the Default
Interest pursuant to Section 4.6(e), the rate per annum used to calculate the
letter of credit fee pursuant to clause (i) above shall automatically be
increased by an additional 2% per annum.

 

(f)          The Borrowers agree to pay to the Administrative Agent, for the
ratable benefit of each Lender or other party entitled thereto, the additional
fees and other amounts previously agreed upon by the Borrowers in the Fee
Letter, which shall be due and payable on the Closing Date and payable in
accordance with the terms of the Fee Letter.

 

(g)          The Canadian Borrowers jointly and severally agree to pay to the
Canadian Funding Agent, for the benefit of each Canadian Lender, the upfront fee
previously agreed upon by the Canadian Borrowers and the Canadian Funding Agent,
which shall be due and payable on the Closing Date.

 

(h)          Anything herein to the contrary notwithstanding, during such period
as a US Lender is a Defaulting Lender, such Defaulting Lender will not be
entitled to commitment fees accruing with respect to its US Revolving Commitment
during such period pursuant to Section 4.7(b) or letter of credit fees accruing
during such period pursuant to Section 4.7(d), (without prejudice to the rights
of the US Lenders other than Defaulting Lenders in respect of such fees),
provided that (a) to the extent that a portion of the US LC Exposure of such
Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant to
Section 4.19, such fees that would have accrued for the benefit of such
Defaulting Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective US
Revolving Commitments and (b) to the extent any portion of such US LC Exposure
cannot be so reallocated, such fees will instead accrue for the benefit of and
be payable to the relevant US Issuing Bank. The pro rata payment provisions of
Section 4.15 shall automatically be deemed adjusted to reflect the provisions of
this subsection (h).

 



65

 

 

(i)          Accrued fees under paragraphs (b) through (e) above shall be
payable quarterly in arrears on the last day of each March, June, September and
December, commencing on June 30, 2015, on the Revolving Commitment Termination
Date (and if later, the date the Loans and the LC Exposure shall be repaid in
their entirety); provided further, that any such fees accruing after the
Revolving Commitment Termination Date shall be payable on demand.

 

Section 4.8.         Computation of Interest and Fees. Except as otherwise
provided herein, interest hereunder based on the Administrative Agent’s prime
lending rate or the Canadian Prime Rate shall be computed on the basis of a year
of 365 days (or 366 days in a leap year) and paid for the actual number of days
elapsed (including the first day but excluding the last day). All other interest
and all fees shall be computed on the basis of a year of 360 days and paid for
the actual number of days elapsed (including the first day but excluding the
last day). Each determination by any Agent of an interest amount or fee
hereunder shall be made in good faith and, except for manifest error, shall be
final, conclusive and binding for all purposes.

 

Section 4.9.         Inability to Determine Interest Rates. If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,

 

(a)          the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrowers) that, by reason of
circumstances affecting the relevant interbank market, adequate means do not
exist for ascertaining LIBOR for such Interest Period, or

 

(b)          the Administrative Agent shall have received notice from the
Required US Lenders that the Adjusted LIBO Rate does not adequately and fairly
reflect the cost to such US Lenders (or Lender, as the case may be) of making,
funding or maintaining their (or its, as the case may be) Eurodollar Loans for
such Interest Period,

 

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower Representative and to the US
Lenders as soon as practicable thereafter. Until the Administrative Agent shall
notify the Borrower Representative and the US Lenders that the circumstances
giving rise to such notice no longer exist, (i) the obligations of the US
Lenders to make Eurodollar Revolving Loans or to continue or convert outstanding
Base Rate Loans as or into Eurodollar Loans shall be suspended and (ii) all such
affected Loans shall be converted into Base Rate Loans on the last day of the
then current Interest Period applicable thereto unless the US Borrower prepays
such Loans in accordance with this Agreement. Unless the Borrower Representative
notifies the Administrative Agent at least one (1) Business Day before the date
of any Eurodollar Revolving Borrowing for which a Notice of US Revolving
Borrowing has previously been given that the US Borrower elects not to borrow on
such date, then such Revolving Borrowing shall be made as a Base Rate Borrowing.

 

Section 4.10.       Illegality. If any Change in Law shall make it unlawful or
impossible for any US Lender to make, maintain or fund any Eurodollar Loan and
such Lender shall so notify the Administrative Agent, the Administrative Agent
shall promptly give notice thereof to the Borrower Representative and the other
US Lenders, whereupon until such US Lender notifies the Administrative Agent and
the Borrower Representative that the circumstances giving rise to such
suspension no longer exist, the obligation of such US Lender to make Eurodollar
Revolving Loans, or to continue or convert outstanding US Loans as or into
Eurodollar Loans, shall be suspended. In the case of the making of a Eurodollar
Revolving Borrowing, such US Lender’s Revolving Loan shall be made as a Base
Rate Loan as part of the same Revolving Borrowing for the same Interest Period
and if the affected Eurodollar Loan is then outstanding, such US Loan shall be
converted to a Base Rate Loan either (i) on the last day of the then current
Interest Period applicable to such Eurodollar Loan if such US Lender may
lawfully continue to maintain such Loan to such date or (ii) immediately if such
US Lender shall determine that it may not lawfully continue to maintain such
Eurodollar Loan to such date. Notwithstanding the foregoing, the affected US
Lender shall, prior to giving such notice to the Administrative Agent, designate
a different Applicable Lending Office if such designation would avoid the need
for giving such notice and if such designation would not otherwise be
disadvantageous to such US Lender in the good faith exercise of its discretion.

 



66

 

 

Section 4.11.       Increased Costs.

 

(a)          If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of the
Adjusted LIBO Rate hereunder against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or any Issuing Bank;

 

(ii)         impose on any Lender or on any Issuing Bank or the eurodollar
interbank market any other condition affecting this Agreement, the Bonds or any
Eurodollar Loans made by such Lender or any Letter of Credit or any
participation therein; or

 

(iii)        subject any Recipient to any Taxes (other than Indemnified Taxes
and Excluded Taxes) on its loans, loan principal, letters of credit, commitments
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or holding
the Bonds or to increase the cost to such Lender or such Issuing Bank of
participating in or issuing any Letter of Credit or to reduce the amount
received or receivable by such Lender or such Issuing Bank hereunder (whether of
principal, interest or any other amount), then from time to time, within five
(5) Business Days after receipt by the Borrower Representative of written notice
and demand by such Lender or Issuing Bank (with a copy of such notice and demand
to the Administrative Agent), the US Borrower shall indemnify any such US Lender
or such US Issuing Bank, and the Canadian Borrowers shall jointly and severally
indemnify any such Canadian Issuing Bank, for such additional amount or amounts
sufficient to compensate such Lender or such Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)          If any Lender or any Issuing Bank shall have determined that on or
after the date of this Agreement any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or such Issuing Bank’s capital (or on the capital of
such Lender’s or such Issuing Bank’s Parent Company) as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s Parent Company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies or the
policies of such Lender’s or such Issuing Bank’s Parent Company with respect to
capital adequacy) then, from time to time, within five (5) Business Days after
receipt by the Borrower Representative of written demand by such Lender (with a
copy thereof to the Administrative Agent), the US Borrower shall indemnify any
such US Lender or the US Issuing Bank, and the Canadian Borrowers shall jointly
and severally indemnify any such Canadian Issuing Bank, for such additional
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s Parent Company for any such reduction suffered.

 



67

 

 

(c)          A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s Parent Company, as the case may be,
specified in paragraph (a) or (b) of this Section 4.11, and containing a
reasonably detailed calculation of such compensation, shall be delivered to the
Borrower Representative (with a copy to the Administrative Agent) and shall be
conclusive, absent manifest error.

 

(d)          Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section 4.11 shall not constitute a waiver
of such Lender’s or such Issuing Bank’s right to demand such compensation;
provided that the US Borrower shall not be required to compensate any such US
Lender or the US Issuing Bank, and the Canadian Borrowers shall not be required
to indemnify any such Canadian Issuing Bank, under this Section 4.11 for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or the Issuing Bank notifies the applicable Borrower of such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided, further, that if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
such six-month period shall be extended to include the period of such
retroactive effect.

 

(e)          Notwithstanding anything to the contrary in the Bond Documents, in
the event of any conflict between this Section 4.11 and the Bond Documents with
respect to the obligations of the Loan Parties with respect to the compensation
for increased costs and other matters which are the subject of this Section
4.11, the applicable terms and conditions of this Agreement shall control. For
the avoidance of doubt, this Section 4.11 is not intended to, and shall not,
override the provisions set forth in Section 4.13, including without limitation
Section 4.13(i).

 

Section 4.12.       Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the US Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the US Borrower shall compensate each US
Lender, within five (5) Business Days after written demand from such US Lender,
for any loss (other than loss of applicable margin or profit), cost or expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense shall be deemed to include an amount determined by such US Lender to be
the excess, if any, of (A) the amount of interest that would have accrued on the
principal amount of such Eurodollar Loan if such event had not occurred at the
Adjusted LIBO Rate applicable to such Eurodollar Loan for the period from the
date of such event to the last day of the then current Interest Period therefor
(or in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Eurodollar Loan) over (B) the
amount of interest that would accrue on the principal amount of such Eurodollar
Loan for the same period if the Adjusted LIBO Rate were set on the date such
Eurodollar Loan was prepaid or converted or the date on which the US Borrower
failed to borrow, convert or continue such Eurodollar Loan. A certificate as to
any additional amount payable under this Section 4.12 submitted to the Borrower
Representative by any US Lender (with a copy to the Administrative Agent),
containing a reasonably detailed calculation of such compensation, shall be
conclusive, absent manifest error.

 

Section 4.13.       Taxes.

 

(a)          For purposes of this Section 4.13, the term “Lender” includes any
Issuing Bank and the term “applicable law” includes FATCA.

 



68

 

 

(b)          Any and all payments by or on account of any obligation of the
Borrowers or any other Loan Party hereunder or under any other Loan Document
shall be made without deduction or withholding for any Taxes; provided that if
any applicable law requires the deduction or withholding of any Tax from any
such payment, then the applicable Withholding Agent shall make such deduction or
withholding and timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax or Other Tax, then the sum payable by the Borrowers or other
Loan Party, as applicable, shall be increased as necessary so that after making
all required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) the applicable
Recipient shall receive an amount equal to the sum it would have received had no
such deductions or withholdings been made.

 

(c)          In addition, without limiting the provisions of subsection (a) of
this Section, the Borrowers shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

(d)          The US Borrower shall indemnify each US Recipient and the Canadian
Borrowers shall jointly and severally indemnify each Canadian Recipient, in each
case within five (5) Business Days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid or payable by such Recipient
or required to be withheld or deducted from a payment to such Recipient
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the applicable Borrowers by the applicable Recipient
(with a copy to the Administrative Agent in the case of a Recipient other than
the Administrative Agent) shall be conclusive, absent manifest error.

 

(e)          As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by any Borrower or any other Loan Party to a Governmental Authority,
the Borrowers or other Loan Party, as applicable, shall deliver to the
applicable Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to such
Agent.

 

(f)          Tax Forms.

 

(i)          Any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent, on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), duly executed originals of IRS Form W-9 certifying, to the extent such
Lender is legally entitled to do so, that such Lender is exempt from U.S.
federal backup withholding tax.

 

(ii)         Any Lender that is a Foreign Person and that is entitled to an
exemption from or reduction of withholding tax under the Code or any treaty to
which the United States is a party with respect to payments under this Agreement
shall deliver to the Borrower Representative and the Administrative Agent, at
the time or times prescribed by applicable law, such properly completed and
executed documentation prescribed by applicable law or reasonably requested by
the Borrowers or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. Without limiting
the generality of the foregoing, each Lender that is a Foreign Person shall, to
the extent it is legally entitled to do so, (w) on or prior to the date such
Lender becomes a Lender under this Agreement, (x) on or prior to the date on
which any such form or certification expires or becomes obsolete, (y) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this subsection, and (z)
from time to time upon the reasonable request by the Borrowers or the
Administrative Agent, deliver to the Borrower Representative and the
Administrative Agent (in such number of copies as shall be requested by the
Borrowers or the Administrative Agent), whichever of the following is
applicable:

 



69

 

 

(A)         if such Lender is claiming eligibility for benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, duly executed originals of IRS Form W-8BEN-E,
or any successor form thereto, establishing an exemption from, or reduction of,
U.S. federal withholding tax pursuant to the “interest” article of such tax
treaty, and (y) with respect to any other applicable payments under any Loan
Document, duly executed originals of IRS Form W-8BEN-E, or any successor form
thereto, establishing an exemption from, or reduction of, U.S. federal
withholding tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(B)         duly executed originals of IRS Form W-8ECI, or any successor form
thereto, certifying that the payments received by such Lender are effectively
connected with such Lender’s conduct of a trade or business in the United
States;

 

(C)         if such Lender is claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, duly
executed originals of IRS Form W-8BEN-E, or any successor form thereto, together
with a certificate (a “U.S. Tax Compliance Certificate”) upon which such Lender
certifies that (1) such Lender is not a bank for purposes of Section
881(c)(3)(A) of the Code, or the obligation of the Borrowers hereunder is not,
with respect to such Lender, a loan agreement entered into in the ordinary
course of its trade or business, within the meaning of that Section, (2) such
Lender is not a 10% shareholder of the Borrowers within the meaning of Section
871(h)(3) or Section 881(c)(3)(B) of the Code, (3) such Lender is not a
controlled foreign corporation that is related to the Borrowers within the
meaning of Section 881(c)(3)(C) of the Code, and (4) the interest payments in
question are not effectively connected with a U.S. trade or business conducted
by such Lender; or

 

(D)         if such Lender is not the beneficial owner (for example, a
partnership or a participating Lender granting a typical participation), duly
executed originals of IRS Form W-8IMY, or any successor form thereto,
accompanied by IRS Form W-9, IRS Form W-8ECI, IRS Form W-8BEN-E, a U.S. Tax
Compliance Certificate, and/or other certification documents from each
beneficial owner, as applicable.

 

(iii)        Each Lender agrees that if any form or certification it previously
delivered under this Section expires or becomes obsolete or inaccurate in any
respect and such Lender is not legally entitled to provide an updated form or
certification, it shall promptly notify the Borrower Representative and the
Administrative Agent of its inability to update such form or certification.

 

(g)          If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower Representative and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Borrowers or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrowers or the Administrative Agent as may be necessary for
the Borrowers and the Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.

 



70

 

 

(h)          For purposes of determining withholding Taxes imposed under FATCA,
from and after the Closing Date, the Borrowers and the Administrative Agent
shall treat (and the Lenders party hereto hereby authorize the Administrative
Agent to treat) the US Revolving Loans outstanding and the US Revolving
Commitments in effect on the Closing Date as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section
1.1471-2T(b)(2)(i)(A)(1).

 

(i)          Notwithstanding anything to the contrary in this Section 4.13, in
the event of any conflict between this Section 4.13 and the Bond Documents with
respect to the obligations of the Loan Parties with respect to the payment or
indemnification of Taxes, Other Taxes and Indemnified Taxes and other matters
which are the subject of this Section 4.13, the applicable terms and conditions
of the Bond Documents shall control.

 

Section 4.14.       Residency of Canadian Lenders and Canadian Funding Agent

 

(a)          Each Canadian Lender represents and warrants to the Canadian
Borrowers, the Administrative Agent, and the Canadian Funding Agent that it is
(i) resident in Canada for purposes of the ITA or (ii) deemed to be resident in
Canada for purposes of Part XIII of the ITA in respect of any amounts paid or
credited to it under this Agreement. Each Canadian Lender further represents and
warrants to the Canadian Borrowers and the Agents that in respect of any amounts
paid or credited to it under this Agreement, such Canadian Lender will be
entitled to receive such amount free and clear of, and without any obligation on
the part of the Canadian Borrowers to make any withholding or deduction for or
on account of any taxes imposed by Canada or any subdivision or taxing authority
thereof. Each Canadian Lender covenants and agrees to promptly advise the
Canadian Borrowers and the Agents if either representation becomes incorrect in
any material respect, to cooperate with the Canadian Borrowers and the Agents
and to provide information necessary to determine the amount of any deduction or
withholding of taxes in respect of payments made to such Canadian Lender as
contemplated in Section 4.13. A Canadian Lender shall no longer be entitled to
receive any payment under Section 4.13 if (i) no Event of Default has occurred
and is continuing and (ii) such Canadian Lender ceases to be (i) resident in
Canada for purposes of the ITA or (ii) deemed to be resident in Canada for
purposes of Part XIII of the ITA in respect of any amounts paid or credited to
it under this Agreement.

 

(b)          The Canadian Funding Agent represents and warrants to the Canadian
Borrowers and the Administrative Agent that it is (i) resident in Canada for
purposes of the ITA or (ii) deemed to be resident in Canada for purposes of Part
XIII of the ITA in respect of any amounts paid or credited to it under this
Agreement. The Canadian Funding Agent further represents and warrants to the
Canadian Borrowers and the Administrative Agent that in respect of any amounts
paid or credited to it under this Agreement, the Canadian Funding Agent will be
entitled to receive such amount free and clear of, and without any obligation on
the part of the Canadian Borrowers to make any withholding or deduction for or
on account of any taxes imposed by Canada or any subdivision or taxing authority
thereof. The Canadian Funding Agent covenants and agrees to promptly advise the
Canadian Borrowers and the Administrative Agent if either representation becomes
incorrect in any material respect, and to cooperate with the Canadian Borrowers
and to provide information necessary to determine the amount of any deduction or
withholding of taxes in respect of payments made to such Canadian Lender as
contemplated in Section 4.13. The Canadian Funding Agent shall no longer be
entitled to receive any payment under Section 4.13 if it ceases to be (i)
resident in Canada for purposes of the ITA or (ii) deemed to be resident in
Canada for purposes of Part XIII of the ITA in respect of any amounts paid or
credited to it under this Agreement.

 



71

 

 

Section 4.15.       Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)          The Borrowers shall make each payment required to be made by them
hereunder (whether of principal, interest, fees, bond purchase obligations or
reimbursement of LC Disbursements, or of amounts payable under Sections 4.11,
4.12 or 4.13, or otherwise) prior to 12:00 noon (New York time) on the date when
due, in immediately available funds, free and clear of any defenses, rights of
set-off, counterclaim, or withholding or deduction of taxes. Any amounts
received after such time on any date may, in the discretion of the applicable
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
applicable Agent at its Payment Office, except payments to be made directly to
any Issuing Bank or Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 4.11, 4.12 and 4.13 and 13.3 shall be made
directly to the Persons entitled thereto. Each Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be made payable for the period of such
extension. All payments with respect to the principal, interest and fees related
to the US Commitments shall be made in US Dollars. All payments with respect to
the principal, interest and fees related to the Canadian Revolving Commitments
shall be made in Canadian Dollars.

 

(b)          If any US Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its US Loans, any principal of or interest on any Bonds or
Bond Purchase Obligations, or participations in US LC Disbursements or Swingline
Loans that would result in such US Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Credit Exposure and Bonds
(taken together for the purposes of this Section 4.15(b)), as applicable, and
accrued interest and fees thereon than the proportion received by any other
Lender with respect to its Revolving Credit Exposure and Bonds (taken together
for the purposes of this Section 4.15(b)), as applicable, then the US Lender
receiving such greater proportion shall: (x) purchase (for cash at face value)
Bonds owned by (or participations in the Bonds owned by), and participations in
the Revolving  Credit Exposure of, such other US Lenders and (y) make a
payment on behalf of the Canadian Borrowers to the Canadian Funding Agent  for
the benefit of the Canadian Lenders, in each case to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Credit Exposure and Bonds (taken together for the
purposes of this Section 4.15(b)); provided, that (i) if any such Bonds or
participations are purchased or payments are made and all or any portion of the
payment giving rise thereto is recovered, such purchases and payments shall be
rescinded and the purchase price  and payments restored to the extent of such
recovery, without interest, (ii) the provisions of this paragraph shall not be
construed to apply to any payment made by the US Borrower pursuant to and in
accordance with the express terms of this Agreement, any payment or any payment
obtained by a US Lender as consideration for the assignment of or sale of a
participation in any of its US  Revolving Credit Exposure and Bonds to any
assignee or participant, other than to any Loan Party or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply) and
(iii) notwithstanding the foregoing, the US Revolving Credit Exposure and Bonds
of the US Lender who exercised such right of set-off or counterclaim shall not
be reduced by the amount so allocated to the  payment of the Canadian Revolving
Credit Exposure. The Borrowers acknowledge and consent to the foregoing.  The US
Borrower agrees, to the extent  it may effectively do so under applicable law,
that any US Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the US  Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such US Lender
were a direct creditor of the US Borrower in the amount of such participation.

 



72

 

 

(c)          If any Canadian Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Canadian Revolving Loans or participations in Canadian LC
Disbursements that would result in such Canadian Lender receiving payment of a
greater proportion of the aggregate amount of its Canadian Revolving Loans and
participations in Canadian LC Disbursements and accrued interest thereon than
the proportion received by any other Canadian Lender, then the Canadian Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Canadian Revolving Loans and participations in Canadian LC
Disbursements of such other Canadian Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Canadian Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Canadian Revolving Loans and participations in Canadian LC
Disbursements; provided, that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Canadian Borrowers
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Canadian Lender as consideration for the assignment of or
sale of a participation in any of its Canadian Loans or participations in
Canadian LC Disbursements to any assignee or participant, other than to any Loan
Party or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each of the Canadian Borrowers consent to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Canadian Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Canadian Borrowers rights of set-off and
counterclaim with respect to such participation as fully as if such Canadian
Lender were a direct creditor of the Borrowers in the amount of such
participation.

 

(d)          Unless the Agents shall have received notice from the Borrower
Representative prior to the date on which any payment is due to either Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrowers
will not make such payment, the Agents may assume that the Borrowers have made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Banks, as the case may be,
the amount or amounts due. In such event, if the Borrowers have not in fact made
such payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the applicable Agent forthwith on demand the amount
so distributed to such Lender or such Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the applicable Agent, at the greater of the
Federal Funds Rate and a rate determined by the applicable Agent in accordance
with banking industry rules on interbank compensation.

 

(e)          If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.4(c), 2.4(d), 2.5(d), 2.5(e), 2.7(a), 3.5(d), 3.5(e),
4.15(c) or 13.3(d), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 



73

 

 

(f)          Notwithstanding anything herein to the contrary, any amount paid by
the Borrowers for the account of a Defaulting Lender with a US Revolving
Commitment under this Agreement (whether on account of principal, interest,
fees, reimbursement of LC Disbursements, indemnity payments or other amounts)
will be retained by the Administrative Agent in a segregated non-interest
bearing account until the Revolving Commitment Termination Date applicable to
such Defaulting Lender at which time the funds in such account will be applied
by the Administrative Agent, to the fullest extent permitted by law, in the
following order of priority: first to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent under this Agreement, second to
the payment of any amounts owing by such Defaulting Lender to any US Issuing
Bank and the Swingline Lender under this Agreement, third to the payment of
interest due and payable to the US Lenders hereunder that are not Defaulting
Lenders, ratably among them in accordance with the amounts of such interest then
due and payable to them, fourth to the payment of fees then due and payable to
the US Lenders hereunder that are not Defaulting Lenders, ratably among them in
accordance with the amounts of such fees then due and payable to them, fifth to
pay principal and unreimbursed US LC Disbursements then due and payable to the
US Lenders hereunder that are not Defaulting Lenders, ratably in accordance with
the amounts thereof then due and payable to them, sixth to the ratable payment
of other amounts then due and payable to the US Lenders hereunder that are not
Defaulting Lenders, seventh to reimburse the Borrowers for any expenses related
to the Cash Collateralization of the unreallocation portion (as such term is
defined below) of the US LC Exposure and Swingline Exposure of such Defaulting
Lender pursuant to Section 4.19(a)(2), and eighth to pay amounts owing under
this Agreement to such Defaulting Lender or as a court of competent jurisdiction
may otherwise direct.

 

(g)          Except to the extent otherwise set forth in this Agreement, all
payments to be made on the Bonds shall be made at such times and to such Persons
as set forth in the applicable Bond Indenture(s) and the other applicable Bond
Documents and shall be governed thereby for all purposes.

 

Section 4.16.       Waterfall

 

(a)          Subject to the provisions of this Agreement, all payments made by
or on behalf of the US Borrower before the exercise of any rights arising under
Article X shall be applied by the Administrative Agent in each instance in the
following order:

 

(i)          first, in payment of any amounts due and payable as and by way of
recoverable expenses hereunder;

 

(ii)         second, in payment of any interest, default interest or fees then
due and payable on or in respect of the US Loans and Incremental Bond Interest;

 

(iii)        third, in repayment of any principal amounts of the US Loans; and

 

(iv)        fourth, in payment of any other US Obligations then due and payable
by the Borrowers hereunder or in connection herewith.

 

(b)          Subject to the provisions of this Agreement, all payments made with
respect to Canadian Loans before the exercise of any rights arising under
Article X shall be applied by the Canadian Funding Agent in each instance in the
following order:

 

(i)          first, in payment of any amounts due and payable as and by way of
recoverable expenses hereunder;

 

(ii)         second, in payment of any interest, default interest or fees then
due and payable on or in respect of the Canadian Loans;

 

(iii)        third, in repayment of any principal amounts of the Canadian Loans;
and

 

(iv)        fourth, in payment of any other Canadian Obligations then due and
payable by the Borrowers hereunder or in connection herewith.

 



74

 

 

(c)          Subject to the provisions of this Agreement, all payments made with
respect to the Bonds before the exercise of any rights arising under Article X
shall be applied by the applicable Bond Indenture Trustee in accordance with the
terms of the Bond Documents.

 

(d)          All payments made by or on behalf of the US Borrower after the
exercise of any rights arising under Article X shall be applied by the
Administrative Agent in each instance in the following order:

 

(i)          first, in payment of the reasonable costs and expenses of any
realization against the US Borrower or of its property and assets, including the
reasonable out-of-pocket expenses of the Agents, the Issuing Banks and Lenders
and the reasonable fees and out-of-pocket expenses of counsel, consultants and
other advisers employed in connection therewith and in payment of all costs and
expenses incurred by the Agents, the Issuing Banks and Lenders in connection
with the administration and enforcement of this Agreement or the other Loan
Documents, to the extent that those funds, costs and expenses shall not have
been reimbursed to the Agents, the Issuing Banks and Lenders;

 

(ii)         second, in payment of any interest, default interest or fees then
due and payable on or in respect of the Loans, and any interest or default
interest then due and payable on or in respect of the Bond Purchase Obligations;

 

(iii)        third, to the aggregate outstanding principal amount of the Loans,
the US LC Exposure, the principal component of the Bond Purchase Obligations,
the Bank Product Obligations and the Net Mark-to-Market Exposure of the Hedging
Obligations that constitute Obligations, until the same shall have been paid in
full, allocated pro rata among the holders of the applicable Obligations based
on their respective pro rata shares of the aggregate amount of such Loans, US LC
Exposure, Bond Purchase Obligations, Bank Product Obligations and Net
Mark-to-Market Exposure of such Hedging Obligations;

 

(iv)        fourth, to the payment of any other Obligations outstanding under
this Agreement and all other Loan Documents; and

 

(v)         fifth, the return of the balance, if any, to the US Borrower or such
other person or persons who may be entitled at law or, in each case, their
respective successors or assigns, or as a court of competent jurisdiction may
otherwise direct.

 

(e)          All payments made by or on behalf of the Canadian Borrowers after
the exercise of any rights arising under Article X shall be applied by the
Canadian Funding Agent in each instance in the following order:

 

(i)          first, in payment of the reasonable costs and expenses of any
realization against a Canadian Borrower or of its property and assets, including
the reasonable out-of-pocket expenses of the Canadian Funding Agent, the
Canadian Issuing and Canadian Lenders and the reasonable fees and out-of-pocket
expenses of counsel, consultants and other advisers employed in connection
therewith and in payment of all costs and expenses incurred by the Canadian
Funding Agent, the Canadian Issuing Bank and the Canadian Lenders in connection
with the administration and enforcement of this Agreement or the other Loan
Documents, to the extent that those funds, costs and expenses shall not have
been reimbursed to the Canadian Funding Agent, the Canadian Issuing Bank and the
Canadian Lenders;

 



75

 

 

(ii)         second, in payment of any interest, default interest or fees then
due and payable on or in respect of the Canadian Loans;

 

(iii)        third, in repayment of any principal amounts of the Canadian Loans;

 

(iv)        fourth, to the payment of any other Canadian Obligations outstanding
under this Agreement and under any other agreements applicable to outstanding
Canadian Loans by a Canadian Borrower; and

 

(v)         fifth, the return of the balance, if any, to a Canadian Borrower or
such other person or persons who may be entitled at law or, in each case, their
respective successors or assigns, or as a court of competent jurisdiction may
otherwise direct.

 

Section 4.17.       Increase of Commitments; Additional Lenders.

 

(a)          At any time before (x) the Revolving Commitment Termination Date or
(y) the Bond Mandatory Put Date, as applicable, so long as no Event of Default
has occurred and is continuing, the Borrower Representative may, upon at least
30 days’ written notice to the Administrative Agent (or such shorter period as
the Administrative Agent may consent in its sole discretion), propose to
increase the Revolving Commitments and/or Bond Purchase Commitments by an
aggregate amount not to exceed $500,000,000 (the amount of any such increase,
the “Additional Commitment Amount”), of which up to $50,000,000 may be applied
to increase the Canadian Revolving Commitments. No Lender (or any successor
thereto) shall have any obligation to increase its Commitments or its other
obligations under this Agreement and the other Loan Documents, and any decision
by a Lender to increase its Commitments shall be made in its sole discretion
independently from any other Lender.

 

(b)          The Borrower Representative may designate the banks and other
financial institutions (which may be, but need not be, one or more of the
existing Lenders) to provide the incremental Commitments; provided, however,
that any new bank or financial institution that is not already a Lender (each,
an “Additional Lender”) must be acceptable to the Administrative Agent, and, in
the case of an increase in the Canadian Revolving Commitments, the Canadian
Issuing Bank and the Canadian Funding Agent, and in the case of an increase in
the US Revolving Commitments, the Swingline Lender and the US Issuing Bank,
which acceptances will not be unreasonably withheld or delayed. The sum of the
increases in the Commitments of the existing Lenders pursuant to this subsection
(b) plus the Commitments of the Additional Lenders shall not in the aggregate
exceed the unsubscribed amount of the Additional Commitment Amount.

 

(c)          An increase in the aggregate amount of the Commitments pursuant to
this Section 4.17 shall be subject to the following conditions:

 

(i)          the receipt by the Administrative Agent of a supplement or joinder
in form and substance satisfactory to the Administrative Agent executed by the
Borrowers, by each Additional Lender and by each other Lender whose Commitment
is to be increased, setting forth the new Commitments of such Lenders and
setting forth the agreement of each Additional Lender to become a party to this
Agreement and to be bound by all the terms and provisions hereof, and such
evidence of appropriate corporate authorization on the part of the Borrowers
with respect to the increase in the Commitments and such opinions of counsel for
the Loan Parties with respect to the increase in the Commitments as the
Administrative Agent may reasonably request;

 

(ii)         the satisfaction of all conditions to each credit event set forth
in Section 5.2; and

 



76

 

 

(iii)        the Borrowers shall be in compliance with each of the financial
covenants set forth in Article VIII after giving pro forma effect to such
increase in Commitments (assuming such incremental Commitments are fully funded
for purposes of this clause).

 

(d)          Any Additional Commitment Amount in respect of Revolving
Commitments shall be on the same terms (including as to pricing and maturity
dates) as the Revolving Commitments in effect on the Closing Date, except that
upfront fees on such additional Revolving Commitments may be different than the
upfront fees on the Revolving Commitments in effect on the Closing Date. Any
Additional Commitment Amount in respect of a Bond Purchase Commitment shall be
on terms consistent with the Bond Purchase Commitments in effect on the Closing
Date, except that (x) upfront fees on such additional Bond Purchase Commitment
may be different than the upfront fees on the Bond Purchase Commitments in
effect on the Closing Date, and interest rates on such additional Bonds shall
not exceed the equivalent amounts applicable to the Bonds of the equivalent type
purchased on the Closing Date by more than 0.50% per annum, (y) the final Bond
Mandatory Put Date for any new series of Bonds purchased thereunder may be later
than the Bond Mandatory Put Date for the Bonds purchased on the Closing Date and
(z) the weighted average life to maturity of any new series of Bonds purchased
thereunder may be later than the weighted average life to maturity of the Bonds
purchased on the Closing Date. The proceeds of such additional Bond Purchase
Commitment must be used to purchase additional Tax-Exempt Bonds acceptable to
the Administrative Agent and the Bond Purchasers in respect of such additional
Bond Purchase Commitment. Each such Additional Commitment Amount, shall, on the
date of the effectiveness of the applicable increase, be added to the then
existing Commitments, and, except as provided in this clause (d), all extensions
of credit pursuant thereto shall have the same terms as those that apply to the
extensions of credit pursuant to the existing Commitments.

 

(e)          Upon the acceptance of any such supplement or joinder referred to
in clause (c) above by the Administrative Agent, the Aggregate Revolving
Commitment Amount or Aggregate Bond Purchase Commitment Amount shall
automatically be increased by the amount of the Commitments added through such
supplement or joinder, and Schedule II shall automatically be deemed amended to
reflect the Commitments of all Lenders after giving effect to the addition of
such Commitments (and upon request of any party, the Administrative Agent will
promptly circulate the updated Schedule II to all parties hereto).

 

(f)          Upon any increase in the aggregate amount of the US Revolving
Commitments pursuant to this Section 4.17 that is not pro rata among all US
Revolving Lenders, (x) within five (5) Business Days, in the case of any Base
Rate Loans then outstanding, and at the end of the then current Interest Period
with respect thereto, in the case of any Eurodollar Loans then outstanding, the
US Borrower shall prepay such Loans in their entirety and, to the extent the US
Borrower elects to do so and subject to the conditions specified in Article V,
the US Borrower shall reborrow US Revolving Loans from the US Lenders in
proportion to its respective US Revolving Commitments after giving effect to
such increase, until such time as all outstanding US Revolving Loans are held by
the US Revolving Lenders in proportion to their respective US Revolving
Commitments after giving effect to such increase and (y) effective upon such
increase, the amount of the participations held by each US Revolving Lender in
each US Letter of Credit then outstanding shall be adjusted automatically such
that, after giving effect to such adjustments, the US Revolving Lenders shall
hold participations in each such US Letter of Credit in proportion to their
respective US Revolving Commitments.

 



77

 

 

(g)          Upon any increase in the aggregate amount of the Canadian Revolving
Commitments pursuant to this Section 4.17 that is not pro rata among all
Canadian Lenders, (x) within five (5) Business Days, in the case of any Canadian
Prime Rate Loans then outstanding, the Canadian Borrowers shall prepay such
Loans in their entirety and, to the extent the Canadian Borrowers elect to do so
and subject to the conditions specified in Article V, the Canadian Borrowers
shall reborrow Loans from the Canadian Lenders in proportion to their respective
Canadian Revolving Commitments after giving effect to such increase, until such
time as all outstanding Canadian Prime Rate Loans are held by the Canadian
Lenders in proportion to their respective Canadian Revolving Commitments after
giving effect to such increase and (y) effective upon such increase, the amount
of the participations held by each Canadian Lender in each Canadian Letter of
Credit then outstanding shall be adjusted automatically such that, after giving
effect to such adjustments, the Canadian Lenders shall hold participations in
each such Canadian Letter of Credit in proportion to their respective Canadian
Revolving Commitments.

 

Section 4.18.      Mitigation of Obligations; Replacement of Lenders. If any
Lender requests compensation under Section 4.11, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.13, then such Lender shall use
reasonable efforts to designate a different Applicable Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the sole
judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable under Section 4.11 or Section 4.13, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
jointly and severally agree to pay all reasonable and documented out-of-pocket
costs and expenses incurred by any Lender in connection with such designation or
assignment.

 

If (i) any Lender requests compensation under Section 4.11, or (ii) if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 4.13,
or (iii) in connection with any proposed amendment, modification, termination,
waiver or consent with respect to any of the provisions hereof as contemplated
by Section 13.2, the consent of Required Lenders shall have been obtained but
the consent of one or more of such other Lenders (each a “Non-Consenting
Lender”) whose consent is required shall not have been obtained, then the
Borrowers may, at their sole expense and effort, upon notice from the Borrower
Representative to such Lender and the Administrative Agent, require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions set forth in Section 13.4), all of its interests, rights (other
than its existing rights to payments pursuant to Section 4.11 or 4.13, as
applicable) and obligations under this Agreement to an assignee permitted under
Section 13.4 that shall assume such obligations (which assignee may be another
Lender) (a “Replacement Lender”); provided that (i) such Lender shall have
received payment in full of the unpaid principal amount of all Loans and Bonds
owed to or held by it, all accrued and unpaid interest thereon, accrued fees and
all other amounts payable to it hereunder and under the Bond Documents, (ii) in
the case of any assignment resulting from a claim for compensation under
Section 4.11 or payments required to be made pursuant to Section 4.13, such
assignment will result in a reduction in such compensation or payments, (iii) in
the case of a Non-Consenting Lender, each Replacement Lender shall consent, at
the time of such assignment, to each matter in respect of which such terminated
Lender was a Non-Consenting Lender and (iv) such assignment does not conflict
with applicable law. A Lender shall not be required to make any such assignment
and delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply. Each Lender agrees that if it is replaced
pursuant to this Section 4.18, it shall execute and deliver to the
Administrative Agent an Assignment and Acceptance to evidence such sale and
purchase and shall deliver to the Administrative Agent any promissory note (if
the assigning Lender’s Loans are evidenced by promissory notes) and Bonds
subject to such Assignment and Acceptance; provided that the failure of any
Lender replaced pursuant to this Section 4.18 to execute an Assignment and
Acceptance or deliver such promissory notes or Bonds shall not render such sale
and purchase (and the corresponding assignment) invalid and such assignment
shall be recorded in the Register and the promissory notes and Bonds (to the
extent permitted under the terms of the Bond Documents) shall be deemed
cancelled upon such failure. Each Lender hereby irrevocably appoints the
Administrative Agent (such appointment being coupled with an interest) as such
Lender’s attorney-in-fact, with full authority in the place and stead of such
Lender and in the name of such Lender, from time to time in the Administrative
Agent’s discretion, with prior written notice to such Lender, to take any action
and to execute any such Assignment and Acceptance or other instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this clause (b).

 



78

 

 

Section 4.19.       Reallocation and Cash Collateralization of Defaulting Lender
Commitment.

 

(a)          If a US Revolving Lender becomes, and during the period it remains,
a Defaulting Lender, the following provisions shall apply, notwithstanding
anything to the contrary in this Agreement:

 

(1)         the US LC Exposure and Swingline Exposure of such Defaulting Lender
will, subject to the limitation in the proviso below, automatically be
reallocated (effective on the day such US Revolving Lender becomes a Defaulting
Lender) among the Non-Defaulting Lenders pro rata in accordance with their
respective US Revolving Commitments (calculated as if the Defaulting Lender’s US
Revolving Commitment was reduced to zero and each Non-Defaulting Lender’s US
Revolving Commitment had been increased proportionately); provided that (a) the
sum of each Non-Defaulting Lender’s total US Revolving Credit Exposure may not
in any event exceed the US Revolving Commitment of such Non-Defaulting Lender as
in effect at the time of such reallocation, (b) no Default or Event of Default
has occurred and is continuing and (c) neither such reallocation nor any payment
by a Non-Defaulting Lender pursuant thereto will constitute a waiver or release
of any claim the US Borrower, the Administrative Agent, any US Issuing Bank, the
Swingline Lender or any other Lender may have against such Defaulting Lender or
cause such Defaulting Lender to be a Non-Defaulting Lender; and

 

(2)         to the extent that any portion (the “unreallocated portion”) of the
US LC Exposure and Swingline Exposure of any Defaulting Lender cannot be
reallocated pursuant to clause (1) for any reason, the US Borrower will, not
later than two (2) Business Days after demand by the Administrative Agent (at
the direction of the applicable US Issuing Bank and/or the Swingline Lender),
(a) Cash Collateralize the obligations of the US Borrower to such Issuing Bank
or Swingline Lender in respect of such US LC Exposure or Swingline Exposure, as
the case may be, in an amount at least equal to the aggregate amount of the
unreallocated portion of the US LC Exposure and Swingline Exposure of such
Defaulting Lender, or (b) in the case of such Swingline Exposure, prepay and/or
Cash Collateralize in full the unreallocated portion thereof, or (c) make other
arrangements satisfactory to the Administrative Agent, the US Issuing Banks and
the Swingline Lender in their sole discretion to protect them against the risk
of non-payment by such Defaulting Lender.

 

(b)          If the US Borrower, the Administrative Agent, the US Issuing Banks
and the Swingline Lender agree in writing in their discretion that any
Defaulting Lender has ceased to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, the US LC
Exposure and the Swingline Exposure of the other US Lenders shall be readjusted
to reflect the inclusion of such Lender’s Commitment, and such US Lender will
purchase at par such portion of outstanding US Revolving Loans of the other US
Lenders and/or make such other adjustments as the Administrative Agent may
determine to be necessary to cause the US Revolving Credit Exposure of the US
Lenders to be on a pro rata basis in accordance with their respective US
Revolving Commitments, whereupon such US Lender will cease to be a Defaulting
Lender and will be a Non-Defaulting Lender (and such US Revolving Credit
Exposure of each US Lender will automatically be adjusted on a prospective basis
to reflect the foregoing). If any cash collateral has been posted with respect
to the US LC Exposure or Swingline Exposure of such Defaulting Lender, the
Administrative Agent will promptly return such cash collateral to the US
Borrower; provided that no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of the US Borrower while such
US Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such US Lender’s having
been a Defaulting Lender.

 



79

 

 

Section 4.20.      Borrower Representative. Each Borrower hereby designates the
Borrower Representative as its representative and agent on its behalf for the
purposes of (a) issuing any borrowing notices and conversion/continuation
notices, and delivering certificates required under the Loan Documents, (b)
giving instructions with respect to the disbursement of the proceeds of the
Loans and the Bonds, (c) selecting interest rate options, (d) giving and
receiving all other notices and consents hereunder or under any of the other
Loan Documents and (e) taking all other actions (including in respect of
compliance with covenants) on behalf of any Borrower or Borrowers under the Loan
Documents. The Borrower Representative hereby accepts such appointment. Each
Agent and each Lender may regard any notice or other communication pursuant to
any Loan Document from the Borrower Representative as a notice or communication
from each and all Borrowers, and may give any notice or communication required
or permitted to be given to any Borrower or Borrowers hereunder to the Borrower
Representative on behalf of such Borrower or Borrowers. Each Borrower agrees
that each notice, election, representation and warranty, covenant, agreement and
undertaking made on its behalf by the Borrower Representative shall be deemed
for all purposes to have been made by such Borrower and shall be binding upon
and enforceable against such Borrower to the same extent as if the same had been
made directly by such Borrower.

 

ARTICLE V

CONDITIONS PRECEDENT TO LOANS, PURCHASE OF BONDS AND LETTERS OF CREDIT

 

Section 5.1.        Conditions To Effectiveness. The obligations of the Lenders
(including the Swingline Lender) to make Loans and purchase Bonds and provide
any other credit accommodation hereunder and the obligation of the Issuing Banks
to issue any Letters of Credit hereunder shall not become effective until the
date on which each of the following conditions is satisfied (or waived in
writing in accordance with Section 13.2).

 

(a)          The Administrative Agent shall have received payment of all fees
and other amounts due and payable on or prior to the Closing Date, including
reimbursement or payment of other fees and all out-of-pocket expenses of the
Administrative Agent and the Joint Lead Arrangers (including reasonable fees,
charges and disbursements of counsel to the Administrative Agent and one counsel
to the Canadian Funding Agent) required to be reimbursed or paid by the
Borrowers hereunder, under the Fee Letter or under any other Loan Document and
under any agreement with the Administrative Agent or the Joint Lead Arrangers.

 

(b)          (x) No Default or Event of Default shall exist under any of the
Loan Documents or the Bond Documents, (y) all representations and warranties of
each Loan Party set forth in the Loan Documents are true and correct and (z)
since December 31, 2014, there shall have been no change which has had or could
reasonably be expected to have a Material Adverse Effect.

 

(c)          The Administrative Agent (or its counsel) shall have received the
following, each in form and substance satisfactory to the Administrative Agent:

 



80

 

 

(i)          a counterpart of this Agreement signed by or on behalf of the
Borrowers, the Administrative Agent, the Canadian Funding Agent, and the
Lenders, or written evidence satisfactory to the Administrative Agent (which may
include telecopy or electronic mail transmission of a signed signature page of
this Agreement or such amendment, as the case may be) that such party has signed
a counterpart of this Agreement or such amendment, as the case may be;

 

(ii)         the Fee Letter, duly executed by the Borrowers, the Administrative
Agent and SunTrust Robinson Humphrey, Inc.

 

(iii)        the Guaranty Agreement duly executed by the Guarantors on the date
hereof; and a supplement to this Agreement by ITT NTL, Inc. to become a
Guarantor of the Canadian Borrower Guarantor Obligations;

 

(iv)        the Notice of Borrowing duly executed by the Borrowers;

 

(v)         the Funds Disbursement Letter duly executed by the Borrowers;

 

(vi)        the Closing Date Existing Debt shall have been repaid and/or
terminated in full to the satisfaction of the Administrative Agent and the
Administrative Agent shall have received executed payoff letters and other
documents reasonably satisfactory to the Administrative Agent in respect of the
foregoing, including cancellation and return of letters of credit issued under
the Existing Credit Agreement that backstop any Bonds to be purchased hereunder,
concurrently with closing;

 

(vii)       a certificate of the Secretary or Assistant Secretary of each Loan
Party, attaching and certifying copies of its bylaws and of the resolutions of
its board of directors, or partnership agreement or limited liability company
agreement, or comparable organizational documents and authorizations,
authorizing the execution, delivery and performance of the Loan Documents and
Bond Documents to which it is a party and certifying the name, title and true
signature of each officer of such Loan Party executing the Loan Documents and
Bond Documents to which it is a party;

 

(viii)      certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with a certificate of good
standing or existence, as may be available from the Secretary of State (or
equivalent) of the jurisdiction of organization of such Loan Party;

 

(ix)         a favorable written opinion of White & Case LLP, primary counsel to
the Loan Parties, a favorable written opinion of McCarthy Tétrault LLP, Canadian
counsel to the Canadian Borrowers, a favorable written opinion of Adams and
Reese LLP, bond counsel to the Loan Parties, a favorable written opinion of
McCarter & English, LLP, bond counsel to the Loan Parties, a favorable written
opinion of Coleman, Johnson, Artigues & Jurisich, LLC, Louisiana counsel to the
Loan Parties, a favorable written opinion of Phelps Dunbar, LLP, Louisiana
counsel to the Loan Parties, in each case addressed to the Administrative Agent,
Issuing Banks and each of the Lenders, and covering such matters relating to the
Loan Parties, the Loan Documents, the Bond Documents and the transactions
contemplated therein as the Administrative Agent or the Required Lenders shall
reasonably request;

 

(x)          an officer’s certificate, dated the Closing Date and signed by a
Responsible Officer of the Loan Parties, certifying that the conditions set
forth in Section 5.1(b), Section 5.1(c)(xvii) and Section 5.2 have been
satisfied;

 



81

 

 

(xi)         certified copies of all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any Requirement of Law, or by any Contractual Obligation of each
Loan Party, in connection with the execution, delivery, performance, validity
and enforceability of the Loan Documents, the Bond Documents or any of the
transactions contemplated thereby, and such consents, approvals, authorizations,
registrations, filings and orders shall be in full force and effect and all
applicable waiting periods shall have expired or been terminated, and no
investigation or inquiry by any Governmental Authority regarding the Commitments
or any transaction being financed with the proceeds thereof shall be ongoing, or
certification that no such consents, approvals, authorizations, registrations
and filings and orders are required;

 

(xii)        copies of (A) the internally prepared quarterly financial
statements of the Loan Parties and their Subsidiaries on a consolidated basis
for each Fiscal Quarter ended after December 31, 2014 and at least 45 days prior
to the Closing Date, (B) the audited pro forma consolidated financial statements
for the Loan Parties and their Subsidiaries for the Fiscal Years ending December
31, 2012, December 31, 2013, and December 31, 2014 and (C) and financial
projections in reasonable detail prepared on an annual basis for the Fiscal
Years 2015 through 2020;

 

(xiii)       receipt by the Administrative Agent and Bond Purchasers of executed
Bonds issued in the names of the Bond Purchasers in the increments set forth on
Schedule III which Bonds shall have been authenticated by the applicable Bond
Trustees and delivered to the Bond Purchasers (and all conditions set forth in
the Bond Documents with respect thereto shall have been satisfied in all
respects), together with copies of the Bond Indentures, all supplements thereto
executed in connection with this Agreement and the transactions contemplated
hereby, all bill of sale and transfer documents with respect to transfer of the
Bonds from the third parties holding such Bonds prior to the Closing Date, and
all other Bond Documents, in each case, in form and substance satisfactory to
the Administrative Agent and the Joint Lead Arrangers and certified by a
Responsible Officer of the US Borrower (including the Bond Indentures and the
other applicable Bond Documents shall permit the Bonds to be issued in
denominations of $250,000 (or such lesser amount as the Joint Lead Arrangers
shall determine));

 

(xiv)      receipt by the Joint Lead Arrangers of executed copies of investment
letters from each Bond Purchaser addressed to the Industrial Development Board
of the Parish of Ascension, Louisiana, the Louisiana Public Facilities Authority
or the New Jersey Economic Development Authority, as applicable, and the
applicable Subsidiaries of the US Borrower substantially in form of Exhibit
5.1(c) or otherwise agreed to by the Administrative Agent;

 

(xv)       receipt by the Administrative Agent of a copy of the Management
Agreement certified by a Responsible Officer of the US Borrower;

 

(xvi)      issuance of $600,000,000 of privately placed senior unsecured notes
(the “Senior Notes”) by the US Borrower pursuant to a senior note purchase
agreement and related definitive documentation (collectively, the “Senior Note
Documents”), that contains terms (including representations and warranties,
covenants and events of default) that are not more restrictive to the US
Borrower and its Subsidiaries than the terms under this Agreement and which is
not more favorable to the noteholders than this Agreement is to the Lenders
(excluding matters related to pricing or amortization); and receipt by the
Administrative Agent of executed copies of such senior note purchase agreement
and related definitive documentation in connection with such issuance, certified
by a Responsible Officer of the US Borrower;

 



82

 

 

(xvii)     the consummation of contribution of all the Capital Stock that IMTT
Holdings holds in each and all of its existing direct and indirect Subsidiaries
(other than ITT Holdings LLC) from IMTT Holdings to ITT Holdings LLC;

 

(xviii)    the interests of Macquarie Terminal Holdings LLC in the Intercompany
Loan shall be transferred to US Borrower pursuant to documentation satisfactory
to the Administrative Agent, with the effect that all obligations of
International Tank Terminal LLC and ITT-Storage Inc. (and any other Loan Party)
under the Intercompany Loan shall be due and owing to the US Borrower; and

 

(xix)       all documentation and other information that the Administrative
Agent requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)).

 

Without limiting the generality of the provisions of this Section 5.1, for
purposes of determining compliance with the conditions specified in this Section
5.1, each Lender that executes this Agreement shall be deemed to have consented
to, approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

Section 5.2.        Each Credit Event. The obligation of each Lender to make a
Loan, to purchase any Bonds or to provide any other credit accommodation and of
the Issuing Banks to issue, amend, renew or extend any Letter of Credit is
subject to the satisfaction of the following conditions:

 

(a)          at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall exist;

 

(b)          at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, all representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct in all material respects
on and as of the date of such Borrowing or the date of issuance, amendment,
extension or renewal of such Letter of Credit, in each case before and after
giving effect thereto, other than representations or warranties which relate to
an earlier date, in which case such representations and warranties shall have
been true and correct on such earlier date; and

 

(c)          with respect to any Borrowing under the Revolving Commitments, the
applicable Borrower shall have delivered the required Notice of US Revolving
Borrowing or Notice of Canadian Prime Rate Borrowing.

 

Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section 5.2.

 

In addition to the other conditions precedent herein set forth, if any US Lender
is a Defaulting Lender at the time of and immediately after giving effect to
such Borrowing or the issuance, amendment, renewal or extension of such Letter
of Credit, as applicable, set forth in this Section 5.2, no US Issuing Bank will
be required to issue, amend or increase any US Letter of Credit and the
Swingline Lender will not be required to make any Swingline Loans, unless they
are satisfied that 100% of the related US LC Exposure and Swingline Exposure is
fully covered or eliminated by any combination satisfactory to the relevant US
Issuing Bank or the Swingline Lender, as the case may be, of the following:

 



83

 

 

(i)          in the case of a Defaulting Lender, the US LC Exposure and
Swingline Exposure of such Defaulting Lender is reallocated, as to outstanding
and future US Letters of Credit and Swingline Exposure, to the Non-Defaulting
Lenders as provided in Section 4.19(a)(1) above; and

 

(ii)         in the case of a Defaulting Lender, without limiting the provisions
of Section 4.19(a)(2), the US Borrower Cash Collateralizes its reimbursement
obligations in respect of such US Letter of Credit or Swingline Loan in an
amount at least equal to the aggregate amount of the unreallocated obligations
(contingent or otherwise) of such Defaulting Lender in respect of such Letter of
Credit or Swingline Loan, or the US Borrower makes other arrangements
satisfactory to the Administrative Agent, the US Issuing Banks and the Swingline
Lender, as the case may be, in their sole discretion to protect them against the
risk of non-payment by such Defaulting Lender or potential Defaulting Lender;

 

(iii)        in the case of a Defaulting Lender, the US Borrower agrees that the
face amount of such requested US Letter of Credit or the principal amount of
such requested Swingline Loan will be reduced by an amount equal to the
unreallocated, non-Cash Collateralized portion thereof as to which such
Defaulting Lender would otherwise be liable, in which case the obligations of
the Non-Defaulting Lenders in respect of such US Letter of Credit or such
Swingline Loan will, subject to the limitation in the proviso below, be on a pro
rata basis in accordance with the Revolving Commitments of the Non-Defaulting
Lenders, and the pro rata payment provisions of Section 4.15 will be deemed
adjusted to reflect this provision; provided that the sum of each Non-Defaulting
Lender’s total US Revolving Credit Exposure may not in any event exceed the US
Revolving Commitment of such Non-Defaulting Lender as in effect at the time of
such reduction

 

provided, however that (a) the sum of each Non-Defaulting Lender’s Revolving
Credit Exposure may not in any event exceed its Revolving Commitment, and (b)
neither any such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto nor any such Cash Collateralization or reduction will
constitute a waiver or release of any claim the US Borrower, the Administrative
Agent, any US Issuing Bank, the Swingline Lender or any other US Lender may have
against such Defaulting Lender, or cause such Defaulting Lender to be a
Non-Defaulting Lender.

 

Section 5.3.         Delivery of Documents. All of the Loan Documents, Bond
Documents, certificates, legal opinions and other documents and papers referred
to in this Article V, unless otherwise specified, shall be delivered to the
Administrative Agent for the account of each of the Lenders and in sufficient
counterparts or copies for each of the Lenders and shall be in form and
substance satisfactory in all respects to the Administrative Agent.

 

Section 5.4.        Closing Date. It is understood and agreed that
notwithstanding anything to the contrary, if the Closing Date does not occur
prior to May 31, 2015, this Agreement, including the Commitments, Lenders’
obligations to make a Loan, to purchase any Bond or to provide any other credit
accommodation and Issuing Banks’ obligations to issue, amend, renew or extend
any Letter of Credit, shall automatically terminate and be of no further force
and effect, all without any requirement of notice or other action by any Person;
provided that the provisions of this Agreement expressed in Section 13.9 as
surviving the termination shall survive such termination and remain in full
force and effect.

 



84

 



 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

The Borrowers represent and warrant to the Agents and each Lender as follows:

 

Section 6.1.         Existence; Power. Each of the Loan Parties and their
Subsidiaries (i) is duly organized, validly existing and in good standing as a
corporation, partnership or limited liability company under the laws of the
jurisdiction of its organization, (ii) has all requisite power and authority to
carry on its business as now conducted, and (iii) is duly qualified to do
business, and is in good standing, in each jurisdiction where such qualification
is required, except where a failure to be so qualified could not reasonably be
expected to result in a Material Adverse Effect. Each Loan Party has the
corporate, limited liability company, or partnership power and authority to own
or hold under lease the properties it purports to own or hold under lease, and
to transact the business it transacts and proposes to transact.

 

Section 6.2.         Organizational Power; Authorization. The execution,
delivery and performance by each Loan Party of the Loan Documents and Bond
Documents to which it is a party are within such Loan Party’s organizational
powers and have been duly authorized by all necessary organizational and, if
required, shareholder, partner or member, action. This Agreement has been duly
executed and delivered by the Borrowers, and constitutes, and each other Loan
Document and each other Bond Document to which any Loan Party is a party, when
executed and delivered by such Loan Party, will constitute, valid and binding
obligations of the Borrowers or such Loan Party (as the case may be),
enforceable against it in accordance with their respective terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

 

Section 6.3.         Governmental Approvals; No Conflicts. The execution,
delivery and performance by the Borrowers of this Agreement, and by each Loan
Party of the other Loan Documents and Bond Documents to which it is a party (a)
do not require any consent or approval of, registration or filing with, or any
action by, any Governmental Authority, except those as have been obtained or
made and are in full force and effect, or where the failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, (b) will not violate any Requirements of Law applicable
to any Loan Parties or any judgment, order or ruling of any Governmental
Authority except where any such violation, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect, (c) will not
violate or result in a default under any indenture, material agreement or other
material instrument binding on any Loan Parties or any of their assets or give
rise to a right thereunder to require any payment to be made by any Loan Parties
except where any such violation or default, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect, (d) will not
result in the creation or imposition of any Lien on any asset of any Loan Party
and (e) will not contravene, result in any breach of, or constitute a default
under any limited liability company or corporate charter, operating agreement or
by-laws or any other legal entity organizational documents or members or
shareholders agreement or similar agreement.

 

Section 6.4.         Financial Statements. The Borrowers have furnished to each
Lender the audited consolidated balance sheet of the Loan Parties and their
Subsidiaries as of December 31, 2014 and the related consolidated statements of
income, shareholders’ equity and cash flows for the Fiscal Year then ended
audited by KPMG, LLP, certified by a Responsible Officer. Such financial
statements fairly present in all material respects the consolidated financial
condition of the Loan Parties and their Subsidiaries as of such dates and the
consolidated results of operations for such periods in conformity with GAAP
consistently applied. As of the Closing Date, the Borrowers and their
Subsidiaries do not have any material liabilities that are not disclosed in such
financial statements for the periods covered thereunder or has otherwise been
disclosed to the Joint Lead Arrangers prior to the date hereof.

 



85

 

 

Section 6.5.         Litigation and Environmental Matters.

 

(a)          No litigation, investigation or proceeding of or before any
arbitrators or Governmental Authorities is pending against or, to the knowledge
of the Borrowers, threatened against or affecting any Loan Parties (i) as to
which there is a reasonable possibility of an adverse determination that could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect or (ii) which in any manner draws into question the
validity or enforceability of this Agreement, any other Loan Document or any
Bond Document.

 

(b)          Except for the matters set forth on Schedule 6.5, none of the Loan
Parties (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability, in each case with
respect to Environmental Liabilities that could reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

 

Section 6.6.         Compliance with Laws and Agreements. The Loan Parties and
their Subsidiaries are in compliance with all Requirements of Law and all
judgments, decrees and orders of any Governmental Authority except where
non-compliance, either singly or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Loan Parties are in
compliance with all indentures, agreements or other instruments binding upon it
or its properties, except where non-compliance, either singly or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 6.7.         Investment Company Act, Etc. None of the Loan Parties is
(a) an “investment company”, as such term is defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended, or the Federal
Power Act, as amended, or (b) otherwise subject to any other regulatory scheme
(x) limiting its ability to incur debt or requiring any approval or consent from
or registration or filing with, any Governmental Authority in connection
therewith or (y) which may otherwise render any of the Loan Documents or all or
any portion of the Obligations unenforceable.

 

Section 6.8.         Taxes. The Loan Parties and each other Person for whose
taxes any Loan Party could become liable have timely filed or caused to be filed
all Federal income tax returns and all other material tax returns that are
required to be filed by them, and have paid all taxes shown to be due and
payable on such returns or on any assessments made against it or its property
and all other taxes, fees or other charges imposed on it or any of its property
by any Governmental Authority, except where the same are currently being
contested in good faith by appropriate proceedings and for which such Loan Party
has set aside on its books adequate reserves in accordance with GAAP or where
failure to do so would not be expected to have a Material Adverse Effect. The
charges, accruals and reserves on the books of the Loan Parties in respect of
such taxes are adequate, and no tax liabilities that could have a Material
Adverse Effect are anticipated. As of the Closing Date, the U.S. federal income
tax liabilities of the Loan Parties have been finally determined (whether by
reason of completed audits or the statute of limitations having run) for all
fiscal years up to and including the fiscal year ended December 31, 2010.

 

Section 6.9.         Margin Regulations. None of the proceeds of any of the
Loans, the Bonds or Letters of Credit will be used, directly or indirectly, for
“purchasing” or “carrying” any “margin stock” with the respective meanings of
each of such terms under Regulation U or for any purpose that violates the
provisions of the Regulation U. None of the Loan Parties is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying “margin stock.”

 



86

 

 

Section 6.10.       ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan by more than $50,000,000, and the present value
of all accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of all such underfunded
Plans by more than $50,000,000.

 

Section 6.11.      Ownership of Property. Each of the Loan Parties has good
title to, or valid leasehold interests in, all its real and personal property,
free and clear of Liens prohibited by this Agreement, that are material to the
business of the Loan Parties taken as a whole, except where the failure to have
such title or interests, as applicable, could not reasonably be expected to
result in a Material Adverse Effect. Each of the Loan Parties owns, is licensed
to use, or otherwise has the right to use, all licenses, permits, franchises,
authorizations, trademarks, tradenames, copyrights, patents and other
intellectual property, free and clear of Liens prohibited by this Agreement,
that are material to the business of the Loan Parties taken as a whole, and the
use thereof by the Loan Parties does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. To the knowledge of the US Borrower, no product or service of the Loan
Parties infringes any license, permit, franchise, authorization, patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned by any other Person, except for those infringements that,
individually or in the aggregate, would not have a Material Adverse Effect. The
properties of the Loan Parties are insured with financially sound and reputable
insurance companies which are not Affiliates thereof, in such amounts with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Loan Parties operate.

 

Section 6.12.      Disclosure. Neither the Information Memorandum nor any of the
reports (including without limitation all reports that the Loan Parties are
required to file with the Securities and Exchange Commission), financial
statements, certificates or other information furnished by or on behalf of the
Loan Parties to the Administrative Agent or any Lender in connection with the
negotiation or syndication of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) taken as a whole contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, taken as a whole, in light of the circumstances under which they were
made, not misleading; provided, that with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time, it
being understood that such projections may vary from actual results and that
such variances may be material. Since December 31, 2014, there shall have been
no change which has had or could, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

Section 6.13.      Labor Relations. As of the Closing Date, there are no
strikes, lockouts or other labor disputes or grievances against the Loan Parties
having a Material Adverse Effect, or, to the knowledge of any Borrower,
threatened against or affecting the Loan Parties, and no significant unfair
labor practice, charges or grievances are pending against the Loan Parties, or
to the knowledge of the Borrowers, threatened against any of them before any
Governmental Authority. As of the Closing Date, all payments due from the Loan
Parties pursuant to the provisions of any collective bargaining agreement have
been paid or accrued as a liability on the books of any Loan Party, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 



87

 

 

Section 6.14.      Subsidiaries. Schedule 6.14 sets forth the name of, the
Equity Interests of the Loan Parties in, the jurisdiction of incorporation or
organization of, and the type of, each Subsidiary and identifies each Subsidiary
that is a Loan Party or Unrestricted Subsidiary, in each case as of the Closing
Date. As of the Closing Date, all of the outstanding shares of Equity Interests
of each Loan Party and Subsidiary shown in Schedule 5.4 as being owned by the US
Borrower and its Subsidiaries have been validly issued, are fully paid and
non-assessable (as applicable) and are owned by the US Borrower or another
Subsidiary free and clear of any Lien that is prohibited by this Agreement. As
of the Closing Date, no Subsidiary is subject to any legal, regulatory or
contractual restriction (other than the agreements listed on Schedule 6.14 and
customary limitations imposed by corporate law or similar statutes) restricting
the ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the US Borrower or any of its Subsidiaries
that owns outstanding shares of capital stock or similar equity interests of
such Subsidiary.

 

Section 6.15.      Insolvency. On the Closing Date, after giving effect to the
execution and delivery of the Loan Documents and Bond Documents and the making
of the Loans and incurrence of the Bond Purchase Obligations under this
Agreement, none of the Loan Parties will be “insolvent,” within the meaning of
such term as defined in § 101 of Title 11 of the United States Code, as amended
from time to time, or be unable to pay its debts generally as such debts become
due, or have an unreasonably small capital to engage in any business or
transaction, whether current or contemplated. With respect to each Person
becoming a Loan Party after the Closing Date, on the date of, and after giving
effect to, the execution and delivery of the Guaranty Agreement, such Person is
not “insolvent,” within the meaning of such term as defined in § 101 of Title 11
of the United States Code, as amended from time to time, or be unable to pay its
debts generally as such debts become due, or have an unreasonably small capital
to engage in any business or transaction, whether current or contemplated.

 

Section 6.16.      OFAC. Each Loan Party has implemented and maintains in effect
policies and procedures designed to ensure compliance by such Loan Party, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and such Loan Party, its
Subsidiaries and their respective officers and employees and to the knowledge of
such Loan Party its directors and agents, are in compliance with applicable
Anti-Corruption Laws and Sanctions in all material respects and are not
knowingly engaged in any activity that would reasonably be expected to result in
any of the Canadian Borrowers being designated as a Sanctioned Person. None of
the Loan Parties, any Subsidiary, or to the knowledge of the applicable Loan
Party or such Subsidiary, any of their respective directors, officers or
employees, or to the knowledge of the US Borrower, any agent of a Loan Party or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facilities established hereby, is a Sanctioned Person. No borrowing
or Letter of Credit, use of proceeds or any other transaction contemplated by
this Agreement will violate any applicable Anti-Corruption Law or Sanctions.

 

Section 6.17.      Patriot Act. Neither any Loan Party nor any of its
Subsidiaries is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act or any enabling legislation or
executive order relating thereto. Neither any Loan Party nor any of its
Subsidiaries is in violation of (a) the Trading with the Enemy Act, (b) any of
the foreign assets control regulations of the United States Treasury Department
(31 C.F.R., Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto or (c) the Patriot Act. None of the Loan
Parties (i) is a blocked person described in Section 1 of the Anti-Terrorism
Order or (ii) to the best of its knowledge, engages in any dealings or
transactions, or is otherwise associated, with any such blocked person.

 



88

 

 

Section 6.18.      Existing Indebtedness. (a) As of the Closing Date, none of
the Loan Parties is in default on any Indebtedness that is outstanding in an
aggregate principal amount in excess of $20,000,000 (or its equivalent in the
relevant currency of payment) beyond any period of grace provided with respect
thereto and no waiver of any such default is currently in effect, in the payment
of any principal or interest on any such Indebtedness of any Loan Party and no
event or condition exists with respect to any such Indebtedness of any Loan
Party that would permit (or that with notice or the lapse of time, or both,
would permit) one or more Persons to cause such Indebtedness to become due and
payable before its stated maturity or before its regularly scheduled dates of
payment.

 

(b)          As of the Closing Date, none of the Loan Parties is a party to, or
otherwise subject to any provision contained in, any instrument evidencing
Indebtedness of such Loan Party that is outstanding in an aggregate principal
amount in excess of $20,000,000, any agreement relating thereto or any other
material agreement (including, but not limited to, its charter or any other
organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of the Loan Parties, except as
disclosed in Schedule 6.18.

 

Section 6.19.      Purchased Bonds. As of the Closing Date, (a) each of the Bond
Issuers and the applicable Loan Parties has full right, power and authority to
sell (or cause to sell) to the Bond Purchasers all of the Bonds being purchased
on the Closing Date, and the applicable Bond Issuers and Loan Parties own such
Bonds free of any Lien or claim of any other Person, (b) there are no offsets,
defenses or counterclaims against the enforcement of the Bonds or the rights of
any holders of the Bonds under the Bond Indentures or the other Bond Documents
regardless of whether such Bonds are held by the applicable Loan Parties or the
Bond Purchasers, (c) the Bond Indentures, Bond Loan Agreements and the other
Bond Documents are in full force and effect, and no event has occurred and is
continuing which, with the passage of time or the giving of notice, or both,
would constitute a default or an event of default under any of the Bond
Documents, (d) the outstanding principal balance of the Bonds is as set forth on
Schedule III hereto, (e) no approval, consent, exemption or authorization of, or
other action by, or notice to, or filing with, any Governmental Authority, any
Bond Indenture Trustee or any other person that has not been obtained is or will
be required to be made or obtained pursuant to the provisions of any Bond
Document or any material Requirement of Law in connection with the issuance and
sale of the Bonds by the applicable Bond Issuer to the Bond Purchasers or the
consummation of the transactions contemplated by the Bond Documents, (f) the
Bonds have been duly authorized, executed and delivered by the applicable Bond
Issuers to the Bond Purchasers and duly authenticated by the applicable Bond
Indenture Trustees pursuant to the terms of the applicable Bond Indentures, (g)
no release or subordination relating to the Bonds has occurred since their
respective dates of original issuance, (h) all representations and warranties of
each applicable Loan Party in each Bond Document to which it is a party are true
and correct in all material respects, except to the extent that any such
representation or and warranty specifically refers to an earlier date in which
case such representation or warranty was true and correct in all material
respects as of such earlier date and (i) there have been no amendments or
modifications to the Bond Indentures, the Bonds or any other Bond Document and
there have been no waivers with respect to any Bond Document or any right, title
or interest of any Bondholder thereunder.

 

ARTICLE VII

AFFIRMATIVE COVENANTS

 

The Borrowers covenant and agree that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:

 

Section 7.1.        Financial Statements and Other Information. The Borrowers
will deliver to the Administrative Agent and each Lender:

 



89

 

 

(a)          as soon as available and in any event within 90 days after the end
of each Fiscal Year of Borrowers (including, for the avoidance of doubt, the
Fiscal Year ending on December 31, 2014), a copy of the annual audited report
for such Fiscal Year for the Loan Parties, containing consolidated balance
sheets of (A) the Loan Parties and (B) the US Borrower and its Subsidiaries as
of the end of such Fiscal Year and the related consolidated statements of
income, consolidated ownership equity and cash flows (together with all
footnotes thereto) of (A) the Loan Parties and (B) the US Borrower and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, all in reasonable detail and
reported on by KPMG, LLP or other independent public accountants of nationally
recognized standing (without a “going concern” or like qualification, exception
or explanation and without any qualification or exception as to scope of such
audit) to the effect that such financial statements present fairly in all
material respects the financial condition and the results of operations of (A)
the Loan Parties and (B) the US Borrower and its Subsidiaries for such Fiscal
Year on a consolidated basis in accordance with GAAP and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards;

 

(b)          as soon as available and in any event within 45 days after the end
of each Fiscal Quarter of the Borrowers (other than the fourth Fiscal Quarter of
each Fiscal Year), an unaudited consolidated balance sheet of (A) the Loan
Parties and (B) the US Borrower and its Subsidiaries as of the end of such
Fiscal Quarter and the related unaudited consolidated statements of income and
cash flows of (A) the Loan Parties and (B) the US Borrower and its Subsidiaries
for such Fiscal Quarter and the then elapsed portion of such Fiscal Year,
setting forth in each case in comparative form the figures for the corresponding
Fiscal Quarter and the corresponding portion of Borrowers’ previous Fiscal Year;

 

(c)          concurrently with the delivery of the financial statements referred
to in clauses (a) and (b) above, a Compliance Certificate signed by a
Responsible Officer of the Borrower Representative;

 

(d)          promptly after the same become available, copies of (i) each
financial statement, report, material notice or proxy statement sent by any Loan
Party to its principal lending banks or lenders as a whole under the Material
Credit Facility (for the avoidance of doubt, excluding information sent to such
banks or lenders in the ordinary course of administration of a credit facility,
such as information relating to pricing, borrowing or issuance notices, and
borrowing availability) or to its public securities holders generally, and (ii)
all periodic and other reports, proxy statements and other materials filed by
the Loan Parties with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all functions of said Commission, or
with any national securities exchange, or distributed by the Loan Parties to
their equity holders generally, as the case may be;

 

(e)          promptly following an acquisition for which the Borrowers wish to
include Consolidated Acquisition EBITDA Adjustments for purposes of calculating
the Leverage Ratio required under Section 8.1, quarterly financial statements
demonstrating in reasonable detail the historical Consolidated EBITDA for the
trailing four-quarter period attributable to any Person that is acquired by, and
itself becomes, a Loan Party, or the business or assets of any Person or
operating division or business unit of any Person acquired by a Loan Party; and

 

(f)          promptly following any request therefor, such other information
regarding the results of operations, business affairs and financial condition of
any Loan Party or any Subsidiary or relating to the ability of any Loan Party to
perform its obligations hereunder and under any other Loan Documents, as the
Administrative Agent or any Lender may reasonably request.

 



90

 

 

Section 7.2.        Notices of Material Events. Promptly, and in any event
within five Business Days after a Responsible Officer becoming aware thereof
(except with respect to Section 7.2(g)), notify the Administrative Agent, the
Canadian Funding Agent and each Lender of the following:

 

(a)          the occurrence of any Default, Event of Default or Bond Default or
that any Person has given any notice or taken any action with respect to a
default of the type referred to in Section 10.1(f);

 

(b)          the filing or commencement of, or any material development in, any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against or, to the knowledge of the Borrowers, affecting any Loan Party or any
Subsidiary thereof which, if adversely determined, could reasonably be expected
to result in a Material Adverse Effect;

 

(c)          the occurrence of any event or any other development by which any
Loan Party (i) fails to comply with any Environmental Law or to obtain, maintain
or comply with any permit, license or other approval required under any
Environmental Law, (ii) becomes subject to any Environmental Liability, (iii)
receives notice of any claim with respect to any Environmental Liability, or
(iv) becomes aware of any basis for any Environmental Liability and in each of
the preceding clauses, which individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect;

 

(d)          the occurrence of any ERISA Event that alone, or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability to the Loan Parties in an aggregate amount exceeding $50,000,000;

 

(e)          the occurrence of any default or event of default, or the receipt
by any Loan Party of any written notice of a default or event of default, in
respect of any Material Indebtedness of any Loan Party;

 

(f)          any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect;

 

(g)          within ten Business Days following the date on which any Borrower’s
auditors resign or any Borrower elects to change auditors, as the case may be,
notification thereof, together with such supporting information as the
Administrative Agent may request; and

 

(h)          any change to any of the Credit Ratings of the US
Borrower.         

 

Each notice delivered under this Section 7.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

Section 7.3.         Existence; Conduct of Business. The Borrowers will, and
will cause each of the Loan Parties to, do or cause to be done all things
necessary to preserve, renew and maintain in full force and effect its legal
existence and its respective rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business and will continue to engage in the same business as presently conducted
or such other businesses that are reasonably related thereto, except to the
extent that (other than with respect to the preservation of existence of the
Borrowers) failure to do so could not reasonably be expected to result in a
Material Adverse Effect; provided, that nothing in this Section 7.3 shall
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 9.3.

 



91

 

 

Section 7.4.         Compliance with Laws, Etc. The Borrowers will, and will
cause each of the Loan Parties to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 7.5.        Payment of Obligations. The Borrowers will, and will cause
each of the Loan Parties to, to file or cause to be filed all Federal income tax
returns and all other material tax returns that are required to be filed by
them, and pay and discharge at or before maturity, all of its obligations and
liabilities (including without limitation all U.S. federal income tax, other
material income and other taxes, assessments and other governmental charges,
levies and all other claims that could result in a statutory Lien) before the
same shall become delinquent or in default or might result in a Lien on
properties or assets of any Loan Party, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, and such
Loan Party has set aside on its books adequate reserves with respect thereto in
accordance with GAAP or (b) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.

 

Section 7.6.        Books and Records. The Borrowers will, and will cause each
of the Loan Parties to, keep proper books of record and account in which full,
true and correct entries shall be made of all dealings and transactions in
relation to its business and activities to the extent necessary to prepare the
consolidated financial statements of the Loan Parties in conformity with GAAP.
The Borrowers will, and will cause each of the Loan Parties to, keep books,
records and accounts which, in reasonable detail, accurately reflect all
transactions and dispositions of assets. The Loan Parties have devised a system
of internal accounting controls sufficient to provide reasonable assurances that
their respective books, records, and accounts accurately reflect all
transactions and dispositions of assets and the Borrowers will, and will cause
each of the other Loan Parties to, continue to maintain such system.

 

Section 7.7.        Visitation, Inspection, Etc. The Borrowers will, and will
cause each of the Loan Parties to, permit any representative of the
Administrative Agent, to visit and inspect its properties, to examine its books
and records and to make copies and take extracts therefrom, and to discuss its
affairs, finances and accounts with any of its officers and with its independent
certified public accountants (provided that such Loan Party may, if it so
chooses be present at or participate in any such discussion), all at such
reasonable times during normal business hours and as often as the Administrative
Agent may reasonably request after reasonable prior notice to the Borrower
Representative; provided, however, if an Event of Default has occurred and is
continuing, no prior notice shall be required; provided further, that the Loan
Parties shall only be obligated to reimburse the Administrative Agent for the
expenses of one visit and inspection per year or more frequently if an Event of
Default has occurred and is continuing; and that any Lender or Lenders may
accompany the Administrative Agent or any of its representatives in connection
with any inspection at such Lender’s expense. Notwithstanding anything to the
contrary herein, neither the Borrowers nor any of their respective Subsidiaries
shall be required to disclose, permit the inspection, examination or making of
copies or abstracts of, or any discussion of, any document, information or other
matter (i) that constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent (or its representatives) is prohibited by applicable law or
(iii) that is subject to attorney-client or similar privilege or constitutes
attorney work product; provided that promptly after determining that any of the
Borrowers or their Subsidiaries is not permitted to disclose any such
information as a result of items (i) , (ii) or (iii) set forth above, the
Borrower Representative shall provide the Administrative Agent with an officer’s
certificate describing the circumstances under which such Borrower or Subsidiary
is not permitted to disclose such information, provided further that the
Responsible Officer delivering such officer’s certificate may rely upon the
advice of counsel (which may be provided by in-house counsel of the Borrower
Representative) as to matters of law, rule or regulation with respect to any
information that such Borrower or Subsidiary is prohibited from disclosing under
any of the circumstances described in this Section 7.7.

 



92

 

 

Section 7.8.         Maintenance of Properties; Insurance. The Borrowers will,
and will cause each of the Loan Parties to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, and (b) maintain with financially sound and reputable
insurance companies, insurance with respect to its properties and business,
against loss or damage of the kinds customarily insured against by companies in
the same or similar businesses operating in the same or similar locations.

 

Section 7.9.         Use of Proceeds and Letters of Credit. The Borrowers will
use the proceeds of all Loans made and Bonds purchased on the Closing Date to
refinance Indebtedness outstanding under the Existing Credit Agreement in full
on the Closing Date, to finance working capital needs, capital expenditures,
acquisitions, dividends and distributions and for other general corporate
purposes of the Borrowers and their Restricted Subsidiaries. Letters of Credit
may be issued for general corporate purposes of the Borrowers and the Loan
Parties. The proceeds of the Bond Purchase Commitments will fund the purchase of
the Bonds on the Closing Date, with an immediate transfer of such Bonds to the
Bond Purchasers. No part of the proceeds of any Loan, the Letters of Credit, the
Bankers’ Acceptances or the Bond Purchase Commitments will be used, whether
directly or indirectly, for any purpose that would violate any rule or
regulation of the Board of Governors of the Federal Reserve System, including
Regulations T, U or X.

 

Section 7.10.       Additional Subsidiaries.

 

(a)          If any Subsidiary is acquired or formed by a Loan Party after the
Closing Date, the Borrower Representative will promptly notify the
Administrative Agent and, within thirty (30) days after any such Subsidiary is
acquired or formed, either (x) the Borrower Representative will designate such
Subsidiary as an Unrestricted Subsidiary in a written notice to the
Administrative Agent or (y) the Borrowers will, or will cause the applicable
Loan Party to, cause such Subsidiary to become a Guarantor in accordance with
Section 7.10(c). If and when ITT NTL, Inc., a Louisiana corporation, ceases to
be a U.S. Subsidiary substantially all of the direct and indirect assets of
which consist of Stock of IMTT-NTL, Ltd., a Canadian corporation, ITT NTL, Inc.
shall become a Guarantor under the Guaranty Agreement in accordance with Section
7.10(c).

 

(b)          If IMTT Holdings (or any Subsidiary of IMTT Holdings that is not a
Loan Party) has, acquires or forms a Subsidiary that is not a direct or indirect
Subsidiary of the US Borrower, the Borrowers may also, at their sole option,
declare such Subsidiary to be a Guarantor (and a Loan Party) by causing such
Subsidiary to become a Guarantor in accordance with Section 7.10(c). As of the
Closing Date, each Subsidiary of IMTT Holdings is a Loan Party.

 

(c)          A Subsidiary shall become an additional Guarantor by executing and
delivering to the Administrative Agent a supplement to the Guaranty Agreement
(or, in the case of a Canadian Subsidiary, a supplement to this Agreement to
become a Guarantor of the Canadian Borrower Guarantor Obligations) in form and
substance reasonably satisfactory to the Administrative Agent, accompanied by
(i) all other Loan Documents related thereto, (ii) certified copies of
certificates or articles of incorporation or organization, by-laws, membership
operating agreements, and other organizational documents, certificates of
continuing existence and good standing, and appropriate authorizing resolutions
of the board of directors of such Subsidiaries, and opinions of counsel
comparable to those delivered pursuant to Section 5.1(d) or otherwise reasonably
satisfactory to the Administrative Agent, and (iii) such other documents as the
Administrative Agent may reasonably request. No Subsidiary that becomes a
Guarantor shall thereafter cease to be a Guarantor or be entitled to be released
or discharged from its obligations under the Guaranty Agreement (except as
provided in Section 12.7 or Section 13.18, as applicable).

 



93

 

 

(d)          The Borrowers will cause each of their Subsidiaries that guarantees
or otherwise becomes liable at any time, whether as a borrower or an additional
or co-borrower or otherwise, for or in respect of any Indebtedness of any Loan
Party or any Subsidiary under any Material Credit Facility to concurrently
therewith become a Subsidiary Guarantor in accordance with Section 7.10(c).

 

(e)          Once a Person becomes a Loan Party, it cannot thereafter be
declared an Unrestricted Subsidiary.

 

(f)          If either (i) the Borrower Representative designates a Subsidiary
to be an Unrestricted Subsidiary pursuant to Section 7.10(a), or (ii) IMTT
Holdings (or any Subsidiary of IMTT Holdings that is not a Loan Party) has,
acquires or forms a Subsidiary that is not a direct or indirect Subsidiary of
the US Borrower and that does not become a Guarantor pursuant to Section
7.10(b), (1) such Subsidiary shall not be a Loan Party, (2) the affirmative and
negative covenants set forth in Articles VII and IX shall not apply to such
Subsidiary and (3) the Equity Interests in any such Subsidiary may be pledged to
lenders of such Subsidiary.

 

ARTICLE VIII

FINANCIAL COVENANTS

 

The Borrowers covenant and agree that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:

 

Section 8.1.         Leverage Ratio. The Loan Parties will maintain, as of the
end of each Fiscal Quarter, commencing with the Fiscal Quarter ending June 30,
2015, a Leverage Ratio of not greater than 5.00:1.00; provided, that to the
extent that any Loan Party or any of its Restricted Subsidiaries (i) consummates
(A) during any Fiscal Quarter, an individual acquisition for which the aggregate
consideration is $50,000,000 or more (to the extent that the Borrowers make a
Leverage Ratio Increase Election (as defined below) in respect thereof, a
“Material Acquisition”) or (B) in any twelve-month period, one or more
acquisitions (excluding Material Acquisitions) for which the aggregate
consideration is $100,000,000 or more and (ii) within 30 days of making such
acquisition or acquisitions referred to in clause (i), the Borrower
Representative notifies the Administrative Agent that the Borrowers elect to
increase the maximum Leverage Ratio threshold as a result thereof (a “Leverage
Ratio Increase Election”), then the maximum Leverage Ratio threshold for such
Fiscal Quarter in which such individual acquisition described in clause (i)(A)
occurred or in which the aggregate consideration for such acquisitions described
in clause (i)(B) equaled or exceeded $100,000,000 (the “Subject Quarter”) and
the immediately two following Fiscal Quarters shall be increased to 5.50:1.00;
provided further, for the third Fiscal Quarter following the Subject Quarter,
the maximum Leverage Ratio threshold shall be reduced to 5:00:1:00, and the
Borrowers may not make any Leverage Ratio Increase Election during such third
Fiscal Quarter.

 

Section 8.2.         Interest Coverage Ratio. The Loan Parties will maintain, as
of the end of each Fiscal Quarter, commencing with the Fiscal Quarter ending
June 30, 2015, an Interest Coverage Ratio of not less than 3.00:1.00; provided
that the foregoing covenant shall be suspended and of no force or effect at any
time that the US Borrower maintains a Credit Rating of at least Baa2 by Moody’s
or at least BBB by S&P, in each case on a stable basis.

 



94

 

 

Section 8.3.         Project EBITDA Adjustments. To include Consolidated
Material Project EBITDA Adjustments for purposes of the Leverage Ratio set forth
in Section 8.1, the Loan Parties shall deliver to the Administrative Agent, at
least 60 days prior to the date on which the Loan Parties expect to include any
Consolidated Material Project EBITDA Adjustment for purposes of calculating the
Leverage Ratio, projections in reasonable detail setting forth such Consolidated
Material Project EBITDA Adjustment for each of the following four consecutive
Fiscal Quarters.

 

Section 8.4.         Restricted Subsidiaries Test.

 

The US Borrower will not permit at any time, when calculated for the 12-month
period ending on the most recently ended Fiscal Quarter (and such calculation
shall be made as of 90 days after the end of each Fiscal Year and as of 45 days
after the end of each Fiscal Quarter (other than the last Fiscal Quarter of each
Fiscal Year), (i) the Consolidated Net Income of the US Borrower and its
Restricted Subsidiaries to be less than 80% of the Consolidated Net Income of
the US Borrower and all of its Subsidiaries and (ii) the total assets of the US
Borrower and its Restricted Subsidiaries to be less than 80% of the total assets
of the US Borrower and all of its Subsidiaries (in each of the foregoing cases,
as the same would be shown in the consolidated financial statements of the US
Borrower and its Restricted Subsidiaries or the US Borrower and all of its
Subsidiaries, as the case may be, prepared in accordance with GAAP).

 

ARTICLE IX

NEGATIVE COVENANTS

 

The Borrowers covenant and agree that so long as any Lender has a Commitment
hereunder or any Obligation remains outstanding:

 

Section 9.1.        Indebtedness and Preferred Equity. The Borrowers will not,
and will not permit any of the other Loan Parties to, create, incur, assume or
suffer to exist any Indebtedness, except:

 

(a)          Indebtedness created, incurred or acquired pursuant to or under the
Loan Documents, including the Bond Purchase Obligations;

 

(b)          (x) the Senior Notes issued on the Closing Date in the aggregate
principal amount of $600,000,000 pursuant to the Senior Note Documents and (y)
other Indebtedness of the Loan Parties existing on the date hereof and set forth
on Schedule 9.1 and extensions, renewals and replacements of any such
Indebtedness to the extent (1) the principal amount thereof is not increased
except by an amount equal to unpaid accrued interest and premiums (including
tender premiums) thereon plus underwriting discounts, other reasonable and
customary fees and commissions (including upfront fees, original issue discount
or initial yield payments) incurred in connection with the relevant refinancing,
extension or renewal (including extensions, renewals or replacements of
guarantees in respect of such Indebtedness as so refinanced, extended or
renewed), (2) the weighted average life to maturity (measured as of the date of
such refinancing or extension) and maturity thereof is no shorter than that of
the Indebtedness being refinanced or extended, (3) it is not secured by a Lien
on any assets , (4) the obligors thereof are the same as the obligors of the
Indebtedness being refinanced or extended, (5) if subordinated, it is
subordinated to the Obligations at least to the same extent and in the same
manner as the Indebtedness being refinanced or extended, and (6) it is otherwise
on terms no less favorable to the Loan Parties and Subsidiaries, taken as a
whole, than those of the Indebtedness being refinanced or extended.

 



95

 

 

(c)          Indebtedness of any Loan Party owed to any other Loan Party;
provided, however, that Indebtedness of any Canadian Borrower or any Canadian
Subsidiary owed to a US Loan Party shall be subject to the limitations described
in Section 9.4(n);

 

(d)          Guarantees by any Loan Party of Indebtedness owed by any other Loan
Party; provided, however, that Guarantees by any US Loan Party of Indebtedness
of any Canadian Borrower or any Canadian Subsidiary shall be subject to the
limitations described in Section 9.4(n);

 

(e)          Indebtedness of any Person which becomes a Loan Party after the
date of this Agreement; provided, that such Indebtedness exists at the time that
such Person becomes a Loan Party and is not created in contemplation of or in
connection with such Person becoming a Loan Party;

 

(f)          Hedging Obligations permitted by Section 9.9;

 

(g)          Intercompany Taxable Bond Obligations issued after the Closing Date
in an aggregate amount not to exceed $350,000,000 at any one time outstanding;

 

(h)          Tax-Exempt Bond Obligations issued after the Closing Date in an
aggregate amount not to exceed $300,000,000 at any one time outstanding;

 

(i)          (w) reimbursement obligations in connection with performance or
surety bonds or guaranties or letters of credit and other obligations of a like
nature entered into in the ordinary course of business in an aggregate amount
not to exceed $15,000,000, (x) Indebtedness arising from the honoring by a bank
or other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business, so long as such
Indebtedness is extinguished within four Business Days of its incurrence, (y)
Indebtedness consisting of (i) the financing of insurance premiums or (ii)
take-or-pay obligations contained in supply arrangements, in each case, incurred
in the ordinary course of business or (z) Indebtedness representing deferred
compensation to employees of the Loan Parties incurred in the ordinary course of
business; and

 

(j)          other Indebtedness of the Loan Parties to the extent that after
giving effect to the incurrence of such Indebtedness, the Borrowers would be in
compliance with Section 8.1; provided, however, that no more than $50,000,000 of
the principal amount of such Indebtedness may be secured by Liens permitted
under Section 9.2(i).

 

Section 9.2.         Negative Pledge. The Borrowers will not, and will not
permit any of the other Loan Parties to, create, incur, assume or suffer to
exist any Lien on any of its assets or property now owned or hereafter acquired,
except:

 

(a)          Permitted Encumbrances;

 

(b)          Lien on cash collateral securing any US Letters of Credit or
Canadian Letters of Credit or Bankers’ Acceptance;

 

(c)          any Liens on any property or asset of the Loan Parties existing on
the Closing Date set forth on Schedule 9.2; provided, that such Lien shall not
apply to any other property or asset of the Loan Parties;

 

(d)          any Lien (i) existing on any asset of any Person at the time such
Person becomes a Loan Party, (ii) existing on any asset of any Person at the
time such Person is merged with or into any Loan Party as permitted under this
Agreement, or (iii) existing on any asset prior to the acquisition thereof by
any Loan Party; provided, that any such Lien was not created in the
contemplation of any of the foregoing and any such Lien secures only those
obligations which it secures on the date that such Person becomes a Loan Party
or the date of such merger or such acquisition;

 



96

 

 

(e)          extensions, renewals, or replacements of any Lien referred to in
paragraphs (b) and (c) of this Section 9.2; provided, that the principal amount
of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby;

 

(f)          Liens on the Equity Interests of Unrestricted Subsidiaries owned by
Loan Parties to secure Indebtedness owed by such Unrestricted Subsidiaries;

 

(g)          Liens on infrastructure improvements made on the property of the
Loan Parties in an aggregate amount not to exceed $75,000,000, to the extent
covered by the terminalling agreements between the Loan Parties on the one hand
and their customers on the other hand, which infrastructure improvements are
legally owned by customers of the Borrowers during the duration of the
terminalling agreements but treated as assets of the Loan Parties under GAAP;

 

(h)          Liens (including capital leases) in favor of the Governmental
Authorities issuing Tax Exempt Bonds permitted under Section 9.1(h) so long as
such Liens only apply to the improvements or facility financed with the proceeds
from the issuance of such Tax Exempt Bonds, and capital leases of improvements
or facilities by the Loan Parties from Governmental Authorities that issue
Intercompany Taxable Bonds permitted under Section 9.1(g) solely to the extent
such improvements and facilities are required to be owned by such Governmental
Authorities in order to obtain the related ad valorem property tax exemptions;
and

 

(i)          Liens on the assets of Loan Parties securing other Indebtedness of
the Loan Parties permitted under Section 9.1(j) in an aggregate principal amount
not to exceed $50,000,000 at any time.

 

Notwithstanding the foregoing, the Borrowers shall not, and shall not permit any
other Loan Parties or any of its Subsidiaries (including Unrestricted
Subsidiaries) to, secure any Indebtedness outstanding under or pursuant to any
Material Credit Facility unless and until the Obligations (and any Guarantee
delivered in connection therewith) shall concurrently be secured equally and
ratably with such Indebtedness pursuant to documentation reasonably acceptable
to the Administrative Agent, in substance and in form, including, without
limitation, an intercreditor agreement and opinions of counsel to the Loan
Parties, as the case may be, from counsel that is reasonably acceptable to the
Administrative Agent.

 

Section 9.3.         Fundamental Changes.

 

(a)          The Borrowers will not, and will not permit any of the other Loan
Parties to, merge into, amalgamate with or consolidate into any other Person, or
permit any other Person to merge into, amalgamate with or consolidate with it,
or sell, lease, transfer or otherwise dispose of (in a single transaction or a
series of transactions) all or substantially all of the assets of the Loan
Parties taken as a whole (in each case, whether now owned or hereafter acquired)
or liquidate or dissolve; provided, that if at the time thereof and immediately
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing (i) any Loan Party may sell, lease, transfer or otherwise
dispose of any assets to the US Borrower, and may merge with the US Borrower as
long as the US Borrower is the surviving Person, (ii) any Guarantor may sell,
lease, transfer or otherwise dispose of any assets to, and may merge with,
another Guarantor, (iii) any Canadian Borrower may sell, lease, transfer or
otherwise dispose of any assets to, and may merge with, another Canadian
Borrower, (iv) any Loan Party may merge with any Person that is not a Loan Party
so long as a Loan Party is the surviving Person and after giving pro forma
effect to such merger, no Default or Event of Default would have occurred or be
continuing, and (v) any Subsidiary (other than the Borrowers or any Specified
Guarantor) may liquidate or dissolve, and the US Borrower or any of its
Subsidiaries may change its legal form, in each case if the US Borrower
determines in good faith that such actions is in the best interest of the US
Borrower and its Subsidiaries;

 



97

 

 

(b)          The Borrowers will not, and will not permit any of the other Loan
Parties to make any disposition of assets, other than

 

(i)          dispositions of inventory in the ordinary course of business;

 

(ii)         dispositions in the ordinary course of business of equipment,
fixtures or other property no longer required and used in the operation of the
business of the Loan Parties or that are obsolete, worn out or surplus property;

 

(iii)        dispositions among Loan Parties, provided that dispositions of all
or any portion of the Bayonne, Geismar and St. Rose facilities pursuant to this
clause (iii) may only be made among Specified Guarantors;

 

(iv)        dispositions in the ordinary course of business of Permitted
Investments, delinquent receivables and property subject to casualty or
condemnation;

 

(v)         to the extent constituting dispositions that are permitted as such
by the express terms thereof, Liens expressly permitted pursuant to Section 9.2
(but, for the avoidance of doubt, not the exercise of right of lienholder with
respect thereto), Investments expressly permitted pursuant to Section 9.4 and
Restricted Payments expressly permitted pursuant to Section 9.5;

 

(vi)        dispositions of assets to the extent in exchange for or replaced by
other assets of equivalent or superior value, if the exchange or replacement is
substantially contemporaneous and, if the aggregate net book value thereof
exceeds $1,000,000, is accompanied by a fairness opinion from an investment bank
that such exchange or replacement and all related transactions, taken as a
whole, are fair from a financial point of view; provided that in no event shall
all or a material portion of the assets or property of the Bayonne, Geismar and
St. Rose facilities be exchanged or replaced pursuant to this clause (vi);

 

(vii)       disposition of assets (excluding assets or property of the Geismar,
St. Rose or Bayonne facilities) so long as the book value (net of depreciation
and amortization) of such assets subject to dispositions in any Fiscal Year in
the aggregate does not exceed 10% of the consolidated total assets of the Loan
Parties as of the last day of the prior Fiscal Year for which financial
statements have been delivered; provided that immediately before and after
giving pro forma effect thereto, no Event of Default shall exist or would result
therefrom and the Borrowers shall be in compliance with Section 8.1 as of the
last day of the most recently ended Fiscal Quarter for which financial
statements have been delivered; and

 

(viii)      disposition of assets or property of the Geismar, St. Rose or
Bayonne facilities so long as the book value (net of depreciation and
amortization) of such assets subject to dispositions during the term of this
Agreement in the aggregate does not exceed 10% of the consolidated total assets
of the Loan Parties as of the last day of the most recently ended Fiscal Year
for which financial statements have been delivered; provided that immediately
before and after giving pro forma effect thereto, no Event of Default shall
exist or would result therefrom and the Borrowers shall be in compliance with
Section 8.1 as of the last day of the most recently ended Fiscal Quarter for
which financial statements have been delivered.

 



98

 

 

Notwithstanding the foregoing, the restrictions in this clause (b) shall be
suspended and of no force or effect at any time that the US Borrower maintains
at least two of the following three Credit Ratings: a Credit Rating of at least
Baa3 by Moody’s, at least BBB- by S&P and at least BBB- by Fitch, in each case
on a stable basis.

 

(c)          The Borrowers will not, and will not permit any of the other Loan
Parties to, engage in any business other than businesses of the type conducted
by the Loan Parties on the Closing Date and businesses reasonably related or
incidental thereto, or reasonable extensions thereof.

 

(d)          The Borrowers will not, and will not permit any of the other Loan
Parties, to create, form, acquire or permit to exist any Subsidiary other than
(i) Subsidiaries that become Loan Parties, or (ii) Subsidiaries that have been
designated as “Unrestricted Subsidiary” in a written notification to the
Administrative Agent, in accordance with Section 7.10.

 

Section 9.4.         Investments, Loans, Etc. The Borrowers will not, and will
not permit any of the other Loan Parties to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a Wholly-Owned
Subsidiary prior to such merger), any common stock, evidence of Indebtedness or
other securities (including any option, warrant, or other right to acquire any
of the foregoing) of, make or permit to exist any loans or advances to,
Guarantee any obligations of, or make or permit to exist any investment or any
other interest in, any other Person (all of the foregoing being collectively
called “Investments”), or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person that constitute a
business unit, except:

 

(a)          Permitted Investments;

 

(b)          Investments existing on the Closing Date and described on Schedule
9.4;

 

(c)          (i) Investments in or to (or for the benefit of, with respect to
any Guarantee) any US Loan Party and (ii) in the case of any Canadian Borrower,
Investments in or to (or for the benefit of, with respect to any Guarantee) the
other Canadian Borrower;

 

(d)          loans or advances to employees, officers or directors of the Loan
Parties in the ordinary course of business for travel, relocation and related
expenses; provided, however, that the aggregate amount of all such loans and
advances does not exceed $2,000,000 at any time;

 

(e)          Hedging Transactions permitted by Section 9.9 and Guarantees of
Indebtedness permitted by Section 9.1;

 

(f)          acquisitions by Loan Parties of assets owned by, or all or a
majority of the Equity Interests of, a Person that is not a Loan Party, so long
as (i) the acquired business is in the same line of business as the Loan Parties
or a business reasonably related thereto, (ii) after giving pro forma effect
thereto, Borrowers are in compliance with Section 8.1 and Section 8.2, which
shall be recomputed as of the day of the most recently ended Fiscal Quarter (for
which financial statements are required to have been delivered) as if such
acquisition has occurred as of the first day of each relevant period for testing
compliance, and the Borrowers shall have delivered to the Administrative Agent a
certificate of the chief financial officer or treasurer to such effect, (iii)
before and after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing or would result therefrom and all
representations and warranties shall be true and correct in all material
respects (other than those given only as of an earlier date), (iv) the board of
directors (or the equivalent thereof) of such Person whose assets or stock is
being acquired has approved the acquisition and (v) the Person so acquired
becomes a Loan Party, or the assets so acquired are held by a Loan Party;

 



99

 

 

(g)          Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof and other credits to suppliers, in each case, in
the ordinary course of business;

 

(h)          Investments in the ordinary course of business consisting of
Uniform Commercial Code Article 3 endorsements for collection or deposit (or
similar provisions of Requirements of Law) and Article 4 customary trade
arrangements with customers consistent with past practices (or similar
provisions of Requirements of Law);

 

(i)          Investments (including debt obligations and Equity Interests)
received (i) in connection with the bankruptcy workout, recapitalization or
reorganization of suppliers and customers or in settlement of delinquent
obligations of, or other disputes with or judgments against, customers and
suppliers arising in the ordinary course of business, (ii) upon the foreclosure
with respect to any secured Investment that is permitted hereunder, or (iii) as
a result of the settlement, compromise or resolution of litigation, arbitration
or other disputes;

 

(j)          loans and advances to IMTT Holdings (or any direct or indirect
parent thereof) in lieu of, and not in excess of the amount of (after giving
effect to any other loans, advances or Restricted Payments in respect thereof),
Restricted Payments to the extent permitted to be made to IMTT Holdings (or such
direct or indirect parent) in accordance with Section 9.5 (it being understood
and agreed that each applicable provision of Section 9.5 shall be deemed
utilized by the outstanding aggregate principal amount of such loans and
advances made in reliance on this clause (j));

 

(k)          advances of payroll payments to directors, officers and employees
in the ordinary course of business;

 

(l)          Investments to the extent funded solely with the net cash proceeds
of equity issuances of IMTT Holdings (or any direct or indirect parent thereof)
that are contributed and received by the US Borrower, if and to the extent
immediately before and after giving pro forma effect to such Investment, no
Event of Default shall exist or would result therefrom and the Borrowers shall
be in compliance with Section 8.1 as of the last day of the most recently ended
Fiscal Quarter for which financial statements have been delivered;

 

(m)          Investments held by Subsidiaries acquired after the Closing Date,
to the extent such Investment were not made in contemplation of or in connection
with such acquisition, merger or consolidation and were in existence on the date
of such acquisition, merger or consolidation;

 

(n)          other Investments made after the Closing Date which in the
aggregate do not exceed $150,000,000 at cost at any time during the term of this
Agreement; provided, however, that Investments in Persons that are not U.S. Loan
Parties under this clause (n) shall not exceed $100,000,000 at cost in the
aggregate at any time during the term of this Agreement; and

 

(o)          Investments in Intercompany Taxable Bonds;

 



100

 

 

provided that the restrictions in this Section 9.4 shall be suspended and of no
force or effect at any time that (i) the US Borrower maintains a Credit Rating
of at least Baa3 by Moody’s or at least BBB- by S&P, in each case on a stable
basis and, at such time, no Default or Event of Default then exists and is
continuing, and (ii) immediately prior to and after giving effect to the
proposed Investment, no Default or Event of Default as a result of breach of any
provisions of the Loan Documents (other than this Section 9.4) shall exist or
would result therefrom.

 

Section 9.5.         Restricted Payments. The Borrowers will not, and will not
permit any of the other Loan Parties to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, except for the following:

 

(a)          Restricted Payments made to any Loan Party,

 

(b)          Restricted Payments made to IMTT Holdings or its direct or indirect
owners (i) with respect to U.S. federal, state, local or foreign income,
franchise and other taxes payable by IMTT Holdings or its direct or indirect
owners in an amount necessary to pay such taxes that are attributable to (or
arising as a result of) the income and/or assets or operations of the US
Borrower and its Subsidiaries; provided, however, that the amount payable by the
US Borrower or any Loan Party pursuant to this subclause (i) shall not exceed
the amount of such taxes the US Borrower and its Subsidiaries would have been
required to pay in respect of U.S. federal, state, local or foreign taxes, as
the case may be, in respect of such year if the US Borrower and its Subsidiaries
had paid such taxes directly as a stand-alone group with the US Borrower as the
parent of such combined or consolidated group and with its first taxable year
beginning on the date hereof, and taking into account any net operating loss
carryforwards attributable to the US Borrower or its Subsidiaries, as the case
may be; or (ii) with respect to customary overhead, accounting and similar costs
and expenses of IMTT Holdings in the ordinary course of business, attributable
to the activities of the US Borrower and its Subsidiaries (but not for the
activities of any other Subsidiaries of IMTT Holdings (excluding the US Borrower
and its Subsidiaries)), and

 

(c)           other Restricted Payments so long as for purposes of this clause
(c): at the time such Restricted Payment is declared (if and to the extent such
Restricted Payment is made within 15 days following such declaration), or if not
declared, at the time such Restricted Payment is made, (1) no Default or Event
of Default has occurred and is continuing or would result therefrom and (2)
after giving pro forma effect to the payment of such Restricted Payment, the
Loan Parties would be in pro forma compliance with the Leverage Ratio required
as of the last day of the most recently ended Fiscal Quarter for which financial
statements have been delivered.

 

Section 9.6.        Transactions with Affiliates. The Borrowers will not, and
will not permit any of the other Loan Parties to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) in the ordinary course of business at prices and
on terms and conditions not less favorable to the Loan Parties than could be
obtained on an arm’s-length basis from unrelated third parties (for the
avoidance of doubt, including costs allocated pursuant to the Management
Agreement), (b) transactions between or among the US Loan Parties not involving
any other Affiliates, (c) transactions between or among the Canadian Borrowers
not involving any other Affiliates or (d) transactions expressly permitted under
Sections 9.1, 9.2, 9.3, 9.4 or 9.5.

 



101

 

 

Section 9.7.         Restrictive Agreements. The Borrowers will not, and will
not permit any of the other Loan Parties to, directly or indirectly, enter into,
incur or permit to exist any agreement that prohibits, restricts or imposes any
condition upon (a) the ability of any Loan Party to create, incur or permit any
Lien upon any of its assets or properties, whether now owned or hereafter
acquired, to secure the Obligations, or to transfer any of its property or
assets to the Loan Parties, or (b) the ability of any Loan Party to pay
dividends or other distributions with respect to its Equity Interests, to make
or repay loans or advances to the Loan Parties, or to Guarantee Indebtedness of
the Loan Parties; provided, that (i) the foregoing shall not apply to
restrictions or conditions imposed by law, this Agreement or any other Loan
Document, any Bond Document or any Senior Note Document, (ii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Loan Party (or an asset) pending such sale, provided
such restrictions and conditions apply only to the Loan Party (or such asset)
that is to be sold and such sale is permitted hereunder, (iii) clause (a) shall
not apply to restrictions or conditions imposed by (w) documentation for any
other Indebtedness that would permit the Obligations to be secured on a pari
passu or senior basis to such Indebtedness, (x) any agreement relating to Liens
or secured Indebtedness permitted by this Agreement if such restrictions and
conditions apply only to the property or assets subject to such Lien or securing
such Indebtedness, (y) provisions limiting the disposition or distribution of
assets or property in leases, joint venture agreements, sale-leaseback
agreements, stock sale agreements and other similar agreements, which limitation
is applicable only to the assets that are the subject of such agreements and (z)
customary provisions in leases and other contracts restricting the assignment
thereof and (iv) clauses (a) and (b) shall not apply to restrictions on pledging
or transferring Equity Interests of Unrestricted Subsidiaries.

 

Section 9.8.         Sale and Leaseback Transactions. The Borrowers will not,
and will not permit any of the other Loan Parties to, enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereinafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred (such arrangement, a “Sale/Leaseback”),
other than (i) the sale of property of a Borrower or Guarantor to a Governmental
Authority that issues Tax Exempt Bonds or Intercompany Taxable Bonds permitted
hereunder and leases said property back to a Borrower or Guarantor in connection
with the issuance of such Tax Exempt Bonds or Intercompany Taxable Bonds; and
(ii) Sale/Leaseback that involve the sale of up to $20,000,000 of assets in the
aggregate. For the avoidance of doubt, lease transactions entered into in
connection with the issuance of Indebtedness (without the involvement of an
asset sale) do not constitute Sale/Leaseback transactions.

 

Section 9.9.         Hedging Transactions. The Borrowers will not, and will not
permit any of the other Loan Parties to, enter into any Hedging Transaction,
other than Hedging Transactions entered into in the ordinary course of business
to hedge or mitigate risks to which the Loan Parties are exposed in the conduct
of their business or the management of their liabilities, and not for
speculative purposes. For the avoidance of doubt, a Hedging Transaction entered
into (i) in connection with the purchase by any third party of any common stock
or any Indebtedness or (ii) as a result of changes in the market value of any
common stock or any Indebtedness) is not a Hedging Transaction entered into in
the ordinary course of business to hedge or mitigate risks.

 

Section 9.10.       Amendments to Partnership Agreements. The Borrowers will
not, and will not permit any of the other Loan Parties to, amend or modify (i)
the partnership agreements, certificates of incorporation, bylaws and other
organizational documents of the Loan Parties or (ii) the Management Agreement,
in a manner materially adverse to the Administrative Agent, the Canadian Funding
Agent or the Lenders (in their capacities as such); provided that the foregoing
clause (i) shall not apply to amendments or modifications required in connection
with the consummation of transactions permitted by Section 9.3.

 

Section 9.11.      Accounting Changes; Fiscal Year. The Borrowers will not, and
will not permit any of the other Loan Parties to, make any significant change in
accounting treatment or reporting practices, except as required or permitted by
GAAP, or change the fiscal year of the Loan Parties.

 



102

 

 

ARTICLE X

EVENTS OF DEFAULT

 

Section 10.1.       Events of Default. If any of the following events (each an
“Event of Default”) shall occur:

 

(a)          Any Loan Party shall fail to pay any principal of any Loan
(including principal in respect of Bond Purchase Obligations) or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or any payment default with respect to any Bond
shall occur; or

 

(b)          Any Loan Party shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount payable under clause (a) of this
Section 10.1) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days; or any Bond Issuer fails to
pay any obligations it owes to any Lender as holder of the Bonds in accordance
with the terms of the applicable Bond Documents; or

 

(c)          any representation or warranty made or deemed made by or on behalf
of any Loan Party in or in connection with this Agreement, any other Loan
Document or any Bond Document (including the Schedules attached thereto) and any
amendments or modifications hereof or waivers hereunder, or in any certificate,
report, financial statement or other document submitted to the Administrative
Agent or the Lenders by any Loan Party or any representative of any Loan Party
pursuant to or in connection with this Agreement, any other Loan Document or any
Bond Document shall prove to be incorrect in any material respect when made or
deemed made or submitted; or

 

(d)          (A) Any Loan Party shall fail to observe or perform any covenant or
agreement contained in Section 7.2 (other than Section 7.2(g) or Section
7.2(h)), or Section 7.3 (with respect to the existence of the Borrowers) or
Article VIII or Article IX; or (B) any Loan Party shall fail to observe or
perform any covenant or agreement contained in Section 7.1 or Section 7.2(g) or
Section 7.2(h) and such failure shall continue unremedied for a period of
fifteen (15) days; or

 

(e)          any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in clauses
(a), (b) and (d) above) or any other Loan Document, and such failure shall
remain unremedied for 30 days after the earlier of (i) any officer of any
Borrower becomes aware of such failure, or (ii) notice thereof shall have been
given to the Borrower Representative by the Administrative Agent or any Lender;
or

 

(f)          any Loan Party (whether as primary obligor or as guarantor or other
surety) shall fail to pay any principal of, or premium or interest on, any
Material Indebtedness that is outstanding, when and as the same shall become due
and payable (whether at scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after any required notice
has been given and any applicable grace period, in each case as specified in the
agreement or instrument evidencing or governing such Indebtedness; or any other
event shall occur or condition shall exist under any agreement or instrument
relating to such Indebtedness and shall continue after any required notice has
been given and any applicable grace period, in each case as specified in the
agreement or instrument evidencing or governing such Indebtedness, if the effect
of such event or condition is to accelerate, or permit the acceleration of, the
maturity of such Indebtedness; or any such Indebtedness shall be declared to be
due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or any offer to prepay, redeem, purchase or defease such Indebtedness shall be
required to be made, in each case prior to the stated maturity thereof; or

 



103

 

 

(g)          any Loan Party shall (i) commence a voluntary case or other
proceeding, or file any petition seeking liquidation, reorganization or other
relief under any federal, state, provincial or foreign bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section 10.1, (iii) apply for or consent to the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for such Loan Party or for a substantial part of its assets, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors,
or (vi) take any action for the purpose of effecting any of the foregoing; or

 

(h)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Loan Party or such Person’s debts, or any substantial part of
such Person’s assets, under any federal, provincial, state or foreign
bankruptcy, insolvency or other similar law now or hereafter in effect or (ii)
the appointment of a custodian, trustee, receiver, liquidator or other similar
official for any Loan Party or for a substantial part of such Person’s assets,
and in any such case, such proceeding or petition shall remain undismissed for a
period of 60 days or an order or decree approving or ordering any of the
foregoing shall be entered; or

 

(i)          any Loan Party shall become unable to pay, shall admit in writing
its inability to pay, or shall fail to pay, its debts as they become due; or

 

(j)          an ERISA Event shall have occurred that, when taken together with
other ERISA Events that have occurred and are continuing, could reasonably be
expected to result in a Material Adverse Effect; or

 

(k)          any judgment or order for the payment of money in excess of
$30,000,000 in the aggregate shall be rendered against any Loan Party, and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be a period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or

 

(l)          any non-monetary judgment or order shall be rendered against any
Loan Party that could reasonably be expected to have a Material Adverse Effect,
and there shall be a period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

 

(m)          a Change in Control shall occur or exist; or

 

(n)          any provision of the Guaranty Agreement shall for any reason cease
to be valid and binding on, or enforceable against, any Guarantor, or any
Guarantor shall so state in writing, or any Guarantor shall seek to terminate
its Guaranty Agreement;

 



104

 

 

then, and in every such event (other than an event with respect to any Borrower
described in clause (g) or (h) of this Section 10.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower
Representative, take any or all of the following actions, at the same or
different times: (i) (A) terminate the Commitments, whereupon the Commitment of
each Lender shall terminate immediately, (B) declare the principal of and any
accrued interest on the Loans, and all other Obligations owing hereunder, to be,
whereupon the same shall become, due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers, and (C) exercise the Bond Put Right to sell the
Bonds to the US Borrower as provided in Section 4.2; provided that to the extent
that the Bond Put Right is exercised, the Commitments shall automatically be
deemed to terminate in accordance with clause (i)(A) above and the Loans and all
other Obligations shall automatically be deemed to be accelerated in accordance
with clause (i)(B) above, (ii) exercise all other remedies contained in any
other Loan Document or any Bond Document, including electing to declare, approve
or otherwise authorize the occurrence of any “event of default” under any Bonds
Documents, and (iii) exercise any other remedies available at law or in equity;
and that, if an Event of Default specified in either clause (g) or (h) shall
occur, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon, and all fees,
and all other Obligations (including Bond Purchase Obligation) shall
automatically become due and payable and the Bond Mandatory Put Date shall
automatically occur, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers. If the Administrative
Agent exercises or is authorized to exercise the Bond Put Right, the Commitments
shall automatically be deemed to terminate in accordance with clause (i)(A)
above and the Loans and all other Obligations shall automatically be deemed to
be accelerated in accordance with clause (i)(B) above. If the Administrative
Agent terminates the Commitments or accelerates any of the Loans or other
Obligations above, then the Bond Purchase Right shall automatically be deemed
exercised in accordance with clause (i)(C) above.

 

ARTICLE XI

THE AGENTS and ISSUING BANKS

 

Section 11.1.       Appointment of Agents and Issuing Banks.

 

(a)          Each Lender irrevocably appoints SunTrust Bank as the
Administrative Agent and authorizes it to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent under this
Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto. The Administrative Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
set forth in this Article shall apply to any such sub-agent or attorney-in-fact
and the Related Parties of the Administrative Agent, any such sub-agent and any
such attorney-in-fact and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

 

(b)          Each US Issuing Bank shall act on behalf of the US Lenders with
respect to any US Letters of Credit issued by it and the documents associated
therewith until such time and except for so long as the Administrative Agent may
agree at the request of the Required US Lenders to act for each US Issuing Bank
with respect thereto; provided, that each US Issuing Bank shall have all the
benefits and immunities (i) provided to the Administrative Agent in this Article
with respect to any acts taken or omissions suffered by such US Issuing Bank in
connection with US Letters of Credit issued by it or proposed to be issued by it
and the application and agreements for letters of credit pertaining to the US
Letters of Credit as fully as if the term “Administrative Agent” as used in this
Article included each US Issuing Bank with respect to such acts or omissions and
(ii) as additionally provided in this Agreement with respect to each US Issuing
Bank.

 



105

 

 

(c)          Each Canadian Lender irrevocably appoints Royal Bank of Canada as
the Canadian Funding Agent and authorizes it to take such actions on its behalf
and to exercise such powers as are delegated to the Canadian Funding Agent under
this Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto. The Canadian Funding Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Canadian Funding Agent. The Canadian Funding Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
set forth in this Article shall apply to any such sub-agent or attorney-in-fact
and the Related Parties of the Canadian Funding Agent, any such sub-agent and
any such attorney-in-fact and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Canadian Funding Agent.

 

(d)          The Canadian Issuing Bank shall act on behalf of the Canadian
Lenders with respect to any Canadian Letters of Credit issued by it and the
documents associated therewith until such time and except for so long as the
Canadian Funding Agent may agree at the request of the Required Canadian Lenders
to act for the Canadian Issuing Bank with respect thereto; provided, that the
Canadian Issuing Bank shall have all the benefits and immunities (i) provided to
the Canadian Funding Agent in this Article with respect to any acts taken or
omissions suffered by the Canadian Issuing Bank in connection with Canadian
Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Canadian
Letters of Credit as fully as if the term “Canadian Funding Agent” as used in
this Article included the Canadian Issuing Bank with respect to such acts or
omissions and (ii) as additionally provided in this Agreement with respect to
the Canadian Issuing Bank.

 

Section 11.2.      Nature of Duties of Agents. The Agents shall not have any
duties or obligations except those expressly set forth in this Agreement and the
other Loan Documents. Without limiting the generality of the foregoing, (a) the
Agents shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or an Event of Default has occurred and is continuing, (b)
the Agents shall not have any duty to take any discretionary action or exercise
any discretionary powers, except those discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 13.2) or that the Canadian Funding Agent is required to exercise in
writing by the Canadian Lenders (or such other number or percentage of the
Canadian Lenders as shall be necessary), and (c) except as expressly set forth
in the Loan Documents, the Agents shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the Loan
Parties or their Subsidiaries that is communicated to or obtained by any Agent
or any of its Affiliates in any capacity. No Agent shall be liable for any
action taken or not taken by it, its sub-agents or attorneys-in-fact with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 13.2) or in the absence of its own gross negligence or
willful misconduct. No Agent shall be responsible for the negligence or
misconduct of any sub-agents or attorneys-in-fact selected by it with reasonable
care. No Agent shall be deemed to have knowledge of any Default or Event of
Default unless and until written notice thereof (which notice shall include an
express reference to such event being a “Default” or “Event of Default”
hereunder) is given to such Agent by the Borrower Representative or any Lender,
and no Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
any Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements, or other terms and conditions set forth in any Loan Document, (iv)
the validity, enforceability, effectiveness or genuineness of any Loan Document
or any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article V or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to any Agent. The
Agents may consult with legal counsel (including counsel for the Borrowers)
concerning all matters pertaining to such duties.

 



106

 

 

Section 11.3.      Lack of Reliance on the Agents. Each of the Agents, the
Lenders, the Swingline Lender and the Issuing Banks acknowledges that it has,
independently and without reliance upon any Agent, any Issuing Bank or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each of
the Agents, the Lenders, the Swingline Lender and the Issuing Banks also
acknowledges that it will, independently and without reliance upon any Agent,
any Issuing Bank or any other Lender and based on such documents and information
as it has deemed appropriate, continue to make its own decisions in taking or
not taking of any action under or based on this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

 

Section 11.4.      Certain Rights of the Agents. If any Agent shall request
instructions from the Required Lenders, the Required Canadian Lenders or the
Required US Lenders, as applicable, with respect to any action or actions
(including the failure to act) in connection with this Agreement, such Agent
shall be entitled to refrain from such act or taking such act, unless and until
it shall have received instructions from such Lenders; and such Agent shall not
incur liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against any Agent
as a result of such Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders, the Required Canadian
Lenders or the Required US Lenders, as applicable, where required by the terms
of this Agreement.

 

Section 11.5.      Reliance by Agents. The Agents shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, posting or other distribution) believed by it
to be genuine and to have been signed, sent or made by the proper Person. The
Agents may also rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person and shall not incur any liability
for relying thereon. The Agents may consult with legal counsel (including
counsel for the Borrowers), independent public accountants and other experts
selected by it and shall not be liable for any action taken or not taken by it
in accordance with the advice of such counsel, accountants or experts.

 

Section 11.6.      The Agents in their Individual Capacity. The banks serving as
the Administrative Agent and the Canadian Funding Agent shall have the same
rights and powers under this Agreement and any other Loan Document in its
capacity as a Lender as any other Lender and may exercise or refrain from
exercising the same as though it were not an Agent; and the terms “Lenders”,
“Required Lenders”, or any similar terms shall, unless the context clearly
otherwise indicates, include such Agent in their individual capacity. The bank
acting as the Administrative Agent and its Affiliates may accept deposits from,
lend money to, and generally engage in any kind of business with any Loan Party
or any Subsidiary or Affiliate thereof as if it were not an Agent hereunder.

 

Section 11.7.       Successor Agents.

 

(a)          The Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Borrower Representative. Upon any such
resignation, the Required US Lenders shall have the right to appoint a successor
Administrative Agent, subject to the approval by the Borrower Representative
provided that no Default or Event of Default shall exist at such time. If no
successor Administrative Agent shall have been so appointed, and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent, which shall be a commercial bank organized under the laws of the United
States of America or any state thereof or a bank which maintains an office in
the United States, having a combined capital and surplus of at least
$500,000,000.

 



107

 

 

(b)          Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section 11.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required US Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required US Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

 

(c)          The Canadian Funding Agent may resign at any time by giving notice
thereof to the Canadian Lenders, the Administrative Agent and the Borrower
Representative. Upon any such resignation, the Required Canadian Lenders shall
have the right to appoint a successor Canadian Funding Agent, subject to the
approval by the Borrower Representative provided that no Default or Event of
Default shall exist at such time. If no successor Canadian Funding Agent shall
have been so appointed, and shall have accepted such appointment within 30 days
after the retiring Canadian Funding Agent gives notice of resignation, then the
retiring Canadian Funding Agent may, on behalf of the Canadian Lenders and the
Canadian Issuing Bank, appoint a successor Canadian Funding Agent, which shall
be a commercial bank organized under the laws of Canada or a bank which
maintains an office in Canada, having a combined capital and surplus of at least
$500,000,000.

 

(d)          Upon the acceptance of its appointment as the Canadian Funding
Agent hereunder by a successor, such successor Canadian Funding Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Canadian Funding Agent, and the retiring Canadian
Funding Agent shall be discharged from its duties and obligations under this
Agreement and the other Loan Documents. If within 45 days after written notice
is given of the retiring Canadian Funding Agent’s resignation under this Section
11.7 no successor Canadian Funding Agent shall have been appointed and shall
have accepted such appointment, then on such 45th day (i) the retiring Canadian
Funding Agent’s resignation shall become effective, (ii) the retiring Canadian
Funding Agent shall thereupon be discharged from its duties and obligations
under the Loan Documents and (iii) the Required Canadian Lenders shall
thereafter perform all duties of the retiring Canadian Funding Agent under the
Loan Documents until such time as the Required Canadian Lenders appoint a
successor Canadian Funding Agent as provided above. After any retiring Canadian
Funding Agent’s resignation hereunder, the provisions of this Article shall
continue in effect for the benefit of such retiring Canadian Funding Agent and
its representatives and agents in respect of any actions taken or not taken by
any of them while it was serving as the Canadian Funding Agent.

 

(e)          In addition to the foregoing, if a Lender becomes, and during the
period it remains, a Defaulting Lender, and if any Default has arisen from a
failure of the US Borrower to comply with Section 4.19, then each US Issuing
Bank and the Swingline Lender may, upon prior written notice to the Borrower
Representative and the Administrative Agent, resign as any US Issuing Bank or as
Swingline Lender, as the case may be, effective at the close of business New
York time on a date specified in such notice (which date may not be less than
five (5) Business Days after the date of such notice).

 



108

 

 

Section 11.8.       Withholding Tax.

 

(a)          To the extent required by any applicable law, the Administrative
Agent may withhold from any interest payment to any Lender an amount equivalent
to any applicable withholding tax. If the Internal Revenue Service or any
authority of the United States or any other jurisdiction asserts a claim that
the Administrative Agent did not properly withhold tax from amounts paid to or
for the account of any Lender (because the appropriate form was not delivered or
was not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstances that rendered the exemption
from, or reduction of, withholding tax ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Borrowers and
without limiting the obligation of the Borrowers to do so) fully for all amounts
paid, directly or indirectly, by the Administrative Agent as tax or otherwise,
including penalties and interest, together with all expenses incurred, including
legal expenses, allocated staff costs and any out of pocket expenses.

 

(b)          Without duplication of any indemnity provided under subsection (a)
of this Section, each Lender shall also indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes or Other
Taxes attributable to such Lender (to the extent that the Administrative Agent
has not already been reimbursed by the Borrowers and without limiting the
obligation of the Borrowers to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 13.4(e) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection.

 

Section 11.9.       Administrative Agent May File Proofs of Claim.

 

(a)          In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

 

(i)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Revolving Credit Exposure,
Bonds, Bond Purchase Obligations and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Banks and the
Administrative Agent and its agents and counsel and all other amounts due the
Lenders, the Issuing Banks and the Administrative Agent under Section 13.3)
allowed in such judicial proceeding; and

 



109

 

 

(ii)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.

 

(b)          Any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and each Issuing Bank to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
13.3.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

Section 11.10.    Authorization to Execute other Loan Documents. Each Lender
hereby authorizes the Administrative Agent to execute on behalf of all Lenders
all Loan Documents other than this Agreement.

 

Section 11.11.    Syndication and Documentation Agents. Each Lender hereby
designates Branch Banking and Trust Company, Compass Bank, JPMorganChase Bank,
N.A., Regions Bank, and Wells Fargo Bank, N.A. as Co-Syndication Agents and
agrees that the Co-Syndication Agents shall have no duties or obligations under
any Loan Documents to any Lender, any Issuing Bank, any Agent or any Loan Party.
Each Lender hereby designates KeyBank National Association, Royal Bank of Canada
and TD Bank, N.A., as Co-Documentation Agents and agrees that the
Co-Documentation Agents shall have no duties or obligations under any Loan
Documents to any Lender, any Issuing Bank, any Agent or any Loan Party.

 

ARTICLE XII

CO-BORROWER GUARANTIES

 

Section 12.1.       Guaranty Obligations.

 

(a)          The US Borrower hereby irrevocably and unconditionally guarantees
the full and prompt payment when due, whether at stated maturity, by
acceleration or otherwise, and performance of all Obligations owing by each
other Borrower to the Agents, the Swingline Lender, the Issuing Banks and the
Lenders, or any of them, under this Agreement or the other Loan Documents,
including all renewals, extensions, modifications and refinancings thereof, now
or hereafter owing, whether for principal, interest, premiums, fees, expenses or
otherwise (collectively, the “US Borrower Guaranteed Obligations”). Any and all
payments by the US Borrower hereunder shall be made free and clear of and
without deduction for any set-off, counterclaim, or withholding so that, in each
case, the Agents, the Swingline Lender, the Issuing Banks and the Lenders will
receive, after giving effect to any Taxes, the full amount that it would
otherwise be entitled to receive with respect to the US Borrower Guaranteed
Obligations. The US Borrower acknowledges and agrees that this is a continuing
guaranty of payment when due and performance, and not of collection, and that
this guaranty may be enforced up to the full amount of the US Borrower
Guaranteed Obligations without proceeding against any other Borrower, against
any security for the Obligations or under any other guaranty covering any
portion of the Obligations.

 



110

 

 

(b)          Each Canadian Borrower hereby irrevocably and unconditionally,
jointly and severally, guarantees the full and prompt payment when due, whether
at stated maturity, by acceleration or otherwise, and performance of all
Canadian Obligations owing by each other Canadian Borrower to the Administrative
Agent, the Canadian Funding Agent, the Canadian Issuing Bank and the Canadian
Lenders, or any of them, under this Agreement and the other Loan Documents,
including all renewals, extensions, modifications and refinancings thereof, now
or hereafter owing, whether for principal, interest, premiums, fees, expenses or
otherwise (collectively, the “Canadian Borrower Guaranteed Obligations”). Any
and all payments by any Canadian Borrower hereunder shall be made free and clear
of and without deduction for any set-off, counterclaim, or withholding so that,
in each case, the Administrative Agent, the Canadian Issuing Bank and the
Canadian Lenders will receive, after giving effect to any Taxes, the full amount
that it would otherwise be entitled to receive with respect to the Canadian
Borrower Guaranteed Obligations. Each Canadian Borrower acknowledges and agrees
that this is a continuing guaranty of payment when due and performance, and not
of collection, and that this guaranty may be enforced up to the full amount of
the Canadian Borrower Guaranteed Obligations without proceeding against any
other Canadian Borrower, against any security for the Canadian Obligations or
under any other guaranty covering any portion of the Canadian Obligations.

 

(c)          The US Borrower hereby irrevocably and unconditionally guarantees
the full and prompt payment when due, whether at stated maturity, by
acceleration or otherwise, and performance of all Bonds and the other
obligations owing by each applicable Bond Issuer and each applicable Subsidiary
of the US Borrower party to the applicable Bond Loan Agreements to the Lenders
holding Bonds, under the Bond Documents, including all renewals, extensions,
modifications and refinancings thereof, now or hereafter owing, whether for
principal, interest, premiums, fees, expenses or otherwise (collectively, the
“US Borrower Guaranteed Bond Obligations”). Any and all payments by the US
Borrower hereunder shall be made free and clear of and without deduction for any
set-off, counterclaim, or withholding so that, in each case, the Lenders holding
Bonds will receive, after giving effect to any Taxes, the full amount that it
would otherwise be entitled to receive with respect to the US Borrower
Guaranteed Bond Obligations. The US Borrower acknowledges and agrees that this
is a continuing guaranty of payment when due and performance, and not of
collection, and that this guaranty may be enforced up to the full amount of the
US Borrower Guaranteed Bond Obligations without proceeding against any other
Loan Party or any Bond Issuer, against any security for any portion of the US
Borrower Guaranteed Bond Obligations or under any other guaranty covering any
portion of the US Borrower Guaranteed Bond Obligations.

 

Section 12.2.       Guaranty Absolute.

 

(a)          The US Borrower guarantees that the US Borrower Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, and the US Borrower Guaranteed Bond Obligations will be paid strictly
in accordance with the terms of the Bond Documents, and where applicable, the
applicable terms of the Loan Documents. Each Canadian Borrower guarantees that
the Canadian Borrower Guaranteed Obligations will be paid strictly in accordance
with the terms of the Loan Documents. The liability of each Borrower under its
guaranty in this Article XII shall be absolute and unconditional in accordance
with their terms and shall remain in full force and effect without regard to,
and shall not be released, suspended, discharged, terminated or otherwise
affected by, any circumstance or occurrence whatsoever, including, without
limitation, the following (whether or not any Borrower consents thereto or has
notice thereof):

 



111

 

 

(i)          the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, the Obligations or obligations of the primary
obligor under this Agreement, any other Loan Document, any Bond Document or any
other agreement, document or instrument to which such primary obligor is or may
become a party;

 

(ii)         the absence of any action to enforce this Agreement (including this
Article XII), any other Loan Document, any Bond Document or the waiver or
consent by any guaranteed party with respect to any of the provisions thereof;

 

(iii)        the existence, value or condition of, or failure to perfect its
Lien against, any security for the Obligations or any of the US Borrower
Guaranteed Bond Obligations or any action, or the absence of any action, by any
Lender in respect thereof (including the release of any such security);

 

(iv)        the primary obligor or any Bond Issuer being insolvent or bankrupt
or otherwise subject to proceeding or petition seeking liquidation,
reorganization, moratorium, or similar relief under any federal, state,
provincial or foreign bankruptcy, insolvency or other similar law now or
hereafter in effect; or

 

(v)         any other action or circumstances which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor.

 

(b)          The US Borrower shall be regarded, and shall be in the same
position, as principal debtor with respect to the US Borrower Guaranteed
Obligations and the US Borrower Guaranteed Bond Obligations. Each Canadian
Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Canadian Borrower Guaranteed Obligations.

 

Section 12.3.       Waivers.

 

(a)          Each Borrower expressly waives all rights it may now or in the
future have under any statute, at common law, at law or in equity or otherwise,
to compel the Administrative Agent, the Canadian Funding Agent, any Swingline
Lender, any Issuing Bank or any Lender to marshal assets or to proceed in
respect of the Obligations or the US Borrower Guaranteed Bond Obligations
against any other Borrower, any Guarantor or any other Person before proceeding
against, or as a condition to proceeding against, such Borrower. The US Borrower
further expressly waives and agrees not to assert or take advantage of any
defense based upon the failure of any Agent, the Swingline Lender, any Issuing
Bank or any Lender to commence an action in respect of the Obligations or the US
Borrower Guaranteed Bond Obligations against any other Borrower, any Guarantor
or any other Person. Each Canadian Borrower further expressly waives and agrees
not to assert or take advantage of any defense based upon the failure of any
Agent, the Canadian Issuing Bank or any Canadian Lender to commence an action in
respect of the Canadian Obligations against any other Canadian Borrower, any
Guarantor or any other Person. Each Borrower agrees that any notice or directive
given at any time to any Agent, any Issuing Bank, any Swingline Lender or any
Lender which is inconsistent with the waivers in this paragraph shall be null
and void and may be ignored by such Agent, such Issuing Bank, such Swingline
Lender or such Lender, and may not be pleaded or introduced as evidence in any
litigation relating to the Obligations of such Borrower or the US Borrower
Guaranteed Bond Obligations of the US Borrower, unless the Required Lenders have
specifically agreed otherwise in writing. The foregoing waivers are of the
essence of the transaction contemplated by the Loan Documents and the Bond
Documents and, but for the provisions of this Section 12.3 and such waivers, the
Lenders would decline to make the Loans and purchase the Bonds.

 



112

 

 

(b)          Each Borrower waives diligence, presentment and demand (whether for
non-payment or protest or of acceptance, maturity, extension of time, change in
nature or form of the Obligations or US Borrower Guaranteed Bond Obligations,
acceptance of security, release of security, composition or agreement arrived at
as to the amount of, or the terms of, the Obligations or US Borrower Guaranteed
Bond Obligations, notice of adverse change in any other borrower’s financial
condition or any other fact which might materially increase the risk to such
Borrower) with respect to any of the Obligations or US Borrower Guaranteed Bond
Obligations or all other demands whatsoever, except to the extent specifically
set forth herein or in the other Loan Documents. To the extent permitted by
applicable law, each Borrower waives the benefit of all provisions of law which
are in conflict with the terms of this Agreement. Each Borrower represents,
warrants and agrees that its Obligations and the US Borrower Guaranteed Bond
Obligations, are not and shall not be subject to any counterclaims, offsets or
defenses of any kind against the Administrative Agent, the Canadian Funding
Agent, any Issuing Bank, any Swingline Lender or any Lender, any other Borrower
or any other Loan Party now existing or which may arise in the future.

 

Section 12.4.       Contribution Rights.

 

(a)          [Reserved].

 

(b)          To the extent that any Canadian Borrower shall make a payment under
this Section 12.4 of all or any of the Canadian Obligations (other than Loans
made to that Canadian Borrower for which it is primarily liable) (a “Canadian
Guarantor Payment”) that, taking into account all other Canadian Guarantor
Payments then previously or concurrently made by any other Canadian Borrower,
exceeds the amount that such Canadian Borrower would otherwise have paid if each
Canadian Borrower had paid the aggregate Canadian Obligations satisfied by such
Canadian Guarantor Payment in the same proportion that such Canadian Borrower’s
“Canadian Allocable Amount” (as defined below) (as determined immediately prior
to such Canadian Guarantor Payment) bore to the aggregate Canadian Allocable
Amounts of each of the Canadian Borrowers as determined immediately prior to the
making of such Canadian Guarantor Payment, then, following indefeasible payment
in full in cash of the Canadian Obligations and termination of the Canadian
Commitments, such Canadian Borrower shall be entitled to receive contribution
and indemnification payments from, and be reimbursed by, each other Canadian
Borrower for the amount of such excess, pro rata based upon their respective
Canadian Allocable Amounts in effect immediately prior to such Canadian
Guarantor Payment. As of any date of determination, the “Canadian Allocable
Amount” of any Canadian Borrower shall be equal to the maximum amount of the
claim that could then be recovered from such Canadian Borrower under this
Article XII without rendering such claim voidable or avoidable under any
applicable section of the Bankruptcy Code or under any similar statute or common
law.

 

(c)          This Section 12.4 is intended only to define the relative rights of
Borrowers and nothing set forth in this Section 12.4 is intended to or shall
impair the obligations of Borrowers, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Agreement, including Section 12.1. Nothing contained in this Section
12.4 shall limit the liability of any Borrower to pay the Loans made directly or
indirectly to that Borrower, and Bonds purchased directly or indirectly to that
Borrower, and accrued interest, fees and expenses with respect thereto for which
such Borrower shall be primarily liable. The parties hereto acknowledge that the
rights of contribution and indemnification hereunder shall constitute assets of
the Borrowers to which such contribution and indemnification is owing. The
rights of the indemnifying Borrowers against other Loan Parties under this
Section 12.4 shall be exercisable upon the full and indefeasible payment of the
Obligations and the termination of the Commitments.

 



113

 

 

Section 12.5.      Subordination of Subrogation. Notwithstanding anything to the
contrary in this Agreement or in any other Loan Document, the US Borrower hereby
expressly and irrevocably subordinates to payment of the Obligations any and all
rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off and any and all defenses available to a
surety, guarantor or accommodation co-obligor until the Obligations are
indefeasibly paid in full in cash and the Commitments have been terminated.
Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document, each Canadian Borrower hereby expressly and irrevocably subordinates
to payment of the Canadian Obligations any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off and any and all defenses available to a surety, guarantor or accommodation
co-obligor until the Canadian Obligations are indefeasibly paid in full in cash
and the Canadian Commitments have been terminated. Notwithstanding anything to
the contrary in this Agreement or in any other Loan Document or any Bond
Document, the US Borrower hereby expressly and irrevocably subordinates to
payment of the US Borrower Guaranteed Bond Obligations any and all rights at law
or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off and any and all defenses available to a surety,
guarantor or accommodation co-obligor until the US Borrower Guaranteed Bond
Obligations are indefeasibly paid in full in cash. Each Borrower acknowledges
and agrees that this subordination is intended to benefit the Lenders and shall
not limit or otherwise affect such Borrower’s liability hereunder or the
enforceability of this Article XII, and that the Lenders and their respective
successors and assigns are intended third party beneficiaries of the waivers and
agreements set forth in this Article XII.

 

Section 12.6.       Savings Clause.

 

(a)          It is the intent of the Lenders, the Agents, the Issuing Banks, the
Swingline Lender and the US Borrower that the US Borrower’s liability under this
Article XII (which liability is in any event in addition to amounts for which
such Borrower is primarily liable under this Agreement) shall be limited to an
amount not to exceed as of any date of determination the greater of:

 

(i)          the net amount of all Loans advanced to, and Bonds purchased from,
any other Borrowers under this Agreement and then re-loaned or otherwise
transferred to, or for the benefit of, the US Borrower; and

 

(ii)         the amount that could be claimed by the Lenders, the Agents, the
Issuing Banks, the Swingline Lender and the US Borrowers from the US Borrower
under this Article XII without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
statute or common law after taking into account, among other things, the US
Borrower’s right of contribution and indemnification from each other Borrowers
under Section 12.4.

 

The substantive laws under which the possible avoidance or unenforceability of
the Obligations shall be determined in any such case or proceeding shall
hereinafter be referred to as the “US Avoidance Provisions”.

 



114

 

 

(b)          To the end set forth in clause (a) above, but only to the extent
that the Obligations of the US Borrower would otherwise be subject to avoidance
under any US Avoidance Provisions if the US Borrower is not deemed to have
received valuable consideration, fair value or reasonably equivalent value for
such Obligations, and if such Obligations would render the US Borrower
insolvent, leave the US Borrower with an unreasonably small capital to conduct
its business or cause the US Borrower to have incurred debts (or to have
intended to have incurred debts) beyond its ability to pay such debts as they
mature, in each case as of the time any of the Obligations are deemed to have
been incurred under the US Avoidance Provisions, then the maximum liability of
the US Borrower under this Article XII (which liability is in any event in
addition to amounts for which the US Borrower is primarily liable under this
Agreement) shall be reduced to that amount which, after giving effect thereto,
would not cause the Obligations, as so reduced, to be subject to avoidance under
the US Avoidance Provisions. This Section 12.6(b) is intended solely to preserve
the rights of the Agents, the Issuing Banks, the Swingline Lender and the
Lenders hereunder and under the other Loan Documents to the maximum extent that
would not cause the Obligations to be subject to avoidance under the US
Avoidance Provisions, and neither the US Borrower nor any other Person shall
have any right or claim under this Section 12.6(b) as against any Agent, any
Issuing Bank, the Swingline Lender or any Lender that would not otherwise be
available to such Person under the US Avoidance Provisions.

 

Section 12.7.       Release.

 

(a)          To the extent all the Canadian Revolving Commitments are terminated
in full: each Canadian Borrower shall be released (i) if such Canadian Borrower
ceases to be a Subsidiary of the US Borrower as a result of a transaction (x)
permitted by this Agreement and no Event of Default has occurred and is
continuing or would result therefrom or (y) that has been consented to in
accordance with Section 13.2 of this Agreement, and in either case a Responsible
Officer of such Canadian Borrower shall have delivered an officer’s certificate
in form and substance reasonably acceptable to the Administrative Agent
certifying such compliance or (ii) under the circumstances described in clause
(b) below.

 

(b)          At such time as (i) the Loans and all Canadian Obligations of the
Canadian Borrowers shall have been paid in full in cash, (ii) the Canadian
Commitments shall have been terminated, (iii) all Canadian Letters of Credit
shall be terminated (or cash collateralized or backstopped in a manner
satisfactory to each Canadian Issuing Bank) and (iv) to the extent the Canadian
Funding Agent or the Administrative Agent shall have so requested, the Canadian
Funding Agent or the Administrative Agent shall have received releases from the
Canadian Borrowers each in form and substance reasonably acceptable to the
Canadian Funding Agent or the Administrative Agent as applicable, the Canadian
Borrowers shall be released from their obligations under this Guarantee, all
without delivery of any instrument or performance of any act by any Person.

 

ARTICLE XIII

MISCELLANEOUS

 

Section 13.1.       Notices.

 

(a)          Written Notices.

 

(i)          Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

To any of the Borrowers:c/o ITT Holdings LLC

 

321 St. Charles Avenue 

New Orleans, Louisiana 70130 

Attention: John Siragusa 

Telecopy Number: (504) 525-9537

 



115

 

 

With a copy to: 

Coleman, Johnson, Artigues & Jurisich 

321 St. Charles Avenue 

New Orleans, Louisiana 70130 

Attention: Senior Partner 

Telecopy Number: (504) 525-9464

 

and

 

White & Case LLP 

1155 Avenue of the Americas 

New York, New York 10036 

Attention: Gregory M. Owens 

Telecopy Number: (212) 354-8113

 

To the Administrative Agent or Swingline Lender:SunTrust Bank



3333 Peachtree Road 

Atlanta, Georgia 30326 

Attention: David Edge 

Telecopy Number: (404) 439-7470

 

With a copy to:SunTrust Bank



Agency Services 

303 Peachtree Street, N. E./ 25th Floor 

Atlanta, Georgia 30308

Attention: Agency Services 

Telecopy Number: (404) 495-2170

 

and 

 

King & Spalding LLP 

1180 Peachtree Street, N.W. 

Atlanta, Georgia 30309 

Attention: Carolyn Z. Alford 

Telecopy Number: (404) 572-5100 

 

To SunTrust Bank as a US Issuing Bank:SunTrust Bank



25 Park Place, N.E. / Mail Code 3706 / 16th Floor
Atlanta, Georgia 30303
Attention: Standby Letter of Credit Dept.
Telecopy Number: (404) 588-8129

 

To the Swingline Lender:SunTrust Bank



Agency Services 

303 Peachtree Street, N.E./25th Floor 

Atlanta, Georgia 30308

Attention: Agency Services 

Telecopy Number: (404) 495-2170

 



116

 

 



  To the Canadian Funding Agent or the Canadian Issuing Bank:

Royal Bank of Canada

1 Place Ville Marie

Montreal, Quebec

Canada H3C 3A9

Attention: Sandya Benoist

Telecopy number: 514 874-3896

        To any other Lender: the address set forth in the Administrative
Questionnaire or the Assignment and Acceptance executed by such Lender

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to any Agent, any
Issuing Bank or the Swingline Lender shall not be effective until actually
received by such Person at its address specified in this Section 13.1.

 

(ii)         Any agreement of the Agents, the Issuing Banks and the Lenders
herein to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Borrower Representative. The Agents, the
Issuing Banks and the Lenders shall be entitled to rely on the authority of any
Person purporting to be a Person authorized by the Borrower Representative to
give such notice and the Agents, the Issuing Banks and the Lenders shall not
have any liability to the Loan Parties or any other Person on account of any
action taken or not taken by the Agents, the Issuing Banks and the Lenders in
reliance upon such telephonic or facsimile notice. The obligation of the
Borrowers to repay the Loans, to purchase the Bonds and all other Obligations
hereunder shall not be affected in any way or to any extent by any failure of
the Agents, the Issuing Banks and the Lenders to receive written confirmation of
any telephonic or facsimile notice or the receipt by the Agents, the Issuing
Banks and the Lenders of a confirmation which is at variance with the terms
understood by the Agents, the Issuing Banks and the Lenders to be contained in
any such telephonic or facsimile notice.

 

(b)          Electronic Communications.

 

(i)          Notices and other communications to the Lenders and the Issuing
Banks hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender or any Issuing Bank pursuant to Article 2 unless
such Lender or such Issuing Bank, as applicable, and the Administrative Agent
have agreed to receive notices under such Section by electronic communication
and have agreed to the procedures governing such communications. The
Administrative Agent or the Borrowers may, in their discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 



117

 

 

(ii)         Unless the Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

Section 13.2.       Waiver; Amendments.

 

(a)          No failure or delay by any Agent, any Issuing Bank or any Lender in
exercising any right or power hereunder or any other Loan Document or Bond
Document, and no course of dealing between any Loan Party, any Agent, any
Issuing Bank or any Lender, shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power hereunder
or thereunder. The rights and remedies of the Agents, the Issuing Banks and the
Lenders hereunder and under the other Loan Documents and the Bond Documents are
cumulative and are not exclusive of any rights or remedies provided by law. No
waiver of any provision of this Agreement or any other Loan Document or any Bond
Document or consent to any departure by the Loan Parties therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 13.2, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether any Agent, any Lender or any Issuing Bank may have had
notice or knowledge of such Default or Event of Default at the time.

 



118

 

 

(b)          No amendment or waiver of any provision of this Agreement or the
other Loan Documents (excluding the Fee Letter, the US LC Documents and the
Canadian LC Documents), nor consent to any departure by the Loan Parties
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Borrowers and the Required Lenders or the Borrowers and the
Administrative Agent with the consent of the Required Lenders and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, that no amendment or waiver shall:
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
date fixed for any payment of any principal of, or interest on, any Loan or LC
Disbursement or interest thereon or Incremental Bond Interest or any fees
hereunder or reduce the amount of, waive or excuse any such payment, postpone
the scheduled date for the termination or reduction of any Commitment, or amend
the definition of “Bond Mandatory Put Date”, without the written consent of each
Lender affected thereby, (iv) change Section 4.15(b) or (c) or 4.16 in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
13.2 or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders which are required to waive,
amend or modify any rights hereunder or make any determination or grant any
consent hereunder, without the consent of each Lender; (vi) release all or
substantially all guarantors or limit the liability of all or substantially all
guarantors of the Obligations, without the written consent of each Lender; (vii)
release all or substantially all collateral (if any) securing any of the
Obligations, without the written consent of each Lender; or (viii) release the
US Borrower from any of its Obligations, without the written consent of each
Lender affected thereby; provided further, that (v) no such agreement shall
amend, modify or otherwise affect the rights, duties or obligations of any
Agent, the Swingline Lender or any Issuing Bank without the prior written
consent of such Person; (w) no amendment or waiver shall be made or provided
without the written consent of the Required Canadian Lenders if such amendment
or waiver would (i) impair or reduce the rights and remedies of the Canadian
Lenders under the Loan Documents without similarly impairing or reducing the
rights and remedies of the US Lenders holding US Revolving Commitments under the
Loan Documents, (ii) otherwise alter the pari passu treatment of the Canadian
Revolving Credit Exposure, the US Revolving Credit Exposure and the Bond
Purchase Obligations, either as to guarantees or collateral, or (iii) waive or
amend conditions to making a Canadian Revolving Loan or issuing, amending or
extending a Canadian Letter of Credit; (x) no amendment or waiver shall be made
or provided without the written consent of the Required US Revolving Lenders if
such amendment or waiver would (i) impair or reduce the rights and remedies of
the US Revolving Lenders under the Loan Documents without similarly impairing or
reducing the rights and remedies of the other Lenders under the Loan Documents,
(ii) otherwise alter the pari passu treatment of the Canadian Revolving Credit
Exposure, the US Revolving Credit Exposure, the Bond Purchase Obligations,
either as to guarantees or collateral, or (iii) waive or amend conditions to
making a US Revolving Loan or issuing, amending or extending a US Letter of
Credit, or relate solely to the terms of the US Revolving Loans or US Revolving
Commitment; (y) no amendment or waiver shall be made or provided without the
written consent of the Bond Purchasers holding a majority of the Bonds if such
amendment or waiver would (i) impair or reduce the rights and remedies of the
Bond Purchasers under the Loan Documents without similarly impairing or reducing
the rights and remedies of the other Lenders under the Loan Documents, (ii)
otherwise alter the pari passu treatment of the Canadian Revolving Credit
Exposure, the US Revolving Credit Exposure, the Bond Purchase Obligations,
either as to guarantees or collateral or (iii) relate solely to the terms of the
Bond Purchase Commitments, the Bond Purchase Obligations or Bonds (including,
without limitation, requirements in respect of legal opinions of bond counsel);
and (z) if and to the extent that the Bond Documents impose any additional
voting or approval requirements in addition to this Section 13.2, no such
amendment, waiver, or consent shall be effective unless the applicable terms of
the Bond Documents shall have been complied with.

 

(c)          Notwithstanding anything contained herein to the contrary, this
Agreement may be amended and restated without the consent of any Lender (but
with the consent of the Borrowers and the Administrative Agent) if, upon giving
effect to such amendment and restatement, such Lender shall no longer be a party
to this Agreement (as so amended and restated), the Commitments of such Lender
shall have terminated (but such Lender shall continue to be entitled to the
benefits of Sections 4.11, 4.12, 4.13 and 13.3), such Lender shall have no other
commitment or other obligation hereunder and shall have been paid in full all
principal, interest and other amounts owing to it or accrued for its account
under this Agreement.

 

(d)          Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended, and amounts payable to such Lender hereunder may not be
permanently reduced, without the consent of such Lender (other than reductions
in fees and interest in which such reduction does not disproportionately affect
such Lender).

 

(e)          Notwithstanding anything to the contrary contained in this Section
13.2, no Loan Parties or their Subsidiaries and no Lenders shall enter into any
amendment, modification or waiver of the Bond Documents without the written
consent of the Required Tranche A Bond Lenders, the Required Tranche B Bond
Lenders and the Required Revolving Lenders hereunder, and any amendment,
modification or waiver of the Bond Documents shall otherwise require the consent
of the parties specified therein.

 



119

 

 

If the Administrative Agent and the US Borrower shall have jointly identified an
obvious error (including, but not limited to, an incorrect cross-reference) or
any error or omission of a technical or immaterial nature, in each case, in any
provision of this Agreement or any other Loan Document (including, for the
avoidance of doubt, any exhibit, schedule or other attachment to any Loan
Document), then the Administrative Agent (acting in its sole discretion) and the
US Borrower or any other relevant Loan Party shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Document. Notification of such
amendment shall be made by the Administrative Agent to the Lenders promptly upon
such amendment becoming effective.

 

Section 13.3.       Expenses; Indemnification.

 

(a)          The US Borrower shall pay (i) all reasonable and documented,
out-of-pocket costs and expenses of the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent and its Affiliates, in connection with the syndication of
the credit facilities provided for herein, the preparation and administration of
the Loan Documents and the Bond Documents and any amendments, modifications or
waivers thereof (whether or not the transactions contemplated in this Agreement,
any other Loan Document or any Bond Document shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by any US Issuing Bank
in connection with the issuance, amendment, renewal or extension of any US
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
and documented out-of-pocket costs and expenses (including, without limitation,
the reasonable fees, charges and disbursements of outside counsel (but limited
to one primary counsel, one local counsel in each applicable jurisdiction, any
necessary regulatory counsel and, solely, in the event of a conflict of
interest, one additional counsel for each group subject to such conflict of
interest)) incurred by the Administrative Agent, any US Issuing Bank or any US
Lender in connection with the enforcement or protection of its rights in
connection with this Agreement, the other Loan Documents or the Bond Documents,
including its rights under this Section 13.3, or in connection with the Loans
made, Bonds purchased or any US Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans, Bonds or Letters of Credit.

 

(b)          The Canadian Borrowers shall jointly and severally pay (i) all
reasonable and documented, out-of-pocket costs and expenses of the Canadian
Funding Agent and its Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Canadian Funding Agent and its Affiliates, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of the Loan Documents and any amendments,
modifications or waivers thereof (whether or not the transactions contemplated
in this Agreement or any other Loan Document shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by any Canadian
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Canadian Letter of Credit or any demand for payment thereunder and (iii) all
reasonable and documented out-of-pocket costs and expenses (including, without
limitation, the reasonable fees, charges and disbursements of outside counsel
(but limited to one primary counsel, one local counsel in each applicable
jurisdiction, any necessary regulatory counsel and, solely, in the event of a
conflict of interest, one additional counsel for each group subject to such
conflict of interest)) incurred by the Canadian Funding Agent, the Canadian
Issuing Bank or any Canadian Lender in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section 13.3, or in connection with the Loans made, Bonds purchased
or any Canadian Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans, Bonds or Letters of Credit.

 



120

 

 

(c)          The Borrowers shall jointly and severally indemnify each Agent (and
any sub-agent thereof), each Lender and each Issuing Bank, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and out-of-pocket expenses (including the
reasonable and documented fees, charges and disbursements of counsel but limited
to the reasonable and documented out-of-pocket fees, disbursements and other
charges of one primary counsel to all Indemnitees taken as a whole, any
necessary regulatory counsel, one local counsel for all Indemnitees taken as a
whole in each relevant jurisdiction, and solely in the case of a conflict of
interest, one additional counsel for each group of the affected Indemnitees
similarly situated), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by any Loan Party arising out of, in connection with, or
as a result of (i) the execution or delivery of this Agreement, any other Loan
Document, any Bond Document or any agreement or instrument contemplated hereby
or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan, Bond or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by any
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any property owned or operated by any
Loan Party or any of its Subsidiaries, or any Environmental Liability related in
any way to any Loan Party or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Loan Party, and regardless of whether any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, willful misconduct or bad faith of such Indemnitee or (y) result
from a claim brought by any Loan Party against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document or Bond Document, if such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

 

(d)          The US Borrower shall pay, and hold the Administrative Agent, each
US Issuing Bank, the Swingline Lender and the US Lenders harmless from and
against, any and all present and future stamp, documentary, and other similar
taxes with respect to this Agreement and any other Loan Documents, any
collateral described therein, or any payments due thereunder, and save the
Administrative Agent, each US Issuing Bank, the Swingline Lender and the US
Lenders harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes. The Canadian Borrowers
shall jointly and severally pay, and hold the Canadian Funding Agent, the
Canadian Issuing Bank, and the Canadian Lenders harmless from and against, any
and all present and future stamp, documentary, and other similar taxes with
respect to this Agreement and any other Loan Documents, any collateral described
therein, or any payments due thereunder, and save the Canadian Funding Agent,
the Canadian Issuing Bank, and the Canadian Lenders harmless from and against
any and all liabilities with respect to or resulting from any delay or omission
to pay such taxes.

 

(e)          To the extent that the Borrowers fail to pay any amount required to
be paid to the Administrative Agent under clauses (a), (b), (c) or (d) hereof,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Pro Rata Share (determined as of the time that the unreimbursed expense or
indemnity payment is sought based on all Commitments) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such. To the extent that the
Borrowers fail to pay any amount required to be paid to any US Issuing Bank or
the Swingline Lender under clauses (a), (b), (c) or (d) hereof, each US Lender
severally agrees to pay to such US Issuing Bank or the Swingline Lender, as the
case may be, such US Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought based upon the US Revolving
Commitments) of such unpaid amount; provided, that the unreimbursed expense or
indemnified payment, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against such US Issuing Bank or the
Swingline Lender in its capacity as such. To the extent that the Borrowers fail
to pay any amount required to be paid to the Canadian Funding Agent or the
Canadian Issuing Bank under clauses (a), (b), (c) or (d) hereof, each Canadian
Lender severally agrees to pay to the Canadian Funding Agent and the Canadian
Issuing Bank such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought based upon the Canadian
Revolving Commitments) of such unpaid amount; provided, that the unreimbursed
expense or indemnified payment, claim, damage, liability or related expense, as
the case may be, was incurred by or asserted against the Canadian Funding Agent
or the Canadian Issuing Bank in its capacity as such.

 



121

 

 

(f)          To the extent permitted by applicable law, no Borrower shall
assert, and each Borrower hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to actual or direct damages) arising out of, in connection
with or as a result of, this Agreement, any other Loan Document, Bond Document
or any agreement or instrument contemplated hereby, the transactions
contemplated therein, any Loan, any Bond or any Letter of Credit or the use of
proceeds thereof.

 

(g)          All amounts due under this Section 13.3 shall be payable promptly
after written demand therefor.

 

Section 13.4.       Successors and Assigns.

 

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrowers may not assign or otherwise transfer
any of their rights or obligations hereunder without the prior written consent
of the Administrative Agent and each Lender, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of paragraph (b) of this Section,
(ii) by way of participation in accordance with the provisions of paragraph (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of paragraph (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)          Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments, Bonds and the Revolving Credit Exposure at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)          Minimum Amounts.

 

(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments, Bonds and the Revolving Credit Exposure at the
time owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 



122

 

 

(B)         in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitment being assigned (which for this purpose
includes Revolving Credit Exposure and Bonds outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans, Bonds and/or Revolving Credit Exposure of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Acceptance, as of
the Trade Date) shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower Representative otherwise consents (each such consent
not to be unreasonably withheld or delayed);

 

(ii)         Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Revolving Credit Exposure,
Bonds or the Commitment assigned; provided that any assignment of any portion of
Bonds held by any Lender hereunder shall be a sale and assignment of a ratable
share of all Series of Bonds of the same Class then held by such Lender.

 

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

 

(A)         the consent of the Borrower Representative (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required unless (x) an
Event of Default under Section 10.1(a), (b), (g), (h) or (i) has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund or (z) a Person is taking delivery
of an assignment in connection with physical settlement of a credit derivatives
transaction; provided, that, the Borrower Representative shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) days after having received
notice thereof;

 

(B)         the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
that is not a Lender;

 

(C)         the consent of each US Issuing Bank and the Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the US Revolving Commitments, and the consent of the
Canadian Issuing Bank and Canadian Funding Agent (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Canadian Revolving Commitments.

 

(iv)        Assignment and Acceptance. The parties to each assignment shall
deliver to the Administrative Agent (A) a duly executed Assignment and
Acceptance, (B) a processing and recordation fee of $3,500, (C) an
Administrative Questionnaire unless the assignee is already a Lender and (D) the
documents required under Section 4.13(f).

 

(v)         No Assignment to Loan Parties. No such assignment shall be made to
any Loan Party or any Affiliates or Subsidiaries thereof or any direct or
indirect subsidiaries of Macquarie Group Limited or any funds or similar
investment vehicles managed thereby.

 

(vi)        No Assignment to Natural Persons or a Disqualified Institution. No
such assignment shall be made to a natural person or a Disqualified Institution.
The Administrative Agent shall have the right, and the Borrowers hereby
expressly authorize the Administrative Agent, to provide the Disqualified
Institutions List (and any update or supplement or modification thereto) to each
Lender requesting the same.

 



123

 

 

(vii)       Canadian Qualifying Lender Assignment. No assignment shall be made
to any assignee that is not a Canadian Qualified Lender, unless an Event of
Default has occurred and is continuing, in which case such restrictions shall no
longer apply.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 13.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement but shall not be entitled to receive any greater payment under
Section 4.11 and Section 4.13 than the assigning Lender thereunder would have
been entitled to receive with respect to such assigned interest and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 4.11, 4.12, 4.13 and 13.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section 13.4. If the
consent of the Borrower Representative to an assignment is required hereunder
(including a consent to an assignment which does not meet the minimum assignment
thresholds specified above), the Borrower Representative shall be deemed to have
given its consent ten (10) days after the date notice thereof has actually been
delivered by the assigning Lender (through the Administrative Agent) to the
Borrower Representative, unless such consent is expressly refused by the
Borrower Representative prior to such tenth day.

 

(c)          The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at one of its offices in Atlanta, Georgia
a copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and US Revolving Credit Exposure owing to, and
the principal amount of Bonds purchased hereunder by, each Lender pursuant to
the terms hereof from time to time (the “Register”). Information contained in
the Register with respect to any Lender shall be available for inspection by
such Lender at any reasonable time and from time to time upon reasonable prior
notice; information contained in the Register shall also be available for
inspection by the Borrower Representative at any reasonable time and from time
to time upon reasonable prior notice. In establishing and maintaining the
Register, Administrative Agent shall serve as the agent of the Borrowers solely
for tax purposes and solely with respect to the actions described in this
Section, and the Borrowers jointly and severally agree that, to the extent
SunTrust Bank serves in such capacity, SunTrust Bank and its officers,
directors, employees, agents, sub-agents and affiliates shall constitute
“Indemnitees.”

 

(d)          Without the consent of, or notice to, any Agent, the Swingline
Lender or any Issuing Bank, but with the consent of the Borrower Representative
(such consent not to be unreasonably withheld, conditioned or delayed), any
Lender may at any time sell participations to any Person (other than a natural
person, a Disqualified Institution, the Loan Parties or any of the Affiliates or
Subsidiaries thereof) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans and Bonds owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the Borrowers, the Agents, the
Lenders, Issuing Banks and Swingline Lender shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (iv) no consent of the Borrower
Representative shall be required at any time that a Default or Event of Default
has occurred and is continuing or in connection with the sale of a participation
to a Lender, an Affiliate of a Lender or an Approved Fund.

 



124

 

 

(e)          Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of such Lender,
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, (iii) postpone
the date fixed for any payment of any principal of, or interest on, any Loan or
LC Disbursement or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment, (iv) change Section 4.15(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
13.4 or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders which are required to waive,
amend or modify any rights hereunder or make any determination or grant any
consent hereunder; (vi) release all or substantially all of the guarantors, or
limit the liability of such guarantors, under any guaranty agreement
guaranteeing any of the Obligations; or (vii) release all or substantially all
collateral (if any) securing any of the Obligations. Subject to paragraph (e) of
this Section 13.4, the Borrowers agree that each Participant shall be entitled
to the benefits of Sections 4.11, 4.12, and 4.13 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section 13.4, provided that such Participant agrees to be subject to
Section 4.18 as though it were a Lender. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 13.7 as though it
were a Lender, provided such Participant agrees to be subject to Section 4.15 as
though it were a Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrowers, maintain a register in the United States on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans, Bond Purchase
Obligations or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive, absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

 

(f)          A Participant shall not be entitled to receive any greater payment
under Section 4.11 and Section 4.13 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower Representative’s prior written consent. A Participant that is a Foreign
Person shall not be entitled to the benefits of Section 4.13 unless the Borrower
Representative is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of the Borrowers, to comply with
Section 4.13(f) and (g) as though it were a Lender.

 



125

 

 

(g)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

Section 13.5.       Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)          This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be construed
in accordance with and be governed by the laws of the State of New York.

 

(b)          Each Borrower, Agent and Lender hereby irrevocably and
unconditionally submits, for itself and its property, to the non-exclusive
jurisdiction of the United States District Court of the Southern District of New
York, the Supreme Court of the State of New York sitting in New York county and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement, any other Loan Document, or the transactions
contemplated hereby or thereby, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York state court or, to the extent permitted by
applicable law, such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement, any other Loan Document shall affect
any right that any Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement, any other Loan
Document against any Borrower or its properties in the courts of any
jurisdiction.

 

(c)          Each Borrower, Agent and Lender irrevocably and unconditionally
waives any objection which it may now or hereafter have to the laying of venue
of any such suit, action or proceeding described in paragraph (b) of this
Section 13.5 and brought in any court referred to in paragraph (b) of this
Section 13.5. Each of the parties hereto irrevocably waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)          Each party to this Agreement irrevocably consents to the service of
process in the manner provided for notices in Section 13.1. Nothing in this
Agreement, in any other Loan Document or in any Bond Document will affect the
right of any party hereto to serve process in any other manner permitted by law.

 

Section 13.6.      WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT, ANY BOND DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE BOND
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 



126

 

 

Section 13.7.       Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender and each Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrowers, any such notice being expressly waived by
each Borrower to the extent permitted by applicable law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of the Borrowers at any time held or other obligations at any time owing by such
Lender or Issuing Bank to or for the credit or the account of any Borrower
against any and all Obligations held by such Lender or Issuing Bank, as the case
may be, irrespective of whether such Lender or Issuing Bank shall have made
demand hereunder and although such Obligations may be unmatured. Each Lender and
each Issuing Bank agree promptly to notify the Administrative Agent and the
Borrower Representative after any such set-off and any application made by such
Lender or Issuing Bank, as the case may be; provided, that the failure to give
such notice shall not affect the validity of such set-off and application. Each
Lender and each Issuing Bank agrees to apply all amounts collected from any such
set-off to the Obligations before applying such amounts to any other
Indebtedness or other obligations owed by the Loan Parties to such Lender or
Issuing Bank.

 

Section 13.8.       Counterparts; Integration. This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. This
Agreement, the Fee Letter, the other Loan Documents, the Bond Document, and any
separate letter agreement(s) relating to any fees payable to the Administrative
Agent constitute the entire agreement among the parties hereto and thereto
regarding the subject matters hereof and thereof and supersede all prior
agreements and understandings, oral or written, regarding such subject matters.
Delivery of executed signature pages to any Loan Document or Bond Document by
facsimile or electronic mail transmission shall be effective as delivery of a
manually executed counterpart thereof.

 

Section 13.9.       Survival. All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
, the purchase of any Bonds, and issuance of any Letters of Credit, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that any Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 4.11, 4.12, 4.13, and 13.3 and
Article XI shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the purchase of the Bonds, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof. All representations and warranties made herein, in the
certificates, reports, notices, and other documents delivered pursuant to this
Agreement shall survive the execution and delivery of this Agreement, the Bond
Documents and the other Loan Documents, and the making of the Loans, the
purchase of the Bonds and the issuance of the Letters of Credit.

 



127

 

 

Section 13.10.    Severability. Any provision of this Agreement or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 13.11.    Confidentiality. Each of the Agents, the Issuing Banks and the
Lenders agrees to take normal and reasonable precautions to maintain the
confidentiality of any information designated in writing as confidential and
provided to it by the Loan Parties, except that such information may be
disclosed (i) to any Related Party of any Agent, any Issuing Bank or any such
Lender, including without limitation accountants, legal counsel and other
advisors, (ii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iii) to the extent requested by any
regulatory agency or authority, (iv) to the extent that such information becomes
publicly available other than as a result of a breach of this Section 13.11, or
which becomes available to any Agent, any Issuing Bank, any Lender or any
Related Party of any of the foregoing on a non-confidential basis from a source
other than the Loan Parties, (v) in connection with the exercise of any remedy
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder, and (vi) subject to provisions substantially
similar to this Section 13.11, to any actual or prospective assignee or
Participant, or (vii) with the consent of the Borrower Representative. Any
Person required to maintain the confidentiality of any information as provided
for in this Section 13.11 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such information as such Person would accord its
own confidential information.

 

Section 13.12.    Interest Rate Limitation. (a) Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any US Loan,
together with all fees, charges and other amounts which may be treated as
interest on such Loan under applicable law (collectively, the “Charges”), shall
exceed the maximum lawful rate of interest (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by a US Lender holding such
Loan in accordance with applicable law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section 13.12(a) shall be cumulated
and the interest and Charges payable to such Lender in respect of other US Loans
or periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount, together with interest thereon at the Federal Funds Rate
to the date of repayment (to the extent permitted by applicable law), shall have
been received by such Lender.

 

(b)          Criminal Rate of Interest. Notwithstanding any other provisions of
this Agreement or any other Loan Document, in no event shall any Loan Document
require the payment or permit the collection of interest or other amounts in an
amount or at a rate in excess of the amount or rate that is permitted by law or
in an amount or at a rate that would result in the receipt by the Lenders or the
Agents of interest at a criminal rate, as the terms “interest” and “criminal
rate” are defined under the Criminal Code (Canada). Where more than one such law
is applicable to any Loan Party, such Loan Party shall not be obliged to make
payment in an amount or at a rate higher than the lowest amount or rate
permitted by such laws. If from any circumstances whatever, fulfillment or any
provision of this Agreement or any other Loan Document shall involve
transcending the limit of validity prescribed by any applicable law for the
collection or charging of interest, the obligation to be fulfilled shall be
reduced to the limit of such validity, and if from any such circumstances the
Canadian Funding Agent or the Canadian Lenders shall ever receive anything of
value as interest or deemed interest under this Agreement or any Loan Document
in an amount that would exceed the highest lawful rate of interest permitted by
any applicable law, such amount that would be excessive interest shall be
applied to the reduction of the principal amount of the relevant Commitment, and
not to the payment of interest, or if such excessive interests exceeds the
unpaid principal balance of the relevant Commitment, the amount exceeding the
unpaid balance shall be refunded to the applicable Loan Party. In determining
whether or not the interest paid or payable under any specified contingency
exceeds the highest lawful rate, the Loan Parties, the Canadian Funding Agent or
the Canadian Lenders shall, to the maximum extent permitted by applicable law
(a) characterize any non-principal payment as an expense, fee or premium rather
than as interest, (b) exclude voluntary prepayments and the effects thereof, (c)
amortize, prorate, allocate and spread the total amount of interest throughout
the term of such indebtedness so that interest thereon does not exceed the
maximum amount permitted by applicable law, or (d) allocate interest between
portions of such indebtedness to the extent that no such portion shall bear
interest at a rate greater than that permitted by applicable law.

 



128

 

 

Section 13.13.    Waiver of Effect of Corporate Seal. Each of the Borrowers
represents and warrants that neither it nor any other Loan Party is required to
affix its corporate seal to this Agreement or any other Loan Document pursuant
to any requirement of law or regulation, agrees that this Agreement is delivered
by the Loan Parties under seal and waives any shortening of the statute of
limitations that may result from not affixing the corporate seal to this
Agreement or such other Loan Documents.

 

Section 13.14.    Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that, pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of such Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify such Loan Party in accordance with the Patriot Act.
Each Borrower shall, and shall cause each other Loan Party to, provide such
information and take such other actions as are reasonably requested by the
Administrative Agent or any Lender in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the Patriot Act.

 

Section 13.15.    No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof, of any other Loan
Document or any Bond Document), the Borrowers and each other Loan Party
acknowledges and agrees and acknowledges its Affiliates’ understanding that (i)
(A) the services regarding this Agreement  provided by the Administrative Agent
and/or the Lenders are arm’s-length commercial transactions between  the
Borrowers, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent and the Lenders, on the other hand, (B) each
of the Borrowers and the other Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate, and (C) the Borrowers and each other Loan Party is capable of
evaluating and understanding, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and  by the other Loan
Documents or Bond Documents; (ii) (A) each of the Administrative Agent and the
Lenders is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrowers, any other Loan Party
or any of their respective Affiliates, or any other Person, and (B) neither the
Administrative Agent nor any Lender has any obligation to the Borrowers, any
other Loan Party or any of their Affiliates  with respect to the transaction
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii)  the Administrative Agent, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers, the other Loan
Parties and their respective Affiliates, and each of the Administrative Agent
and the Lenders has no obligation to disclose any of such interests to  the
Borrowers, any other Loan Party or any of their respective Affiliates.  To the
fullest extent permitted by law, each of the Borrowers and the other Loan
Parties hereby waives and releases  any claims that it may have against  the
Administrative Agent or any Lender with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby

 

129

 

 



Section 13.16.    Location of Closing. Each Lender acknowledges and agrees that
it has delivered, with the intent to be bound, its executed counterparts of this
Agreement to the Administrative Agent, c/o King & Spalding LLP, 1185 Avenue of
the Americas, New York, New York 10036. The Borrowers acknowledge and agree that
they have delivered, with the intent to be bound, the executed counterparts of
this Agreement, the Bond Documents and each other Loan Document, together with
all other documents, instruments, opinions, certificates and other items
required under Section 7.1, to the Administrative Agent, c/o King & Spalding
LLP, 1185 Avenue of the Americas, New York, New York 10036. All parties agree
that closing of the transactions contemplated by this Agreement has occurred in
New York.

 

Section 13.17.    Currency Provisions.

 

(a)          If payment is not made in the currency due under this Agreement
(the “Contractual Currency”) or if any court or tribunal shall render a judgment
or order for the payment of amounts due hereunder or under any promissory notes
issued pursuant hereto and such judgment is expressed in a currency other than
the Contractual Currency, the relevant Borrower shall indemnify and hold the
relevant Lenders harmless against any deficiency incurred by such Lenders with
respect to the amount received by such Lenders to the extent the rate of
exchange at which the Contractual Currency is convertible into the currency
actually received or the currency in which the judgment is expressed (the
“Received Currency”) is not the reciprocal of the rate of exchange at which the
Administrative Agent would be able to purchase the Contractual Currency with the
Received Currency, in each case on the Business Day following receipt of the
Received Currency in accordance with normal banking procedures. If the court or
tribunal has fixed the date on which the rate of exchange is determined for the
conversion of the judgment currency into the Contractual Currency (the “Currency
Conversion Date”) and if there is a change in the rate of exchange prevailing
between the Currency Conversion Date and the date of receipt by the relevant
Lenders, then the relevant Borrower will, notwithstanding such judgment or
order, pay such additional amount (if any) as may be necessary to ensure that
the amount paid in the Received Currency when converted at the rate of exchange
prevailing on the date of receipt will produce the amount then due to the
relevant Lenders from such Borrower hereunder in the Contractual Currency.

 

(b)          If a Borrower shall wind up, liquidate, dissolve or become a debtor
in bankruptcy while there remains outstanding: (i) any amounts owing to the
Lenders hereunder or under the other Loan Documents, (ii) any damages owing to
the Lenders in respect of a breach of any of the terms hereof, or (iii) any
judgment or order rendered in respect of such amounts or damages, such Borrower
shall indemnify and hold the Lenders harmless against any deficiency with
respect to the Contractual Currency in the amounts received by the Lenders
arising or resulting from any variation as between: (i) the rate of exchange at
which the Contractual Currency is converted into another currency (the
“Liquidation Currency”) for purposes of such winding-up, liquidation,
dissolution or bankruptcy with regard to the amount in the Contractual Currency
due or contingently due hereunder, under the other Loan Documents or under any
judgment or order to which the relevant obligations hereunder or under the other
Loan Documents shall have been merged and (ii) the rate of exchange at which
Administrative Agent would, in accordance with normal banking procedures, be
able to purchase the Contractual Currency with the Liquidation Currency at the
earlier of (A) the date of payment of such amounts or damages and (B) the final
date or dates for the filing of proofs of a claim in a winding-up, liquidation,
dissolution or bankruptcy. As used in the preceding sentence, the “final date”
or dates for the filing of proofs of a claim in a winding-up, liquidation,
dissolution or bankruptcy shall be the date fixed by the liquidator under the
applicable law as being the last practicable date as of which the liabilities of
such Borrower may be ascertained for such winding-up, liquidation, dissolution
or bankruptcy before payment by the liquidator or other appropriate Person in
respect thereof.

 



130

 

 

Section 13.18.    Release of Subsidiary Guarantors from Guaranty Agreement.

 

(a)          If, in compliance with the terms and provisions of the Loan
Documents, all or substantially all of the Equity Interests or property of any
Guarantor are sold or otherwise transferred to a Person or Persons none of which
is a Loan Party in a transaction permitted hereunder and a Responsible Officer
of the US Borrower shall have delivered an officer’s certificate in form and
substance reasonably acceptable to the Administrative Agent certifying such
compliance and such other customary matters, such Guarantor shall, upon the
consummation of such sale or transfer or other transaction and delivery of such
certificate, be automatically released from its obligations under this
Agreement, the Guaranty Agreement and the other Loan Documents.

 

(b)          Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the Administrative Agent is hereby irrevocably authorized
by each Lender (without requirement of notice to or consent of any Lender except
as expressly required by Section 13.2) to take any action reasonably requested
by the US Borrower having the effect of releasing the guarantee obligations of
any of its Subsidiaries under the Guaranty Agreement (i) if such Person ceases
to be a Subsidiary as a result of a transaction permitted by this Agreement or
that has been consented to in accordance with Section 13.2 or (ii) under the
circumstances described in Section 13.18(c) below.

 

(c)           At such time as (i) the Loans and all Obligations shall have been
paid in full in cash, (ii) the Commitments have been terminated, (iii) all
Letters of Credit shall be terminated (or cash collateralized or backstopped in
a manner satisfactory to each Issuing Bank) and (iv) to the extent the
Administrative Agent shall have so requested, the Administrative Agent shall
have received releases from the Guarantors each in form and substance reasonably
acceptable to the Administrative Agent, the Guarantors shall be released from
their obligations under the Guaranty Agreement, all without delivery of any
instrument or performance of any act by any Person.

 

(d)          Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Subsidiary Guarantor from its obligations under the Guaranty Agreement
pursuant to this Section 13.18.

 

(remainder of page left intentionally blank)

 



131

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.

 

  BORROWERS:       ITT HOLDINGS LLC       By       Name:     Title:

 

  By       Name:     Title:       IMTT-QUEBEC INC.       By       Name:    
Title:         By       Name     Title:       IMTT-NTL, LTD.       By      
Name:     Title:         By       Name:     Title:

 

ITT Holdings LLC

Signature Page

Credit Agreement

 

 

 



 

  SunTrust bank,   as the Administrative Agent, as a US Issuing Bank, as
Swingline Lender and as a Lender       By       Name:     Title:       STI
Institutional and Government Inc.,   as a Lender       By       Name:     Title:

 

ITT Holdings LLC

Signature Page

Credit Agreement

 

 

 

 

  Royal Bank of Canada,   as Canadian Funding Agent, Canadian Issuing Bank and
as a Canadian Lender       By       Name:     Title:

 

ITT Holdings LLC

Signature Page

Credit Agreement

 

 

 

 

  WELLS FARGO BANK, N.A.,   as a Lender       By       Name:     Title:        
Wells fargo municipal capital strategies, llc,   as a Lender       By      
Name:     Title:

 

ITT Holdings LLC

Signature Page

Credit Agreement

 

 

 

 

  branch banking and trust company,   as a Lender         By       Name:    
Title:

 

ITT Holdings LLC

Signature Page

Credit Agreement

 

 

 

 

  Regions Bank,   as a Lender       By       Name:     Title:

 

ITT Holdings LLC

Signature Page

Credit Agreement

 

 

 

 

  COMPASS BANK,   as a Lender       By       Name:     Title:       Compass
Mortgage Corporation,   as a Lender       By       Name:     Title:

 

ITT Holdings LLC

Signature Page

Credit Agreement

 

 

 

 

  JPMorganChase Bank, N.a.,   as a Lender       By       Name:     Title:

 

ITT Holdings LLC

Signature Page

Credit Agreement

 

 

 

 

  TD Bank, N.A.,   as a Lender       By       Name:     Title:

 

ITT Holdings LLC

Signature Page

Credit Agreement

 

 

 

 

  KEYBANK NATIONAL ASSOCIATION,   as a Lender         By       Name:     Title:
        Key Government Finance, Inc.,   as a Lender         By       Name:    
Title:

 

ITT Holdings LLC

Signature Page

Credit Agreement

 

 

 

 

  Bank of America, n.a.,   as a Lender       By       Name:     Title:

 

ITT Holdings LLC

Signature Page

Credit Agreement

 

 

 

 

  Whitney Bank,   as a Lender       By       Name:     Title:

 

ITT Holdings LLC

Signature Page

Credit Agreement

 

 

 

 

  U.s. Bank national association,   as a Lender       By       Name:     Title:

 

ITT Holdings LLC

Signature Page

Credit Agreement

 

 

 

 

  first tennessee bank national association,   as a Lender       By       Name:
    Title:

 

ITT Holdings LLC

Signature Page

Credit Agreement

 

 

 

 

  amegy bank national association,   as a Lender       By       Name:     Title:

 

ITT Holdings LLC

Signature Page

Credit Agreement

 

 

 

 

  American Savings Bank, F.S.B.,   as a Lender       By       Name:     Title:

 

ITT Holdings LLC

Signature Page

Credit Agreement

 

 

 

 

Schedule I-A

 

Leverage-Based Pricing Grid

   

Pricing 
Level   Leverage
Ratio   Applicable Margin for
Eurodollar Loans and 
Bankers’ Acceptances   Applicable Margin for 
Base Rate Loans and 
Canadian Prime Rate 
Loans   Applicable 
Percentage for
Commitment Fee I   < 2.00:1.0   1.00% per annum   0.00% per annum  

0.25% per annum 

II  

> 2.00:1.0

but

< 2.50:1.0

  1.25% per annum   0.25% per annum   0.25% per annum III  

> 2.50:1.0

but

< 3.00:1.0

  1.50% per annum   0.50% per annum   0.25% per annum IV  

> 3.00:1.0

but

< 3.50:1.0

  1.625% per annum   0.625% per annum   0.3125% per annum V  

> 3.50:1.0

but

< 4.00:1.0

  1.75% per annum   0.75% per annum   0.375% per annum VI    > 4.00:1.0   2.00%
per annum   1.00% per annum   0.375% per annum

 

 

 

  

Schedule I-B

 

Ratings-Based Pricing Grid

 

Pricing 
Level   Ratings   Applicable Margin for
Eurodollar Loans and
Bankers’ Acceptances   Applicable Margin for
Base Rate Loans and
Canadian Prime Rate
Loans   Applicable
Percentage for
Commitment Fee I   > A3 / A- / A-   1.00% per annum   0.00% per annum  

0.10% per annum 

II   Baa1/BBB+/BBB+   1.125% per annum   0.125% per annum   0.125% per annum III
  Baa2/BBB/BBB   1.25% per annum   0.25% per annum   0.175% per annum IV  
Baa3/BBB-/BBB-   1.50% per annum   0.50% per annum   0.225% per annum V   ≤
Ba1/BB+/BB+   1.75% per annum   0.75% per annum   0.275% per annum

  

 

 

 

Schedule II

 

COMMITMENTS

 

   Revolving Commitments   Bond Purchase Commitments  Lenders 

US Revolving

Commitments

  

Canadian Revolving

Commitments 

  

Tranche A Bond Purchase

Commitments 

  

Tranche B Bond Purchase

Commitments

  SunTrust Bank  $88,000,000    N/A    N/A    N/A  STI Institutional and
Government Inc.   N/A    N/A   $18,645,000   $17,330,000  Wells Fargo Bank,
National Association  $25,000,000    N/A    N/A    N/A  Wells Fargo Municipal
Capital Strategies, LLC   N/A    N/A   $49,245,000   $45,755,000  Branch Banking
and Trust Company  $36,500,000    N/A    N/A   $83,500,000  Regions Bank 
$36,500,000    N/A   $43,280,000   $40,220,000  Compass Bank  $61,500,000  
 N/A    N/A   $28,175,000  Compass Mortgage Corporation   N/A    N/A  
$30,325,000    N/A  JPMorganChase Bank, N.A.  $120,000,000    N/A    N/A    N/A 
TD Bank, N.A.  $37,500,000    N/A   $19,440,000   $18,060,000  KeyBank National
Association  $25,000,000    N/A    N/A    N/A  Key Government Finance, Inc. 
 N/A    N/A   $50,000,000    N/A  Royal Bank of Canada   N/A   $50,000,000  
 N/A    N/A  Bank of America  $60,000,000    N/A    N/A    N/A  Whitney Bank 
$10,000,000    N/A   $30,000,000    N/A  U.S. Bank  $30,000,000    N/A    N/A  
 N/A  First Tennessee Bank National Association  $10,000,000    N/A    N/A  
$15,000,000  Amegy Bank National Association   N/A    N/A   $10,365,000  
$9,635,000  American Savings of Hawaii  $10,000,000    N/A    N/A    N/A  Total 
$550,000,000   $50,000,000   $251,300,000   $257,675,000                       
   $600,000,000   $508,975,000 

 

 

 

 

 

Schedule III

 

Purchased Bonds

 

 

Tranche A Bonds  Tranche B Bonds  Lender  The Industrial
Development
Board of the
Parish of
Ascension,
Louisiana
Revenue Bonds
(IMTT-Geismar
Project), Series
2007   Louisiana
Public
Facilities
Authority
revenue
Bonds, Series
2007   New Jersey
Economic
Development
Authority,
Revenue
Refunding
Bonds (IMTT-
Bayonne
Project),
Series 2015   Totals 
(Tranche A
Bonds)   Louisiana
Public Facilities
Authority Gulf
Opportunity
Zone Revenue
Bonds
(International
Matex Tank
Terminals
Project), Series
2010   Louisiana
Public Facilities
Authority
Revenue Bonds,
2010A   Louisiana
Public Facilities
Authority
Revenue Bonds,
2010B   Totals 
(Tranche B
Bonds)  STI Institutional and Government Inc.  $12,240,000   $3,710,000  
$2,695,000   $18,645,000   $5,715,000   $6,115,000   $5,500,000   $17,330,000 
Wells Fargo Municipal Capital Strategies, LLC  $32,335,000   $9,800,000  
$7,110,000   $49,245,000   $15,095,000   $16,140,000   $14,520,000  
$45,755,000  Branch Banking and Trust Company   N/A    N/A    N/A    N/A  
$27,545,000   $29,455,000   $26,500,000   $83,500,000  Regions Bank 
$28,415,000   $8,610,000   $6,255,000   $43,280,000   $13,265,000  
$14,190,000   $12,765,000   $40,220,000  Compass Bank   N/A    N/A    N/A  
 N/A   $9,295,000   $9,935,000   $8,945,000   $28,175,000  Compass Mortgage
Corporation  $19,910,000   $6,035,000   $4,380,000   $30,325,000    N/A    N/A  
 N/A    N/A  TD Bank, N.A.  $12,765,000   $3,865,000   $2,810,000  
$19,440,000   $5,960,000   $6,370,000   $5,730,000   $18,060,000  Key Government
Finance, Inc.  $32,830,000   $9,950,000   $7,220,000   $50,000,000    N/A  
 N/A    N/A    N/A  Whitney Bank  $19,700,000   $5,970,000   $4,330,000  
$30,000,000    N/A    N/A    N/A    N/A  First Tennessee Bank National
Association   N/A    N/A    N/A    N/A   $4,950,000   $5,290,000   $4,760,000  
$15,000,000  Amegy Bank National Association  $6,805,000   $2,060,000  
$1,500,000   $10,365,000   $3,175,000   $3,400,000   $3,060,000   $9,635,000 
Totals  $165,000,000   $50,000,000   $36,300,000   $251,300,000   $85,000,000  
$90,895,000   $81,780,000   $257,675,000 

 

 

 

 

 

Schedule IV

 

list of bond indentures

 

1.Amended and Restated Indenture of Trust, dated as of May 1, 2015, between the
Industrial Development Board of the Parish of Ascension, Louisiana and U.S. Bank
National Association, as trustee, relating to $165,000,000 The Industrial
Development Board of the Parish of Ascension, Louisiana Revenue Bonds
(IMTT-Geismar Project), Series 2007

 

2.Amended and Restated Indenture of Trust, dated as of May 1, 2015, between the
Louisiana Public Facilities Authority and U.S. Bank National Association, as
trustee, relating to $85,000,000 Louisiana Public Facilities Authority Gulf
Opportunity Zone Revenue Bonds (International Matex Tank Terminals Project),
Series 2010

 

3.Indenture of Trust, dated as of May 1, 2015, between the New Jersey Economic
Development Authority and U.S. Bank, National Association, as trustee, relating
to $36,300,000 New Jersey Economic Development Authority Revenue Refunding Bonds
(IMTT-Bayonne Project), Series 2015

 

4.Amended and Restated Indenture of Trust, dated as of May 1, 2015, between the
Louisiana Public Facilities Authority and U.S. Bank National Association, as
trustee, relating to $50,000,000 Louisiana Public Facilities Authority Revenue
Bonds, Series 2007

 

5.Amended and Restated Indenture of Trust, dated as of May 1, 2015, between the
Louisiana Public Facilities Authority and Wells Fargo Bank, National
Association, as trustee, relating to $100,000,000 Louisiana Public Facilities
Authority Revenue Bonds, Series 2010A

 

6.Amended and Restated Indenture of Trust, dated as of May 1, 2015, between the
Louisiana Public Facilities Authority and Wells Fargo Bank, National
Association, as trustee, relating to $90,000,000 Louisiana Public Facilities
Authority Revenue Bonds, Series 2010B

 

 

 